Exhibit 10.16

OFFICE LEASE

331 FAIRCHILD DRIVE

CARRAMERICA NATIONAL AVENUE, L.L.C.,

a Delaware limited liability company

as Landlord,

and

AUDIENCE, INC.,

a Delaware corporation

as Tenant.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  PREMISES, BUILDING, PROJECT, AND COMMON AREAS      4   

ARTICLE 2

  LEASE TERM; OPTION TERM      5   

ARTICLE 3

  BASE RENT      8   

ARTICLE 4

  ADDITIONAL RENT      9   

ARTICLE 5

  USE OF PREMISES      17   

ARTICLE 6

  SERVICES AND UTILITIES      17   

ARTICLE 7

  REPAIRS      18   

ARTICLE 8

  ADDITIONS AND ALTERATIONS      21   

ARTICLE 9

  COVENANT AGAINST LIENS      24   

ARTICLE 10

  TENANT’S INDEMNITY AND INSURANCE      24   

ARTICLE 11

  DAMAGE AND DESTRUCTION      31   

ARTICLE 12

  NONWAIVER      33   

ARTICLE 13

  CONDEMNATION      33   

ARTICLE 14

  ASSIGNMENT AND SUBLETTING      34   

ARTICLE 15

  SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES      39   

ARTICLE 16

  HOLDING OVER      40   

ARTICLE 17

  ESTOPPEL CERTIFICATES      41   

ARTICLE 18

  MORTGAGE OR GROUND LEASE      41   

ARTICLE 19

  DEFAULTS; REMEDIES      43   

ARTICLE 20

  COVENANT OF QUIET ENJOYMENT      47   

ARTICLE 21

  SECURITY DEPOSIT      47   

ARTICLE 22

  PARKING      47   

ARTICLE 23

  SIGNS      48   

ARTICLE 24

  COMPLIANCE WITH LAW      49   

ARTICLE 25

  LATE CHARGES      50   

ARTICLE 26

  LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT      50   

ARTICLE 27

  ENTRY BY LANDLORD      51   

ARTICLE 28

  NOTICES      51   

ARTICLE 29

  MISCELLANEOUS PROVISIONS      52    LIST OF EXHIBITS   

A      OUTLINE OF PREMISES

  

A-1  OUTLINE OF PROJECT

  

B      TENANT WORK LETTER

  

C      FORM OF NOTICE OF LEASE TERM DATES

  

D      RULES AND REGULATIONS

  

E       FORM OF TENANT’S ESTOPPEL CERTIFICATE

  

 

(i)



--------------------------------------------------------------------------------

F       RECOGNITION OF COVENANTS, CONDITIONS, AND RESTRICTIONS

G      MARKET RENT ANALYSIS

H      INTENTIONALLY DELETED

I        HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

J        SIGNAGE PLAN

K      AT&T EQUIPMENT

 

(ii)



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

    

Page

 

Abatement Event

     46   

Additional Rent

     9   

Advocate Arbitrators.

     7   

Alterations

     21   

Arbitration Agreement

     7   

Bank Prime Loan

     50   

Base Building

     22, Exhibit B   

Base Building Plans

     Exhibit B   

Base Rent

     8   

Base, Shell and Core

     Exhibit B   

Books and Records

     20   

Briefs

     7   

Brokers

     67   

Building

     4   

Building Systems

     19   

CC&Rs

     17   

Change in Control

     38   

Common Areas

     4   

Contemplated Effective Date

     37   

Contemplated Transfer

     36   

Contemplated Transfer Space

     37   

Cosmetic Alterations

     22   

Damage Termination Date

     32   

Damage Termination Notice

     32   

Direct Expenses

     9   

Effective Date

     2   

Eligibility Period

     46   

Environmental Laws

     55   

Estimate

     15   

Estimate Statement

     15   

Estimated Direct Expenses

     15   

Excess

     15   

Expense Year

     9   

Force Majeure

     55   

Hazardous Material(s)

     55   

Intention to Transfer Notice

     36   

Landlord

     1   

Landlord Repair Notice

     31   

Lease

     1   

Lease Commencement Date

     5   

Lease Expiration Date

     5   

Lease Term

     5   

Lease Year

     5   

Lines

     68   

 

(iii)



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

     Page  

Mail

     51   

Management Standard

     19   

Market Rent

     6   

Market Rent,

     6   

Net Worth

     23   

Neutral Arbitrator

     7   

Nine Month Period

     37   

Notices

     51   

Objectionable Name

     49   

Operating Expenses

     10   

Option Rent

     6   

Option Term

     5   

Option Term TI Allowance

     2   

Other Improvements

     67   

Outside Agreement Date

     6   

Outside Date

     2   

Permitted Assignee

     39   

Permitted Transfer

     38   

Permitted Transferee

     39   

Permitted Transferees

     39   

Premises

     4   

Project

     4   

Proposition 13

     13   

Rebuttals

     7   

Recapture Notice

     37   

Renovations

     68   

Rent

     9   

rentable square feet

     5   

Ruling

     8   

Security Deposit

     47   

SNDA

     42   

Statement

     14   

Subject Space

     34   

Summary

     1   

Superior Holders

     41   

Surrendered Improvements

     40   

Tax Expenses

     13   

Tenant

     1   

Tenant Work Letter

     4   

Tenant’s Repair Obligations

     19   

Tenant’s Share

     14   

Tenant’s Signage

     48   

Tenant’s Subleasing Costs

     36   

Termination Extension Notice

     2   

 

(iv)



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

     Page  

Termination Notice

     2   

Transfer

     34   

Transfer Agreement

     37   

Transfer Notice

     34   

Transfer Premium

     36   

Transferee

     34   

Transfers

     34   

 

(v)



--------------------------------------------------------------------------------

331 FAIRCHILD DRIVE

MOUNTAIN VIEW, CALIFORNIA

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between CARRAMERICA NATIONAL AVENUE, L.L.C., a Delaware limited liability
company (“Landlord”), and AUDIENCE, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE    DESCRIPTION

1.      Date:

   June 5, 2012

2.      Premises (Article 1).

  

2.1    Building:

  

That certain to be constructed three (3)-story office building to be located at
the following street address:

331 Fairchild Drive Mountain View, California

2.2    Premises:

   The entire Building, which shall contain approximately 87,565 rentable square
feet of space.

3.      Lease Term (Article 2).

  

3.1    Lease Term:

   Ten (10) years.

3.2    Lease Commencement Date:

   The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises, and (ii) the later to occur of (a) the date
upon which the Premises are Ready for Occupancy, and (b) June 1, 2013. The
Commencement Date may be subject to adjustment as provided in the Tenant Work
Letter (defined in Section 1.1.1 of the Lease).

3.3    Lease Expiration Date:

   If the Lease Commencement Date shall be the first day of a calendar month,
then the day immediately preceding the tenth (10th) anniversary of the Lease
Commencement Date; or, if the Lease Commencement Date shall be other than the
first day of a calendar month, then the last day of the month in which the tenth
(10th) anniversary of the Lease Commencement Date occurs.



--------------------------------------------------------------------------------

4.      Base Rent (Article 3):

 

Lease Year

 

Annual
Base Rent

 

Monthly
Installment
of Base Rent

 

Approximate

Monthly Base Rental Rate Per Rentable

Square Foot*

    1**   $3,677,730.00   $306,477.50   $3.50 2   $3,788,061.96   $315,671.83  
$3.61 3   $3,901,703.76   $325,141.98   $3.71 4   $4,018,754.88   $334,896.24  
$3.82 5   $4,139,317.56   $344,943.13   $3.94 6   $4,263,497.04   $355,291.42  
$4.06 7   $4,391,401.92   $365,950.16   $4.18 8   $4,523,144.04   $376,928.67  
$4.30 9   $4,658,838.36   $388,236.53   $4.43 10   $4,798,603.44   $399,883.62  
$4.57

 

*

The Monthly Installment of Base Rent for the first (1st) Lease Year was
calculated by multiplying $3.50 by the number of rentable square feet of space
in the Premises (87,565 rentable square feet). In all subsequent Lease Years,
the calculation of Monthly Installment of Base Rent reflects an annual increase
of 3.0%.

**

Tenant shall not be obligated to pay Base Rent for the first (1st) month of the
Lease Term.

 

5.      Parking (Article 22):

   Three and 3/10 (3.3) unreserved parking spaces for each 1,000 rentable square
feet of space in the Premises (which equals a total of 289 unreserved parking
spaces based on 87,565 rentable square feet of space in the Premises), at no
charge. Parking is on an unassigned, first-come, first-serve basis.

6.      Tenant’s Share (Article 4):

   100%.

 

-2-



--------------------------------------------------------------------------------

7.      Permitted Use (Article 5):

   (i) General office, (ii) research and development and (iii) any other uses
associated with Tenant’s business (the “Permitted Use”); provided, however, that
notwithstanding anything to the contrary set forth hereinabove, and as more
particularly set forth in the Lease, in no event may Tenant’s Permitted Use
violate, (A) any “Applicable Laws,” as that term is set forth in Article 24 of
this Lease, or (B) all applicable zoning, building codes and the “CC&Rs,” as
that term is set forth in Section 5.3 of this Lease.

8.      Security Deposit (Article 21):

   $459,135.62.

9.      Address of Tenant (Article 28):

  

Audience, Inc.

440 Clyde Avenue

Mountain View, CA 94043

Attention: VP Operations

(before the Lease Commencement Date)

and

  

Audience, Inc.

331 Fairchild Drive

Mountain View, California

Attention: VP Operations

(from and after the Lease Commencement Date)

10.    Address of Landlord (Article 28):

   See Article 28 of the Lease.

11.    Broker(s) (Section 29.24):

  

Landlord:

 

Cassidy Turley Northern California, Inc.

475 El Camino Real, Suite 100

Santa Clara, California 95050

Representing Landlord

 

Tenant:

 

Kidder Mathews 3945 Freedom Circle, Suite 900

Santa Clara, California 95054

Representing Tenant

12.    Tenant Improvement Allowance (Exhibit B):

   $55.00 per rentable square foot of the Premises (i.e., $4,816,075.00 based on
87,565 rentable square feet of space in the Premises).

 

-3-



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto, and an outline of the Project is set forth in Exhibit A-1 attached
hereto. The parties hereto agree that the lease of the Premises is upon and
subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of Exhibit A
is to show the approximate location and configuration of the Premises only, and
is not meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the “Common Areas,” as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the “Project,” as that
term is defined in Section 1.1.2, below. Except as specifically set forth in
this Lease and in the Tenant Work Letter attached hereto as Exhibit B (the
“Tenant Work Letter”), Tenant shall accept the Premises in its then-existing
“as-is” condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant’s business, except as specifically set forth in this Lease
and the Tenant Work Letter.

1.1.2 The Building and The Project. The Premises consist of the entire building
set forth in Section 2.1 of the Summary (referred to herein as the “Building”).
The Building will be part of an office project to be known as “331 Fairchild
Drive.” The term “Project,” as used in this Lease, shall mean (i) the Building
and the Common Areas, and (ii) the land (which will be improved with
landscaping, parking facilities and other improvements) upon which the Building
and the Common Areas shall be located (as such parcel may be increased or
decreased by Landlord from time-to-time).

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project (if any), and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project that are outside of the Building and which are provided, from time to
time, for use in common by Landlord, Tenant and any other tenants of the Project
(such areas, together with such other portions of the Project designated by
Landlord, in its discretion, including certain areas designated for the
exclusive use of certain tenants, or to be shared by Landlord and certain
tenants are collectively referred to herein as the “Common Areas”). The manner
in which the Common Areas are maintained and operated shall be at the reasonable
discretion of Landlord and the use thereof shall be subject to such rules,
regulations and restrictions as Landlord may make from time to time in
accordance with the terms of Article 5 of this Lease, below. Landlord reserves
the right to close temporarily, make alterations or additions to, or change the
location of elements of the Project and the Common Areas, provided that, in
connection

 

-4-



--------------------------------------------------------------------------------

therewith, Landlord shall perform such closures, alterations, additions or
changes in a commercially reasonable manner and, in connection therewith, shall
use commercially reasonable efforts to minimize any material interference with
Tenant’s use of and access to the Premises or Tenant’s parking rights. In
addition, provided Tenant leases one hundred percent (100%) of the Building,
Tenant shall have the exclusive right to use the outdoor patio area adjacent to
and serving the Building (the “Patio Area”), and, Tenant may use such Patio Area
for special events, outdoor dining and outdoor seating. Tenant’s use of the
Patio Area shall be subject to (i) such rules and regulations as Landlord may
promulgate from time to time (subject to the restrictions set forth in
Section 5.2 of this Lease)and (ii) all Applicable Laws. Tenant shall be
responsible, at Tenant’s sole cost and expense, to keep the Patio Area in a
clean and neat condition acceptable to Landlord, including, without limitation,
keeping the Patio Area free from paper litter, dishes and utensils and promptly
cleaning up food and beverage spills. Tenant’s insurance and indemnity
obligations under this Lease shall also pertain to the Patio Area as if the
Patio Area were a part of the Premises.

1.2 Rentable Square Feet of Premises and Building. For purposes of this Lease,
“rentable square feet” in the Premises and the Building set forth in Section 2.2
of the Summary of Basic Lease Information shall be final and binding on both
Landlord and Tenant for all purposes under this Lease.

ARTICLE 2

LEASE TERM; OPTION TERM

2.1 Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease. The term of this Lease (the “Lease Term”) shall commence
on the “Lease Commencement Date,” as that term is set forth in Section 3.2 of
the Summary, and shall terminate on the “Lease Expiration Date,” as that term is
set forth in Section 3.3 of the Summary, unless this Lease is sooner terminated
as hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term. At any
time during the Lease Term, Landlord may deliver to Tenant a notice in the form
as set forth in Exhibit C, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute and return to Landlord
within five (5) days of receipt thereof; provided, however, that if such notice
is not factually correct, then Tenant shall make such changes as are necessary
to make such notice factually correct and shall thereafter return such notice to
Landlord within said five (5) day period. Tenant’s failure to execute and return
such notice to Landlord within such time shall be conclusive upon Tenant that
the information set forth in such notice is as specified therein.

2.2 Option Term.

2.2.1 Option Right. Landlord hereby grants to the originally named Tenant herein
(the “Original Tenant”) and any “Permitted Assignee”, as that term is defined in
Section 14.8 below, one (1) option to extend the Lease Term for a period of five
(5) years (the “Option Term”). The option to extend shall be exercisable only by
notice delivered by Tenant to Landlord as provided in Section 2.2.3, below,
provided that, as of the date of delivery of such notice, (i) Tenant is not in
default under this Lease (beyond the expiration of any applicable notice and
cure period expressly set forth in this Lease), and (ii) Tenant has not sublet
(excluding any subleases pursuant to Section 14.8 of this Lease, below) more
than fifty percent (50%) of the Premises. Upon the proper exercise

 

-5-



--------------------------------------------------------------------------------

of the option to extend, the Lease Term shall be extended for a period of five
(5) years. The rights contained in this Section 2.2 shall be personal to the
Original Tenant and any Permitted Assignee and may only be exercised by the
Original Tenant or a Permitted Assignee (and not any other assignee or sublessee
or “Transferee,” as that term is defined in Section 14.1, below, of Tenant’s
interest in this Lease). In the event that Tenant fails to timely and
appropriately exercise its option to extend in accordance with the terms of this
Section 2.2, then the option to extend granted to Tenant pursuant to the terms
of this Section 2.2 shall automatically terminate and shall be of no further
force or effect.

2.2.2 Option Rent. The Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Market Rent,” as that term is defined in
Exhibit G, attached hereto, as such Market Rent is determined pursuant to
Exhibit G, attached hereto. The calculation of the “Market Rent” shall be
derived from a review of, and comparison to, the “Net Equivalent Lease Rates” of
the “Comparable Transactions,” as provided for in Exhibit G, and, thereafter,
the Market Rent shall be stated as a “Net Equivalent Lease Rate” for the Option
Term.

2.2.3 Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the following manner: (i) Tenant shall
deliver written notice (the “Option Interest Notice”) to Landlord not more than
nineteen (19) months nor less than thirteen (13) months prior to the expiration
of the initial Lease Term, stating that Tenant is interested in exercising its
option; (ii) Landlord shall, within fifteen (15) days following Landlord’s
receipt of the Option Interest Notice, deliver notice (the “Option Rent Notice”)
to Tenant setting forth the Option Rent; and (iii) if Tenant wishes to
irrevocably exercise such option, Tenant shall, on or before the date occurring
twelve (12) months prior to the expiration of the initial Lease Term, deliver
written notice thereof to Landlord, and upon, and concurrent with, such
exercise, Tenant may, at its option, accept or reject the Option Rent set forth
in the Option Rent Notice. If Tenant exercises its option to extend the Lease
but fails to accept or reject the Option Rent set forth in the Option Rent
Notice, then Tenant shall be deemed to have accepted the Option Rent set forth
in the Option Rent Notice.

2.2.4 Determination of Option Rent. In the event Tenant timely and appropriately
irrevocably exercises its option to extend the Lease but rejects the Option Rent
set forth in the Option Rent Notice pursuant to Section 2.2.3, above, then
Landlord and Tenant shall attempt to agree upon the Option Rent using their best
good-faith efforts. If Landlord and Tenant fail to reach agreement upon the
Option Rent applicable to the Option Term on or before the date that is
ninety (90) days prior to the expiration of the initial Lease Term (the “Outside
Agreement Date”), then the Option Rent shall be determined by arbitration as
required pursuant to the terms of this Section 2.2.4, and each party shall
thereafter make a separate determination of the Option Rent, within five
(5) days following the Outside Agreement Date, and such determinations shall be
submitted to arbitration in accordance with Sections 2.2.4.1 through 2.2.4.4,
below.

2.2.4.1 Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser who shall have been active over the five (5) year
period ending on the date of such appointment in the appraising office rent
applicable to first class office properties in the vicinity of the Building. The
determination of the arbitrators shall be limited solely to the issue area of
whether Landlord’s or Tenant’s submitted Option Rent is the closest to the
actual Option Rent as determined by the arbitrators, taking into account the
requirements of Section 2.2.2

 

-6-



--------------------------------------------------------------------------------

of this Lease. Each such arbitrator shall be appointed within fifteen (15) days
after the Outside Agreement Date. Landlord and Tenant may consult with their
selected arbitrators prior to appointment and may select an arbitrator who is
favorable to their respective positions (including an arbitrator who has
previously represented Landlord and/or Tenant, as applicable). The arbitrators
so selected by Landlord and Tenant shall be deemed “Advocate Arbitrators.”

2.2.4.2 The two Advocate Arbitrators so appointed shall be specifically required
pursuant to an engagement letter within ten (10) days of the date of the
appointment of the last appointed Advocate Arbitrator to agree upon and appoint
a third arbitrator (“Neutral Arbitrator”) who shall be qualified under the same
criteria set forth hereinabove for qualification of the two Advocate Arbitrators
except that (i) neither the Landlord or Tenant or either parties’ Advocate
Arbitrator may, directly or indirectly, consult with the Neutral Arbitrator
prior or subsequent to his or her appearance, and (ii) the Neutral Arbitrator
cannot be someone who has represented Landlord and/or Tenant during the five
(5) year period prior to such appointment. The Neutral Arbitrator shall be
retained via an engagement letter jointly prepared by Landlord’s counsel and
Tenant’s counsel. The decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.

2.2.4.3 Within ten (10) days following the appointment of the Arbitrator,
Landlord and Tenant shall enter into an arbitration agreement (the “Arbitration
Agreement”) which shall set forth the following:

(i) Each of Landlord’s and Tenant’s best and final and binding determination of
the Option Rent exchanged by the parties pursuant to Section 2.2.4, above;

(ii) An agreement to be signed by the Neutral Arbitrator, the form of which
agreement shall be attached as an exhibit to the Arbitration Agreement, whereby
the Neutral Arbitrator shall agree to undertake the arbitration and render a
decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant;

(iii) That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) business days following the appointment of the Neutral
Arbitrator, an advocate statement (and any other information such party deems
relevant) prepared by or on behalf of Landlord or Tenant, as the case may be, in
support of Landlord’s or Tenant’s respective determination of Option Rent (the
“Briefs”);

(iv) That within five (5) business days following the exchange of Briefs,
Landlord and Tenant shall each have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party’s
Brief (the “Rebuttals”); provided, however, such Rebuttals shall be limited to
the facts and arguments raised in the other party’s Brief and shall identify
clearly which argument or fact of the other party’s Brief is intended to be
rebutted;

(v) The date, time and location of the arbitration, which shall be mutually and
reasonably agreed upon by Landlord and Tenant, taking into consideration the
schedules of the

 

-7-



--------------------------------------------------------------------------------

Neutral Arbitrator, the Advocate Arbitrators, Landlord and Tenant, and each
party’s applicable consultants, which date shall in any event be within sixty
(60) days following the appointment of the Neutral Arbitrator;

(vi) That no discovery shall take place in connection with the arbitration,
other than to verify the factual information that is presented by Landlord or
Tenant;

(vii) That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;

(viii) That Landlord and Tenant shall be allowed to present oral arguments,
including rebuttal arguments, at the arbitration; and

(ix) That, not later than ten (10) days after the date of the arbitration, the
Neutral Arbitrator shall render a decision (the “Ruling”) indicating whether
Landlord’s or Tenant’s submitted Option Rent is closer to the Option Rent.

2.2.4.4 In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent, initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts due, and the
appropriate party shall make any corresponding payment to the other party.
Landlord and Tenant shall each pay the fees of their respective Advocate
Arbitrator, and the fees of the Neutral Arbitrator shall be paid one-half by
Landlord and one-half by Tenant.

ARTICLE 3

BASE RENT

3.1 In General. Commencing on the Lease Commencement Date, Tenant shall pay,
without prior notice or demand, to Landlord by a check or bank wire for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent (“Base Rent”) as set forth in Section 4
of the Summary, payable in equal monthly installments as set forth in Section 4
of the Summary in advance on or before the first day of each and every calendar
month during the Lease Term, without any setoff or deduction whatsoever. The
Base Rent for the first full month of the Lease Term, following any free-rent or
rent abatement period, shall be paid by Tenant to Landlord on or before the date
that occurs thirty (30) days prior to the anticipated Lease Commencement Date.
If the obligation to pay Base Rent commences on other than the first day of a
calendar month, or if the Lease Term terminates on other than the last day of a
calendar month, the Base Rent for such first or last month of the Lease Term
shall be prorated based on the number of days the Lease Term is in effect during
such month. If any increase in Base Rent falls on a day of the month other than
the first day of such month, the Base Rent for any fractional month shall be the
sum of the two applicable rates, each prorated for the portion of the month
during which such rate is in effect. All other payments or adjustments required
to be made under the terms of this Lease that

 

-8-



--------------------------------------------------------------------------------

require proration on a time basis shall be determined in accordance with the
preceding two (2) sentences.

3.2 Abated Base Rent. During the first (1st) full calendar month of the Lease
Term (the “Rent Abatement Period”), Tenant shall not be obligated to pay any
Base Rent otherwise attributable to the Premises during such Rent Abatement
Period (the “Rent Abatement”). Landlord and Tenant acknowledge that the
aggregate amount of the Rent Abatement equals $306,477.50, which amount shall be
subject to adjustment based upon any remeasurement of the Premises pursuant to
Section 1.2 of this Lease. Tenant acknowledges and agrees that the foregoing
Rent Abatement has been granted to Tenant as additional consideration for
entering into this Lease, and for agreeing to pay the rental and performing the
terms and conditions otherwise required under this Lease.

ARTICLE 4

ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses,”
as those terms are defined in Sections 4.2.5 and 4.2.1 of this Lease,
respectively. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the “Additional Rent,” and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term. Landlord and Tenant understand
and agree that this Lease is a “triple net” Lease. Tenant recognizes and
acknowledges, without limiting the generality of any other terms, covenants,
conditions or provisions of this Lease, that it is the intent of the parties
hereto that the Base Rent provided to be paid by Tenant to Landlord shall be net
to Landlord, and, except as otherwise provided herein, any and all expenses
incurred in connection with the Premises, the Building and the Project, or in
connection with the operations thereof, including any and all taxes,
assessments, general or special license fees, insurance premiums, public utility
bills and costs of repair, maintenance and operation of the Premises, the
Building and the Project, together with the appurtenances thereto, shall be paid
by Tenant in addition to the Base Rent specified in this Lease.

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.2 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

 

-9-



--------------------------------------------------------------------------------

4.2.3 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues (provided that Landlord shall not
pre-pay Operating Expenses for future Expense Years) during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities, the cost of operating, maintaining, repairing,
replacing, renovating and managing the utility systems, mechanical systems,
sanitary, storm drainage systems, communication systems and escalator and
elevator systems, and the cost of supplies, tools, and equipment and maintenance
and service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project as reasonably determined by Landlord (including,
without limitation, commercial general liability insurance, physical damage
insurance covering damage or other loss caused by fire, earthquake, flood and
other water damage, explosion, vandalism and malicious mischief, theft or other
casualty, rental interruption insurance and such insurance as may be required by
any lessor under any present or future ground or underlying lease of the
Building or Project or any holder of a mortgage, trust deed or other encumbrance
now or hereafter in force against the Building or Project or any portion
thereof); (iv) the cost of landscaping, decorative lighting, and relamping, the
cost of maintaining fountains, sculptures, bridges and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (v) the cost of parking area repair,
restoration, and maintenance, including, without limitation, resurfacing,
repainting, restriping and cleaning; (vi) fees, charges and other costs,
including a project management fee (or amounts in lieu thereof) equal to three
percent (3%) of the monthly Base Rent and Direct Expenses payable by Tenant
under this Lease (provided that during the Rent Abatement Period, the amount of
Base Rent for purposes of such calculation shall be deemed to be $0), consulting
fees (including, without limitation, any consulting fees incurred in connection
with the procurement of insurance), legal fees and accounting fees, of all
contractors, engineers, consultants and all other persons engaged by Landlord or
otherwise incurred by or charged by Landlord in connection with the management,
operation, administration, maintenance and repair of the Building and the
Project; (vii) payments under any equipment rental agreements or management
agreements (including the cost of any actual or charged management fee, but not
to exceed three percent (3%) as set forth in sub-item (vi), above, and the
actual or charged rental of any management office space, provided the size of
such office space, and the rent charged for such office space, shall not exceed
the size or fair market rental value, as applicable, of office space occupied by
management personnel of the Comparable Buildings, with adjustment where
appropriate for the size of the applicable project); (viii) wages, salaries and
other compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project;
(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in common areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization in accordance with
sound real estate management and accounting principles consistent with the
practices of owners of Comparable Buildings (including interest on the
unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the

 

-10-



--------------------------------------------------------------------------------

maintenance, operation and repair of the Project, or any portion thereof;
(xiii) the cost of capital improvements or other costs incurred in connection
with the Project (A) which are intended to effect economies in the operation,
cleaning or maintenance of the Project, or any portion thereof, (B) that are
required to comply with present or anticipated conservation programs, (C) which
are replacements or modifications of nonstructural items located in the Common
Areas required to keep the Common Areas in good order or condition, (D) that are
required under any governmental law or regulation, except for capital
improvements or other costs to remedy a condition existing prior to the Lease
Commencement Date which an applicable governmental authority, if it had
knowledge of such condition prior to the Lease Commencement Date, would have
then required to be remedied pursuant to the then-current governmental laws or
regulations in their form existing as of the Lease Commencement Date and
pursuant to the then-current interpretation of such governmental laws or
regulations by the applicable governmental authority as of the Lease
Commencement Date, or (E) which are repairs, replacements or modifications of
the “Building Systems,” as that term is defined in Article 7 of this Lease,
below; provided, however, that any capital expenditure shall be amortized
(including interest on the unamortized cost) over its useful life as Landlord
shall reasonably determine in accordance with sound real estate management and
accounting principles consistent with the practices of owners of Comparable
Buildings ; (xiv) costs, fees, charges or assessments imposed by, or resulting
from any mandate imposed on Landlord by, any federal, state or local government
for fire and police protection, trash removal, community services, or other
services which do not constitute “Tax Expenses” as that term is defined in
Section 4.2.8, below; and (xv) payments under any easement, license, operating
agreement, declaration, restrictive covenant, or instrument pertaining to the
sharing of costs by the Project with any other project, or related to the use or
operation of the Project.

Notwithstanding the foregoing or anything in this Lease to the contrary,
Operating Expenses shall not include and Tenant shall in no event have any
obligation to perform or to pay directly, or to reimburse Landlord for, all or
any portion of the following: (a) costs incurred in connection with the original
construction of the Project or in connection with any major change in the
Project, such as adding or deleting area; (b) costs of the design and
construction of tenant improvements to the Premises or the premises of other
tenants or other occupants and the amount of any allowances or credits paid to
or granted to tenants or other occupants for any such design or construction;
(c) depreciation and interest and principal payments on mortgages and other debt
costs, if any (not including interest on amortization as allowed pursuant to
item (xii and xiii), above); (d) marketing costs, legal fees, space planners’
fees, advertising and promotional expenses, and brokerage fees incurred in
connection with the original development, subsequent improvement, or original or
future leasing or promotion of the Project; (e) costs for which the Landlord is
reimbursed by insurance, or would have been reimbursed by insurance if Landlord
had carried the insurance Landlord is required to carry pursuant to this Lease;
(f) any bad debt loss, rent loss, or reserves for bad debts or rent loss or any
reserves of any kind; (g) costs associated with the operation of the business of
the partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project, including partnership
accounting and legal matters, costs of defending any lawsuits with any
mortgagee, costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord’s interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants or occupants; (h) late
charges, penalties, liquidated damages, and interest; (i) amount paid as ground
rental or as rental for the Project; (j) costs, including permit, license and
inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants or other

 

-11-



--------------------------------------------------------------------------------

occupants in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any Common Areas of
the Project or parking facilities); (k) costs of capital repairs and
alterations, capital improvements and equipment, or any other capital
expenditures except to the extent expressly permitted in and amortized pursuant
to clauses (xii) and (xiii) above; (l) any project management fee other than the
project management fee described in clause (vi) above, and any amount paid by
Landlord or to the parent organization or a subsidiary or affiliate of the
Landlord for supplies and/or services in the Project to the extent the same
exceeds the costs of such supplies and/or services rendered by qualified,
first-class unaffiliated third parties on a competitive basis; (m) any
compensation paid to clerks, attendants or other persons in commercial
concessions operated by or on behalf of the Landlord; (n) all items and services
for which Tenant or any other tenant in the Project is obligated to reimburse
Landlord or actually reimburses Landlord (other than through operating costs or
expenses), or which Landlord provides selectively to one or more tenants (other
than Tenant) without reimbursement; (o) electric power and other utility costs
and building maintenance or repair or costs attributable to leasable area in the
Project, it being acknowledged that, with respect to the Premises, Tenant shall
incur such costs directly (except to the extent related to the Sub-Slab System
or the Remediation Equipment); (p) costs, other than those incurred in ordinary
maintenance and repair, for sculpture, paintings, fountains or other objects of
art; (q) any costs expressly excluded from Operating Expenses elsewhere in the
Lease; (r) costs arising from Landlord’s charitable or political contributions;
(s) costs incurred by Landlord in connection with the installation, operation,
maintenance, repair, and monitoring of the “Sub-Slab System” and the
“Remediation Equipment” as those terms are defined in Section 29.19 of this
Lease, below or any other cost arising from or related to the investigation,
monitoring, or remediation of the MEW Site (as that term is defined in
Section 29.19 of this Lease), including without limitation, costs (including
attorneys fees, engineer fees, consultant fees and all other persons engaged by
Landlord) related to the design and implementation of any institutional
controls, deed restrictions, or any operations, maintenance, monitoring or
management plans relating to MEW Site, any governmental agency oversight costs,
indoor and ambient air monitoring costs, and electricity and utility costs to
operate the Sub-Slab System and the Remediation Equipment); (u) fines and
penalties occasioned by the act, omission or violation of any Applicable Law by
Landlord, any other occupant of the Project, or their respective agents,
employees or contractors; (v) costs incurred in connection with the presence,
investigation, monitoring, abatement, removal and remediation of any Hazardous
Material, provided, however, that the provisions of this sub-item (v) shall not
preclude the inclusion of costs with respect to materials (whether existing at
the Project as of the date of this Lease or subsequently introduced to the
Project) which are not, as of the date of this Lease (or as of the date of
introduction), deemed to be Hazardous Material (it being understood and agreed
that Tenant shall nonetheless be responsible for all costs of remediation and
removal of Hazardous Material to the extent caused by Tenant Parties and to the
extent required by Environmental Law; (w) costs and expenses incurred for the
administration of the entity which constitutes Landlord, as the same are
distinguished from the costs of operation, management, maintenance and repair of
the Building and/or the Project, including, without limitation, entity
accounting and legal matters; (x) accounting and legal fees relating to the
construction, leasing, sale of the Building or any litigation regarding the
Building; (y) costs arising in connection with the sale, financing, or marketing
of the Building or any portion thereof; (z) any costs which would result in
Landlord being reimbursed for any item more than 100% of the total cost actually
incurred by Landlord for such item (except for interest on amortized capital
expenditures as provided in clauses (xii) and (xiii) above); (aa) any premiums,
deductibles or other costs related to

 

-12-



--------------------------------------------------------------------------------

acquiring, maintaining or processing claims under any environmental insurance;
provided, however, the foregoing shall not exclude normal and customary costs of
environmental insurance to the extent carried by the landlords of the Comparable
Buildings, and (bb) insurance deductibles exceeding commercially reasonable
amounts, provided, however, that, (i) earthquake insurance deductibles shall not
be in excess of five percent (5.0%) of the total insurable value of the Property
per occurrence, and, any earthquake insurance deductible amount included in
Operating Expenses below the foregoing five percent (5%) threshold shall be
amortized over a period of twelve (12) years and Tenant shall only be required
to pay for such amortized amount during the remaining Lease Term, and (ii) any
other insurance deductibles up to $100,000.00 per occurrence shall be deemed
commercially reasonable.

4.2.4 Taxes.

4.2.4.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, business taxes, leasehold taxes or taxes based upon the receipt of rent,
including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

4.2.4.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises, the tenant improvements in the Premises, or the Rent payable
hereunder, including, without limitation, any business or gross income tax or
excise tax with respect to the receipt of such rent, or upon or with respect to
the possession, leasing, operating, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises, or any portion thereof; (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises; and (v) All of the real estate taxes and assessments imposed upon
or with respect to the Building and all of the real estate taxes and assessments
imposed on the land and improvements

 

-13-



--------------------------------------------------------------------------------

comprising the Project. All assessments which can be paid by Landlord in
installments, shall be paid by Landlord in the maximum number of installments
permitted by law (except to the extent inconsistent with the general practice of
landlords of the Comparable Buildings) and shall be included as Tax Expenses in
the year in which the installment is actually paid.

4.2.4.3 Any costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred. Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year.
Notwithstanding anything to the contrary set forth in this Lease, only Landlord
may institute proceedings to reduce Tax Expenses (a “Tax Appeal”) and the filing
of any such Tax Appeal by Tenant without Landlord’s consent shall constitute a
default by Tenant under this Lease; provided, however, if Landlord does not
initiate within thirty (30) days after written request by Tenant and thereafter
diligently pursue a Tax Appeal, Tenant shall have the right to do so and if
Tenant’s Tax Appeal results in a refund or reduction of such Tax Expenses, then
within thirty (30) days after Landlord’s receipt of the refund, Landlord shall
refund to Tenant all costs and expenses incurred by Tenant (to the extent the
refund exceeds such costs and expenses) and Tenant’s Share of the remaining
amount of such abatement or refund as a credit to be applied by Landlord against
Rent next becoming due. Notwithstanding the foregoing, Landlord shall not be
obligated to file any application or institute any proceeding seeking a
reduction in Tax Expenses. If Tax Expenses for any period during the Lease Term
or any extension thereof are increased after payment thereof for any reason,
including, without limitation, error or reassessment by applicable governmental
or municipal authorities, Tenant shall pay Landlord upon demand Tenant’s Share
of any such increased Tax Expenses included by Landlord as Building Tax Expenses
pursuant to the terms of this Lease. Notwithstanding anything to the contrary
contained in this Section 4.2.8, there shall be excluded from Tax Expenses
(i) all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, (iii) any items paid by Tenant
under Section 4.5 of this Lease, and (iv) tax penalties incurred as a result of
Landlord’s failure to make payments and/or to file any tax or informational
returns when due.

4.2.5 “Tenant’s Share” shall mean the percentage set forth in Section 6 of the
Summary. Tenant’s Share was calculated by multiplying the number of rentable
square feet of the Premises, as set forth in Section 2.2 of the Summary, by 100,
and dividing the product by the total number of rentable square feet in the
office area of the Building.

4.3 Calculation and Payment of Additional Rent. Tenant shall pay to Landlord, in
the manner set forth in Section 4.4.1, below, and as Additional Rent, Tenant’s
Share of Direct Expenses for each Expense Year.

4.3.1 Statement of Actual Building Direct Expenses and Payment by Tenant.
Landlord shall give to Tenant within six (6) months following the end of each
Expense Year, a statement (the “Statement”) which shall state the Building
Direct Expenses incurred or accrued for

 

-14-



--------------------------------------------------------------------------------

such preceding Expense Year, and which shall indicate the amount of Tenant’s
Share of Direct Expenses. Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, Tenant shall pay within thirty
(30) days the full amount of Tenant’s Share of Direct Expenses for such Expense
Year, less the amounts, if any, paid during such Expense Year as “Estimated
Direct Expenses,” as that term is defined in Section 4.4.2, below, and if Tenant
paid more as Estimated Direct Expenses than the actual Tenant’s Share of Direct
Expenses (an “Excess”), Tenant shall receive a credit in the amount of such
Excess against Rent next due under this Lease, or if insufficient Rent remains
for such credit, cash in the amount of such Excess. Even though the Lease Term
has expired and Tenant has vacated the Premises, when the final determination is
made of Tenant’s Share of Direct Expenses for the Expense Year in which this
Lease terminates, if Tenant’s Share of Direct Expenses is greater than the
amount of Estimated Direct Expenses previously paid by Tenant to Landlord,
Tenant shall, within thirty (30) days after receipt of the Statement, pay to
Landlord such amount, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant’s Share of Direct Expenses (again, an Excess), Landlord shall,
within thirty (30) days, deliver a check payable to Tenant in the amount of such
Excess. The provisions of this Section 4.4.1 shall survive the expiration or
earlier termination of the Lease Term, provided that, other than Tax Expenses
and costs incurred for utilities, Tenant shall not be responsible for Tenant’s
Share of any Operating Expenses which are first billed to Tenant more than two
(2) calendar years after the end of the Expense Year to which such Operating
Expenses relate.

4.3.2 Statement of Estimated Building Direct Expenses. In addition, Landlord
shall give Tenant a yearly expense estimate statement (the “Estimate Statement”)
which shall set forth Landlord’s reasonable estimate (the “Estimate”) of what
the total amount of Direct Expenses for the then-current Expense Year shall be
and the estimated Tenant’s Share of Direct Expenses (the “Estimated Direct
Expenses”). The failure of Landlord to timely furnish the Statement or the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this
Article 4, nor shall Landlord be prohibited from revising any Estimate Statement
theretofore delivered to the extent necessary. Thereafter, Tenant shall pay,
with its next installment of Base Rent due, a fraction of the Estimated Direct
Expenses for the then-current Expense Year (reduced by any amounts paid pursuant
to the last sentence of this Section 4.4.2). Such fraction shall have as its
numerator the number of months which have elapsed in such current Expense Year,
including the month of such payment, and twelve (12) as its denominator. Until a
new Estimate Statement is furnished (which Landlord shall have the right to
deliver to Tenant at any time), Tenant shall pay monthly, with the monthly Base
Rent installments, an amount equal to one-twelfth (1/12) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant.

4.4 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.4.1 Tenant shall be liable for and shall pay thirty (30) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall, within thirty (30) days
following

 

-15-



--------------------------------------------------------------------------------

Tenant’s receipt of a written invoice from Landlord, repay to Landlord the taxes
so levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

4.4.2 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, business tax or any other applicable tax on the rent or services
herein or otherwise respecting this Lease, (ii) taxes assessed upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking facility; or (iii) taxes assessed
upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.

4.5 Landlord’s Books and Records. Notwithstanding anything to the contrary
contained in this Lease, if, within ninety (90) days after receipt of a
Statement by Tenant, Tenant (i) reasonably disputes any amounts set forth in any
Statement described above in this Article 4, and (ii) is not then in default in
the payment of scheduled Rent under this Lease, then Tenant shall have the right
to cause Landlord’s general ledger of accounts and any other relevant books and
records with respect to such disputed Statement only to be audited by a
nationally or regionally recognized firm utilizing certified public accountants
reasonably approved by Landlord, at no cost or expense to Landlord, which has
prior experience in the review of financial statements and which shall not be
retained by Tenant on a contingency fee basis; provided, however, Tenant shall
not have the right to perform any such audit more than one (1) time for any
Expense Year during the Lease Term. Any audit conducted by or on behalf of
Tenant shall be completed in a diligent manner and timely manner (but in any
event within two (2) months after Tenant is given access to all of Landlord’s
relevant books and records) and shall be performed at Landlord’s office during
Landlord’s normal business hours and in a manner so as to minimize interference
with Landlord’s business operations. Landlord shall have no obligation and
Tenant shall have no right to make photocopies of any of Landlord’s ledgers,
invoices or other items. Tenant agrees to keep, and to cause Tenant’s accountant
and its employees to keep, all information revealed by any audit of Landlord’s
books and records strictly confidential and not to disclose any such information
or permit any such information to be disclosed to anyone other than Landlord,
Tenant’s accountants, legal advisors, financial advisors and any Tenant Parties
with a need to know such information unless compelled to do so by a court of
law, and Tenant and its auditor shall sign a confidentiality agreement
reflecting such confidentiality. Tenant’s audit shall be limited to an on-site
review of Landlord’s general ledger of accounts and supporting documentation and
any other relevant books and records. If after such audit, Landlord and Tenant
dispute the results of such audit, the parties and their advisors shall meet and
use good faith efforts to resolve such dispute. If the parties fail to resolve
such dispute with thirty (30) days, then, at Tenant’s request, a certified
public accounting firm selected by Landlord, and reasonably approved by Tenant,
shall, at Tenant’s cost, conduct an audit of the relevant Direct Expenses. The
amounts payable under this Section 4.5 by Landlord to Tenant or by Tenant to
Landlord, as the case may be, will be appropriately adjusted on the basis of
such audit. Tenant agrees that this Section 4.5 shall be the sole method to be
used by Tenant to dispute the amount of any Direct Expenses payable by Tenant
pursuant to the terms of this Lease, and Tenant hereby waives any other rights
at law or in equity relating thereto.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord’s sole
discretion.

5.2 Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to “Hazardous Materials,” as that term is defined effecting
Section 29.18. Tenant shall not use or allow the Premises to be used for any
improper or unlawful purpose, nor shall Tenant cause, maintain or permit any
nuisance in, on or about the Premises. Tenant shall comply with, and Tenant’s
rights and obligations under the Lease and Tenant’s use of the Premises shall be
subject and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project that comply with the
provisions of Section 5.3 below. Notwithstanding anything set forth in this
Lease to the contrary, Landlord shall not modify the Rules and Regulations in a
manner, or create any new Rule or Regulation, which will materially interfere
with the normal and customary conduct of Tenant’s business for the Permitted Use
or materially increase the obligations of Tenant under this Lease.

5.3 CC&Rs. Tenant acknowledges that the Project may be subject to any future
covenants, conditions, and restrictions (the “CC&Rs”) which Landlord, in
Landlord’s reasonable discretion, deems reasonably necessary or desirable, and
Tenant agrees that this Lease shall be subject and subordinate to such CC&Rs,
provided, that the same do not unreasonably interfere with Tenant’s use of the
Premises for the Permitted Use or Tenant’s parking rights or materially increase
the obligations or decrease the rights of Tenant under this Lease. Landlord
shall provide Tenant with copies of any such CC&Rs. Landlord shall have the
right to require Tenant to execute and acknowledge, within fifteen (15) business
days of a request by Landlord, a “Recognition of Covenants, Conditions, and
Restriction,” in a form substantially similar to that attached hereto as
Exhibit F, agreeing to and acknowledging the CC&Rs.

ARTICLE 6

SERVICES AND UTILITIES

6.1 In General. Tenant will be responsible, at its sole cost and expense, for
the furnishing of all services and utilities to the Premises, including, but not
limited to heating, ventilation and air-conditioning, electricity, water,
telephone, janitorial and interior Building security services; provided,
however, Landlord shall design and construct the Building in accordance with the
“Base Building Plans,” as that term is defined in Section 1.1 of the Tenant Work
Letter.

 

-17-



--------------------------------------------------------------------------------

6.1.1 All utilities (including without limitation, electricity, gas, sewer and
water) to the Building are separately metered at the Premises and shall be paid
directly by Tenant to the applicable utility provider.

6.1.2 Landlord shall not provide janitorial services for the Premises. Tenant
shall be solely responsible for performing all janitorial services and other
cleaning of the Premises, all in compliance with applicable laws. The janitorial
and cleaning of the Premises shall be adequate to maintain the Premises in a
manner consistent with First Class Office R&D Projects.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems. Provided that Landlord agrees to provide and maintain and keep
in continuous service utility connections to the Project, including electricity,
water and sewage connections, Landlord shall have no obligation to provide any
services or utilities to the Building, including, but not limited to heating,
ventilation and air-conditioning, electricity, water, telephone, janitorial and
interior Building security services.

6.2 Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent (except as specifically set forth in
Section 19.5.2 of this Lease) or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent (except as specifically set forth in
Section 19.5.2 of this Lease) or performing any of its obligations under this
Lease. Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.

ARTICLE 7

REPAIRS

7.1 Tenant’s Obligations.

7.1.1 Tenant Repair Obligations. Tenant shall, throughout the Lease Term, at its
sole cost and expense, , subject to Section 7.2.1, Articles 11 and 13 of this
Lease and the applicable warranty provisions of the Tenant Work Letter,
(A) keep, maintain, repair and replace as required, the interior of the Premises
and every part thereof in a good standard of maintenance, repair and replacement
as required, and in good and sanitary condition, including without limitation
all leasehold improvements in the Premises, whenever and by whomever installed
or paid for, including any Tenant Improvements and any Alterations, (B) except
as otherwise expressly provided in Article

 

-18-



--------------------------------------------------------------------------------

24 of this Lease, maintain the Premises in compliance with the “Applicable
Laws,” as that term is defined in Article 24 of this Lease, below, and (C) keep
and maintain the Premises in good order and condition, and repair, replace and
improve every part thereof, (items (A)-(C) shall collectively be referred to
herein as the, “Tenant’s Repair Obligations”), including, without limitation,
the following: (1) interior glass and interior windows, window frames and window
casements (including the repairing, resealing, cleaning and replacing of
interior windows); (2) interior doors, door frames and door closers;
(3) interior lighting (including, without limitation, light bulbs and ballasts);
(4) the plumbing, sewer, drainage, electrical, fire protection, elevator,
escalator, life safety and security systems and equipment, existing heating,
ventilation and air-conditioning systems, and all other mechanical, electrical
and communications systems and equipment (collectively, the “Building Systems”)
serving the Premises, including (i) any specialty or supplemental Building
Systems installed by or for Tenant and (ii) all electrical facilities and
equipment, including lighting fixtures, lamps, fans and any exhaust equipment
and systems, electrical motors and all other appliances and equipment of every
kind and nature located in, upon or about the Premises; (5) all communications
systems serving the Premises; (6) all of Tenant’s security systems in or about
or serving the Premises; (7) Tenant’s signage; and (8) interior demising walls
and partitions (including painting and wall coverings), equipment, floors, and
any roll-up doors, ramps and dock equipment. Tenant shall additionally be
responsible, at Tenant’s sole cost and expense, to furnish all expendables,
including light bulbs, paper goods and soaps, used in the Premises, and, to the
extent that Landlord notifies Tenant in writing of its intention to no longer
arrange for such monitoring, cause the fire alarm systems serving the Premises
to be monitored by a monitoring or protective services firm approved by Landlord
in writing. Tenant shall have the benefit of all contract warranties available
to Landlord regarding the HVAC systems and equipment.

7.1.2 Management Standards. Tenant shall manage and operate the Premises and
perform its duties under this Lease in a manner consistent with the standards
followed by Landlord and other first-class institutional owners and management
companies that are managing “Comparable Buildings,” as that term is defined in
Exhibit G (the “Management Standard”).

7.1.2.1 Service Agreements. All Building Systems, including HVAC, elevators,
main electrical, plumbing and fire/life-safety systems, shall be maintained,
repaired and replaced by Tenant (i) in a commercially reasonable first-class
condition, (ii) in accordance with any applicable manufacturer specifications
relating to any particular component of such Building Systems, and (iii) in
accordance with Applicable Laws. Tenant shall contract with a qualified,
experienced professional third party service company to perform its maintenance,
repair and replacement obligations hereunder with respect to the HVAC systems
(which shall provide for and include, without limitation, replacement of
filters, oiling and lubricating of machinery, parts replacement, adjustment of
drive belts, oil changes and other preventive maintenance, including annual
maintenance of duct work, interior unit drains and caulking of sheet metal, and
recaulking of jacks and vents on an annual basis), the building fire/life-safety
systems and the electrical and plumbing systems (a “Service Contract”). Tenant
shall deliver full and complete copies of all such Service Contracts to Landlord
within thirty (30) days after the effective date of such Service Contract. In
addition, Tenant shall regularly, in accordance with commercially reasonable
standards, generate and maintain preventive maintenance records relating to the
Building’s mechanical and main electrical systems, including life safety,
elevators and the central plant (“Preventative Maintenance Records”). In
addition, upon Landlord’s request, Tenant shall deliver a copy of all current
Service Agreements to Landlord and/or a copy of the Preventative Maintenance
Records.

 

-19-



--------------------------------------------------------------------------------

7.1.2.2 Pest Control. Tenant shall also be responsible for all pest control
within the Premises.

7.1.2.3 Landlord’s Right to Perform Tenant’s Repair Obligations. Except with
respect to an “Emergency,” Tenant shall notify Landlord in writing at least five
(5) business days prior to performing any repair or replacement of a major
component of a Building System that costs in excess of $50,000 (a “Material
Tenant’s Repair Obligation”). Upon receipt of such notice from Tenant, Landlord
shall have the right to submit a bid to Tenant for such work, and, if Tenant
selects Landlord’s bid, Landlord and Tenant shall enter into a commercially
reasonable repair contract within five (5) business days following receipt of
notice from Tenant that Landlord is the lowest bidder, and Tenant shall pay
Landlord the cost thereof in accordance with the terms of such contract. If
Tenant defaults, beyond any applicable notice and cure periods set forth in this
Lease, in the performance of any such Material Tenant’s Repair Obligation, then
Landlord may, but need not, following delivery of notice to Tenant of such
election, make such Tenant Repair Obligation, and Tenant shall pay Landlord the
cost thereof, (including Landlord’s reasonable supervision fee) within thirty
(30) days after receipt of an invoice therefor. As used in this Section 7.1.2.3,
an “Emergency” shall mean (i) any repair or replacement required to cause a
non-functioning Building System to be functional, (ii) an event threatening
immediate and material danger to people located in the Building, or immediate,
material damage to the Base Building, Sub-Slab System, Tenant Improvements, or
Alterations, or (iii) a failure of the Building Systems that prevents Tenant
from reasonably using the Premises, or a material portion thereof, for the
Permitted Use.

7.1.3 Books and Records. Tenant shall maintain complete, detailed and accurate
records, books and accounts of all funds disbursed in connection with Tenant’s
management and operation of the Premises (excepting salary disbursements
internal to Tenant), including all corrective and preventive repairs and
maintenance (collectively, the “Books and Records”). Tenant shall endeavor to
retain any such Books or Records until the same are at least three (3) years
old.

7.1.4 Tenant’s Risk Management Obligations. Tenant shall promptly investigate
and make a full timely written report to Landlord as to all alleged claims for
personal injury relating to the Premises known to Tenant and any casualty damage
or destruction to the Premises. Landlord and Tenant shall notify each other
immediately of any threatened or pending condemnation, rezoning or other
governmental orders, proceedings or lawsuits involving the Premises.

7.1.5 Tenant’s Responsibilities Upon Termination of Management of the Premises.
Upon the expiration or earlier termination of this Lease for any reason, Tenant
shall forthwith, without necessity of demand or notice, deliver the following to
Landlord, or Landlord’s appointed agent on the effective date of such expiration
or early termination (except to the extent that any such item has already been
delivered to Landlord).

7.1.5.1 Copies of the Books and Records for the most recent full calendar year
and any subsequent partial calendar year.

7.1.5.2 Any third party warranties, guaranties and operating manuals in Tenant’s
possession relating to the improvements in the Premises and any Building Systems
being maintained by Tenant (copies thereof where reasonably acceptable).

 

-20-



--------------------------------------------------------------------------------

7.1.5.3 All keys related to the telephone closets, janitorial closets,
electrical closets, storage rooms, storage areas, rooftop access points, and all
other areas which for which Tenant has restricted access.

The obligation of Tenant to deliver the foregoing shall survive the expiration
or earlier termination of the Lease.

7.2 Landlord’s Obligations.

7.2.1 Landlord Repair Obligations. Subject to the provisions of Article 11 and
Article 13 hereof, Landlord agrees to repair, maintain and replace (the
“Landlord Repair Obligations”) only the roof (specifically including the roof
membrane or coverings and any skylights), the foundation of the Building, the
façade and exterior windows and doors of the Building (including exterior window
seals, but excluding window washing), the Common Areas (including exterior pest
control, monuments, landscaping and parking lot repair and maintenance), the
Sub-Slab System and the Remediation Equipment (defined in Section 29.19, below).
Notwithstanding any provision in this Section 7.2.1 to the contrary, any damage
to the portions of the Project that Landlord is required to repair under this
Section 7.2.1 arising from the negligence or willful misconduct of Tenant or any
“Tenant Parties,” as that term is defined in Section 10.13 below, shall be
repaired by Landlord, and Tenant shall pay Landlord the cost thereof, including
any actual out-of-pocket costs or expenses of Landlord arising from Landlord’s
involvement with such repairs and replacements, within thirty (30) days after
receipt of an invoice therefor. Subject to the other terms and conditions
herein, Landlord may, but shall not be required to, enter the Premises upon
prior notice to Tenant, to make such repairs, alterations, improvements or
additions to the Premises or to any equipment located in the Premises as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree. In
connection with the foregoing, Landlord shall use commercially reasonable
efforts to minimize any interference to the conduct of Tenant’s business.

7.3 Waiver. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld by Landlord, provided it shall be deemed reasonable
for Landlord to withhold its consent to any Alteration which affects the
structural portions (including, without limitation, any Alteration which
penetrates the ground floor Building slab) or materially adversely affects the
systems or equipment of the Building or is visible from the exterior of the
Building. Notwithstanding the foregoing, Tenant shall be permitted to make
Alterations following ten (10)

 

-21-



--------------------------------------------------------------------------------

business days notice to Landlord, but without Landlord’s prior consent, to the
extent that such Alterations do not materially adversely affect the systems and
equipment of the Building, exterior appearance of the Building, or structural
aspects of the Building (the “Cosmetic Alterations”). The construction of the
initial improvements to the Premises shall be governed by the terms of the
Tenant Work Letter and not the terms of this Article 8. The terms of this
Section 8.1 shall not be applicable to repairs made by Tenant pursuant to the
terms of Section 7.1 of this Lease, above.

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors reasonably approved by Landlord, and the requirement
that Tenant remove such Alterations upon the expiration or any early termination
of the Lease Term pursuant to the terms of Section 8.5, below. Tenant shall
construct such Alterations and perform such repairs in a good and workmanlike
manner, in conformance with any and all applicable federal, state, county or
municipal laws, rules and regulations and pursuant to a valid building permit,
issued by the City of Mountain View, all in conformance with Landlord’s
construction rules and regulations; provided, however, that prior to commencing
to construct any Alteration, Tenant shall meet with Landlord to discuss
Landlord’s design parameters and code compliance issues. In the event Tenant
performs any Alterations in the Premises which require or give rise to
governmentally required changes to the “Base Building,” as that term is defined
below, then Landlord shall, at Tenant’s expense, make such changes to the Base
Building. The “Base Building” shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
unreasonably obstruct access to the Project or any portion thereof, by any other
tenant of the Project, and so as not to obstruct the business of Landlord or
other tenants in the Project. Tenant shall not use (and upon notice from
Landlord shall cease using) contractors, services, workmen, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with the workforce or trades engaged in performing other work, labor or services
in or about the Building or the Common Areas. In addition to Tenant’s
obligations under Article 9 of this Lease, upon completion of any Alterations,
Tenant agrees to cause a Notice of Completion to be recorded in the office of
the Recorder of the County of Santa Clara in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and Tenant shall
deliver to the Project construction manager a reproducible copy of the “as
built” drawings of the Alterations, to the extent applicable, as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

8.3 Payment for Improvements. If payment is made directly to contractors, Tenant
shall (i) comply with Landlord’s requirements for final lien releases and
waivers in connection with Tenant’s payment for work to contractors, and
(ii) sign Landlord’s standard contractor’s rules and regulations. If Tenant
orders any work directly from Landlord, Tenant shall pay to Landlord an amount
equal to the sum of (A) five percent (5%) of the first $100,000.00 of the cost
of each such Alteration, and (B) three percent (3%) of the costs of each such
Alteration thereafter; and (vii) all other costs incurred by Landlord in
connection with the construction of the Alterations. If Tenant does not order
any work directly from Landlord, Tenant shall reimburse Landlord for Landlord’s
reasonable, actual, out-of-pocket costs and expenses actually incurred in
connection with Landlord’s review of such work (not to exceed $10,000).

 

-22-



--------------------------------------------------------------------------------

8.4 Construction Insurance. In the event that any Alterations are made pursuant
to this Article 8, prior to the commencement of such Alterations, Tenant shall
provide Landlord with certificates of insurance evidencing compliance with the
requirements of Section 10.14 of this Lease, it being understood and agreed that
all of such Alterations shall be insured by Landlord pursuant to Article 10 of
this Lease immediately upon completion thereof. In addition, if the cost of any
such Alteration is reasonably anticipated to exceed Five Hundred Thousand
Dollars ($500,000.00), Landlord may, in its discretion, require Tenant to obtain
a lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of such
Alterations and naming Landlord as a co-obligee; provided, however, if Tenant’s
net worth (computed in accordance with generally accepted accounting principles,
not including goodwill as an asset) (“Net Worth”)) at the time of such
Alteration is at least equal to the Net Worth of Tenant as of the date of this
Lease, then Landlord shall not require Tenant to obtain a lien and completion
bond or any other form of security with respect to such Alteration. For purposes
of determining the cost of an Alteration, work done in phases or stages shall be
considered part of the same Alteration, and any Alteration shall be deemed to
include all trades and materials involved in accomplishing a particular result.

8.5 Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord; provided, however, Landlord may, by written notice to
Tenant prior to the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant’s expense, to remove any
Alterations or improvements (excluding any Tenant Improvements) and to repair
any damage to the Premises and Building caused by such removal; provided;
however, that notwithstanding the foregoing, upon request by Tenant at the time
of Tenant’s request for Landlord’s consent to any Alteration or improvement,
Landlord shall notify Tenant whether the applicable Alteration or improvement
will be required to be removed pursuant to the terms of this Section 8.5;
provided further, however, in no event shall Tenant be required to remove any
Alterations that are a natural and logical extension of, are comparable to or
are a replacement or refurbishment of the Tenant Improvements. If Tenant fails
to complete any required removal and/or to repair any damage caused by the
removal of any Alterations or improvements in the Premises, prior to the
expiration or earlier termination of this Lease, then Rent shall continue to
accrue under this Lease in accordance with Article 16, below, after the end of
the Lease Term until such work shall be completed, and Landlord shall have the
right, but not the obligation, to perform such work and to charge the cost
thereof to Tenant. Tenant hereby protects, defends, indemnifies and holds
Landlord harmless from any liability, cost, obligation, expense or claim of
lien, including but not limited to, court costs and reasonable attorneys’ fees,
in any manner relating to the installation, placement, removal or financing of
any such Alterations, improvements, fixtures and/or equipment in, on or about
the Premises, which obligations of Tenant shall survive the expiration or
earlier termination of this Lease. Notwithstanding anything to the contrary in
this Lease, Tenant’s trade fixtures, furniture, equipment and other personal
property installed in the Premises shall at all times be and remain Tenant’s
property and may be removed from the Premises at anytime, provided that Tenant
repairs all damage caused by such removal.

 

-23-



--------------------------------------------------------------------------------

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least ten (10) days prior to the commencement of any work on the Premises which
may give rise to a lien on the Premises, Building or Project (or such additional
time as may be necessary under applicable laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility.
Tenant shall remove any such lien or encumbrance by bond or otherwise within
five (5) days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof. The amount so
paid shall be deemed Additional Rent under this Lease payable upon demand,
without limitation as to other remedies available to Landlord under this Lease.
Nothing contained in this Lease shall authorize Tenant to do any act which shall
subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord’s option shall
attach only against Tenant’s interest in the Premises and shall in all respects
be subordinate to Landlord’s title to the Project, Building and Premises.

ARTICLE 10

TENANT’S INDEMNITY AND INSURANCE

10.1 Tenant’s Indemnity.

10.1.1 Indemnity. Except as otherwise provided in this Lease, to the maximum
extent permitted by law, Tenant waives any right to contribution against the
“Landlord Parties,” as that term is defined in Section 10.13, below, and agrees
to indemnify and save harmless the Landlord Parties from and against all claims
of whatever nature arising from or claimed to have arisen from (i) any
negligence or willful misconduct of the “Tenant Parties,” as that term is
defined in Section 10.13, below; (ii) any accident, injury or damage whatsoever
caused to any person, or to the property of any person, occurring in or about
the Premises from the Lease Commencement Date, and thereafter throughout and
until the end of the Lease Term and after the end of the Lease Term for as long
as Tenant or anyone acting by, through or under Tenant is in occupancy of the
Premises or any portion thereof; or (iii) any breach of this Lease by Tenant.
Tenant shall pay such indemnified amounts as they are incurred by the Landlord
Parties. This indemnification shall not be construed to deny or reduce any other
rights or obligations of indemnity that a Landlord Party may have under this
Lease or the common law. Notwithstanding anything contained herein to the
contrary, Tenant shall not be obligated to indemnify a Landlord Party for any
claims to the extent that such Landlord Party’s damages in fact result from such
Landlord Party’s negligence or willful misconduct.

 

-24-



--------------------------------------------------------------------------------

10.1.2 Breach. In the event that Tenant breaches any of its indemnity
obligations hereunder or under any other contractual or common law indemnity,
Tenant shall pay to the Landlord Parties all liabilities, loss, cost, or expense
(including reasonable attorney’s fees) incurred as a result of said breach.

10.1.3 No limitation. The indemnification obligations under this Section shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

10.1.4 Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form acceptable to Landlord.

10.1.5 Survival. The terms of this section shall survive any termination or
expiration of this Lease.

10.1.6 Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.

10.1.7 Landlord’s Indemnity. Subject to the limitations in Section 29.13 and in
Section 10.2 and Section 10.13 of this Article, and to the extent not resulting
from any negligence or misconduct of Tenant or its contractors, licensees,
invitees, agents, servants or employees, Landlord agrees to indemnify, defend
and save harmless the Tenant Parties from and against, and Tenant’s
indemnification obligations shall not apply to the extent of, any claim, loss,
damage, liability, cost or expense of Tenant (but excluding any indirect or
consequential damages) arising from any injury to any person occurring in the
Premises or in the Project after the date that possession of the Premises is
first delivered to Tenant and until the expiration or earlier termination of the
Lease Term, to the extent such injury results from the negligence or willful
misconduct of Landlord or any Landlord Parties, or from any breach or default by
Landlord in the performance or observance of its covenants or obligations under
this Lease; provided, however, that in no event shall the aforesaid indemnity
render Landlord responsible or liable for any loss or damage to fixtures,
personal property or other property of Tenant. Without limiting the foregoing
release and Landlord’s indemnification obligations hereunder, Tenant shall
provide notice of any such third party claim to Landlord as soon as practicable.
The provisions of this section shall not be applicable to (i) the holder of any
mortgage now or hereafter on the Project or Building (unless such holder shall
be a mortgagee in possession), or (ii) any person acquiring title as a result
of, or subsequent to, a foreclosure of any

 

-25-



--------------------------------------------------------------------------------

such mortgage or a deed in lieu of foreclosure, except to the extent of
liability insurance maintained by either of the foregoing.

10.2 Tenant’s Risk. Tenant agrees to use and occupy the Premises, and to use
such other portions of the Building and the Project as Tenant is given the right
to use by this Lease at Tenant’s own risk. Except as otherwise provided in this
Lease, the Landlord Parties shall not be liable to the Tenant Parties for any
damage, injury, loss, compensation, or claim (including, but not limited to,
claims for the interruption of or loss to a Tenant Party’s business) based on,
arising out of or resulting from any cause whatsoever, including, but not
limited to, repairs to any portion of the Premises or the Building or the
Project, any fire, robbery, theft, mysterious disappearance, or any other crime
or casualty, the actions of any other tenants of the Building or of any other
person or persons, or any leakage in any part or portion of the Premises or the
Building or the Project, or from water, rain or snow that may leak into, or flow
from any part of the Premises or the Building or the Project, or from drains,
pipes or plumbing fixtures in the Building or the Project. Any goods, property
or personal effects stored or placed in or about the Premises shall be at the
sole risk of the Tenant Party, and neither the Landlord Parties nor their
insurers shall in any manner be held responsible therefor. Except as otherwise
provided in this Lease, the Landlord Parties shall not be responsible or liable
to a Tenant Party, or to those claiming by, through or under a Tenant Party, for
any loss or damage that may be occasioned by or through the acts or omissions of
persons occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Building or otherwise.
Notwithstanding the foregoing and except as otherwise provided in this Lease,
the Landlord Parties shall not be released from liability for any injury, loss,
damages or liability to the extent arising from any negligence or willful
misconduct of the Landlord Parties on or about the Premises or the Project, or
Landlord’s breach of this Lease; provided, however, in no event shall the
Landlord Parties have any liability to a Tenant Party based on any loss with
respect to or interruption in the operation of Tenant’s business. The provisions
of this section shall be applicable until the expiration or earlier termination
of the Lease Term, and during such further period as Tenant may use or be in
occupancy of any part of the Premises or of the Building.

10.3 Tenant’s Commercial General Liability Insurance. Tenant agrees to maintain
in full force on or before the earlier of (i) the date on which any Tenant Party
first enters the Premises for any reason or (ii) the Lease Commencement Date
throughout the Lease Term of this Lease, and thereafter, so long as Tenant is in
occupancy of any part of the Premises, a policy of commercial general liability
insurance, on an occurrence basis, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another ISO Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
broad form contractual liability coverage, specifically covering but not limited
to the indemnification obligations undertaken by Tenant in this Lease. The
minimum limits of liability of such insurance shall be $5,000,000 per
occurrence. In addition, in the event Tenant hosts a function in the Premises,
Tenant agrees to obtain, and cause any persons or parties providing services for
such function to obtain, the appropriate insurance coverages as determined by
Landlord (including liquor liability coverage, if applicable) and provide
Landlord with evidence of the same.

10.4 Tenant’s Property Insurance. Tenant shall maintain at all times during the
Lease Term, and during such earlier time as Tenant may be performing work in or
to the Premises or have property, fixtures, furniture, equipment, machinery,
goods, supplies, wares or merchandise on the Premises, and continuing thereafter
so long as Tenant is in occupancy of any part of the Premises,

 

-26-



--------------------------------------------------------------------------------

business interruption insurance and insurance against loss or damage covered by
the so-called “all risk” type insurance coverage with respect to Tenant’s
property, fixtures, furniture, equipment, machinery, goods, supplies, wares and
merchandise, and any other property of Tenant located at the Premises
(collectively “Tenant’s Property”). The business interruption insurance required
by this section shall be in minimum amounts typically carried by prudent tenants
engaged in similar operations, but in no event shall be in an amount less than
the Base Rent then in effect during any Lease Year, plus any Additional Rent due
and payable for the immediately preceding Lease Year. The “all risk” insurance
required by this section shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. In addition, during such time as Tenant
is performing work in or to the Premises, Tenant, at Tenant’s expense, shall
also maintain, or shall cause its contractor(s) to maintain, builder’s risk
insurance for the full insurable value of such work. In the event of loss or
damage covered by the “all risk” insurance required by this section, the
responsibilities for repairing or restoring the loss or damage shall be
determined in accordance with Article 11 of this Lease, below. To the extent
that Landlord is obligated to pay for the repair or restoration of the loss or
damage covered by the policy, Landlord shall be paid the proceeds of the “all
risk” insurance covering the loss or damage. To the extent Tenant is obligated
to pay for the repair or restoration of the loss or damage, covered by the
policy, Tenant shall be paid the proceeds of the “all risk” insurance covering
the loss or damage. If both Landlord and Tenant are obligated to pay for the
repair or restoration of the loss or damage covered by the policy, the insurance
proceeds shall be paid to each of them in the pro rata proportion of their
obligations to repair or restore the loss or damage. The insurance required to
be maintained by Tenant pursuant to this section may be carried under blanket
insurance policies covering the Premises and other properties owned or leased by
Tenant or Tenant’s Affiliates, so long as such policies comply with this Lease.
The coverage provided by such policies shall at all times meet the requirements
of this Lease, without co-insurance.

10.5 Tenant’s Other Insurance. Throughout the Lease Term, Tenant shall obtain
and maintain (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant) issued on a form at least as broad as
ISO Business Auto Coverage form CA 00 01 07 97 or other form providing
equivalent coverage; (2) worker’s compensation insurance or participation in a
monopolistic state workers’ compensation fund; and (3) employer’s liability
insurance or (in a monopolistic state) Stop Gap Liability insurance. Such
automobile liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) for each accident. Such worker’s compensation insurance
shall carry minimum limits as defined by the law of the jurisdiction in which
the Premises are located (as the same may be amended from time to time). Such
employer’s liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee.

10.6 Requirements For Insurance. All insurance required to be maintained by
Tenant pursuant to this Lease shall be maintained with responsible companies
that are admitted to do business, and are in good standing, in the jurisdiction
in which the Premises are located and that have a rating of at least “A” and are
within a financial size category of not less than “Class X” in the most current
Best’s Key Rating Guide or such similar rating as may be reasonably selected by
Landlord. All such insurance shall: (1) be acceptable in form and content to
Landlord; (2) be primary and noncontributory; and (3) contain an endorsement
prohibiting cancellation without the insurer first endeavoring to give Landlord
thirty (30) days’ prior written notice (by certified or registered mail,

 

-27-



--------------------------------------------------------------------------------

return receipt requested, or by fax or email) of such proposed action. Such
deductibles and self-insured retentions shall be deemed to be “insurance” for
purposes of the waiver in Section 10.13 of this Lease, below. Landlord reserves
the right from time to time (but not more than once during the Lease Term and
not prior to the fifth (5th) anniversary of the Lease Commencement Date) to
require Tenant to obtain higher minimum amounts of insurance based on such
limits as are customarily carried with respect to similar properties in the area
in which the Premises are located. The minimum amounts of insurance required by
this Lease shall not be reduced by the payment of claims or for any other
reason. In the event Tenant shall fail to obtain or maintain any insurance
meeting the requirements of this Article, or to deliver such policies or
certificates as required by this Article, Landlord may, at its option, on five
(5) days prior written notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within thirty
(30) days after delivery to Tenant of bills therefor.

10.7 Additional Insureds. The commercial general liability and auto insurance
carried by Tenant pursuant to this Lease, and any additional liability insurance
carried by Tenant pursuant to Section 10.3 of this Lease, above, shall name
Landlord, Landlord’s managing agent, and such other persons as Landlord may
reasonably request from time to time as additional insureds with respect to
liability arising out of or related to this Lease or the operations of Tenant
(collectively “Additional Insureds”). Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
Such insurance shall also waive any right of subrogation against each Additional
Insured.

10.8 Certificates Of Insurance. On or before the earlier of (i) the date on
which any Tenant Party first enters the Premises for any reason or (ii) the
Lease Commencement Date, Tenant shall furnish Landlord with certificates
evidencing the insurance coverage required by this Lease, and renewal
certificates shall be furnished to Landlord at least annually thereafter, and at
least five (5) days prior to the expiration date of each policy for which a
certificate was furnished. In jurisdictions requiring mandatory participation in
a monopolistic state workers’ compensation fund, the insurance certificate
requirements for the coverage required for workers’ compensation will be
satisfied by a letter from the appropriate state agency confirming participation
in accordance with statutory requirements. Such current participation letters
required by this Section shall be provided every six (6) months for the duration
of this Lease. Failure by the Tenant to provide the certificates or letters
required by this Section shall not be deemed to be a waiver of the requirements
in this Section. Upon request by Landlord, a true and complete copy of any
insurance policy required by this Lease shall be delivered to Landlord within
ten (10) days following Landlord’s request.

10.9 Subtenants And Other Occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide written documentation evidencing the
obligation of such subtenant or other occupant to indemnify the Landlord Parties
to the same extent that Tenant is required to indemnify the Landlord Parties
pursuant to Section 10.1 of this Lease, above, and to maintain insurance that
meets the requirements of this Article, and otherwise to comply with the
requirements of this Article. Tenant shall require all such subtenants and
occupants to supply certificates of insurance evidencing that the insurance
requirements of this Article have been met and shall forward such certificates
to Landlord on or before the earlier of (i) the date on which the subtenant or
other occupant or any of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents, invitees or representatives first
enters the Premises or (ii) the

 

-28-



--------------------------------------------------------------------------------

commencement of the sublease. Tenant shall be responsible for identifying and
remedying any deficiencies in such certificates or policy provisions.

10.10 No Violation Of Building Policies. Tenant shall not commit or permit any
violation of the policies of fire, boiler, sprinkler, water damage or other
insurance covering the Project and/or the fixtures, equipment and property
therein carried by Landlord, or do or permit anything to be done, or keep or
permit anything to be kept, in the Premises, which in case of any of the
foregoing (i) would result in termination of any such policies, (ii) would
adversely affect Landlord’s right of recovery under any of such policies, or
(iii) would result in reputable and independent insurance companies refusing to
insure the Project or the property of Landlord in amounts reasonably
satisfactory to Landlord.

10.11 Tenant To Pay Premium Increases. If, because of anything done, caused or
permitted to be done, or omitted by Tenant (or its subtenant or other occupants
of the Premises), the rates for liability, fire, boiler, sprinkler, water damage
or other insurance on the Project or on the property and equipment of Landlord
or any other tenant or subtenant in the Building shall be higher than they
otherwise would be, Tenant shall reimburse Landlord and/or the other tenants and
subtenants in the Building for the additional insurance premiums thereafter paid
by Landlord or by any of the other tenants and subtenants in the Building which
shall have been charged because of the aforesaid reasons, such reimbursement to
be made from time to time on Landlord’s demand.

10.12 Landlord’s Insurance.

10.12.1 Required insurance. Landlord shall maintain insurance against loss or
damage with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such deductibles as Landlord may determine, in
an amount equal to at least the replacement value of the Building. Landlord
shall also maintain such insurance with respect to any improvements and
alterations located at the Premises. The cost of such insurance shall be treated
as a part of Operating Expenses, subject to the provisions of Section 4.2.3.
Such insurance shall be maintained with an insurance company selected by
Landlord. Payment for losses thereunder shall be made solely to Landlord.

10.12.2 Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Project, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its reasonable discretion elect.
Landlord may also maintain such other insurance as may from time to time be
required by a “Mortgagee,” as that term is defined in Section 18.2 of this
Lease, below. The cost of all such additional insurance shall also be part of
the Operating Expenses, subject to the provisions of Section 4.2.3.

10.12.3 Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, and in such event
Operating Expenses shall include the portion of the reasonable cost of blanket
insurance that is allocated to the Building.

10.12.4 No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against,

 

-29-



--------------------------------------------------------------------------------

nor be responsible for, any loss suffered by Tenant, subtenants or other
occupants due to interruption of Tenant’s or any subtenant’s or occupant’s
business.

10.13 Waiver Of Subrogation. Notwithstanding anything to the contrary in this
Lease, each party waives, and shall cause its insurance carrier to waive, any
right of recovery against the other party, any of its (direct or indirect)
owners, or any of their respective beneficiaries, trustees, officers, directors,
employees or agents for any loss of or damage to property which loss or damage
is caused by or results from a risk which is actually (or, if the insurance
required hereunder had been carried, would have been) covered by property
insurance, without regard to the negligence or willful misconduct of the entity
so released. For purposes of this Section 10.13 only, (a) any deductible with
respect to a party’s insurance shall be deemed covered by, and recoverable by
such party under, valid and collectable policies of insurance, and (b) any
contractor retained by Landlord to install, maintain or monitor a fire or
security alarm for the Building shall be deemed an agent of Landlord. All of
Landlord’s and Tenant’s repair and indemnity obligations under this Lease shall
be subject to the waiver contained in this paragraph.

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
Mortgagee, each ground lessor, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents or
representatives. For the purposes of this Lease, the term “Tenant Party” or
“Tenant Parties” shall mean Tenant, any affiliate of Tenant, any permitted
subtenant or any other permitted occupant of the Premises, and each of their
respective direct or indirect partners, officers, shareholders, directors,
members, trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents, invitees or representatives.

10.14 Tenant’s Work. During such times as Tenant is performing work or having
work or services performed in or to the Premises, Tenant shall require its
contractors, and their subcontractors of all tiers, to obtain and maintain
commercial general liability, automobile, workers compensation, employer’s
liability, builder’s risk, contractor’s pollution liability and
equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this section shall name Landlord,
Landlord’s managing agent, and such other Persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to their work or services (collectively, “Additional
Insureds”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds. Such insurance shall also waive
any right of subrogation against each Additional Insured. Tenant shall obtain
and submit to Landlord, prior to the earlier of (i) the entry onto the Premises
by such contractors or subcontractors or (ii) commencement of the work or
services, certificates of insurance evidencing compliance with the requirements
of this section.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas necessary to Tenant’s use of or
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 11, restore the Base Building, Sub-Slab System
and such Common Areas. Such restoration shall be to substantially the same
condition of the Base Building, Sub-Slab System and the Common Areas prior to
the casualty, except for modifications required by zoning and building codes and
other laws or any other modifications to the Common Areas deemed desirable by
Landlord, provided that access to the Premises and any common restrooms serving
the Premises shall not be materially impaired and Tenant’s parking rights and
rights to use the Patio Area are not reduced. Upon the occurrence of any damage
to the Premises, upon notice (the “Landlord Repair Notice”) to Tenant from
Landlord, specifying the estimated restoration period, Landlord shall repair any
injury or damage to the Tenant Improvements and any Alterations installed in the
Premises and shall return such Tenant Improvements and Alterations to their
original condition. Prior to the commencement of construction, Landlord shall
submit to Tenant, for Tenant’s review and approval, all plans, specifications
and working drawings relating thereto. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided,
however, if such fire or other casualty shall have damaged the Premises or a
portion thereof or the Common Areas necessary to Tenant’s occupancy, then
Landlord shall allow Tenant a proportionate abatement of Rent during the time
and to the extent and in the proportion that the Premises or such portion
thereof are not reasonably suitable for the purposes permitted under this Lease,
and are not occupied by Tenant as a result thereof; provided, however, if the
damage or destruction is due to the negligence or willful misconduct of Tenant
or any of its agents, employees, contractors, invitees or guests, then Tenant
shall be responsible for any reasonable, applicable insurance deductible (which
shall be payable to Landlord upon demand).

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, and one or more of
the following conditions is present: (i) in Landlord’s reasonable judgment,
repairs cannot reasonably be completed within two hundred seventy (270) days
after the date of discovery of the damage (when such repairs are made without
the payment of overtime or other premiums); (ii) the holder of any mortgage on
the Building or Project or ground lessor with respect to the Building or Project
shall require that more than Two Million Dollars ($2,000,000) of the insurance
proceeds be used to retire the mortgage debt, or shall terminate the ground
lease, as the case may be; (iii) at least Two Million Dollars ($2,000,000.00) of
the damage is not covered by Landlord’s insurance policies or that portion of
the proceeds from Landlord’s insurance policies allocable to the Building or the
Project, as the case may be; or (iv) the damage occurs during the last twelve
(12) months of the Lease Term (as the same may have been

 

-31-



--------------------------------------------------------------------------------

previously extended by Tenant pursuant to the terms of Section 2.2, above) and
such damage will require in excess of ninety (90) days to restore. In addition,
if such fire or other casualty shall have damaged the Premises or a portion
thereof or Common Areas necessary to Tenant’s occupancy, and provided that
Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, and either (a) the repairs cannot, in the
reasonable opinion of Landlord’s contractor, be completed within two hundred
seventy (270) days after the date of such damage, or (b) the damage occurs
during the last twelve months of the Lease Term and will reasonably require in
excess of ninety (90) days to repair, Tenant may elect, no earlier than sixty
(60) days after the date of the damage and not later than ninety (90) days after
the date that Tenant receives the Repair Notice, to terminate this Lease by
written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than sixty (60) days
after the date such notice is given by Tenant. Furthermore, if neither Landlord
nor Tenant has terminated this Lease, and the repairs are not actually
completed, unless such failure is due to the fault of Tenant, on or before the
later of (A) thirty (30) days after the date set forth in the Landlord Repair
Notice, and (B) three hundred (300) days after the date of the damage (the
“Damage Repair Deadline Date”), then Tenant shall have the right to terminate
this Lease during the first five (5) business days of each calendar month
following the end of such period until such time as the repairs are complete, by
notice to Landlord (the “Damage Termination Notice”), effective as of a date set
forth in the Damage Termination Notice (the “Damage Termination Date”), which
Damage Termination Date shall not be less than ten (10) business days following
the date such Damage Termination Notice was delivered to Landlord.
Notwithstanding the foregoing, if Tenant delivers a Damage Termination Notice to
Landlord, then Landlord shall have the right to suspend the occurrence of the
Damage Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord’s receipt of the Damage
Termination Notice, written notice that it is Landlord’s good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date. If repairs shall be substantially completed prior
to the expiration of such thirty-day period, then the Damage Termination Notice
shall be of no force or effect, but if the repairs shall not be substantially
completed within such thirty-day period, then this Lease shall terminate upon
the expiration of such thirty-day period. Notwithstanding anything set forth in
this Lease to the contrary, the Damage Repair Deadline Date shall not be
extended by more than forty-five (45) days due to Force Majeure delays.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building, the Project or the Sub-Slab System.

 

-32-



--------------------------------------------------------------------------------

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment. No payment of Rent by Tenant after a breach by Landlord shall be
deemed a waiver of any breach by Landlord.

ARTICLE 13

CONDEMNATION

If the whole or any material part of the Premises, Building or Project
(including parking area) shall be taken by power of eminent domain or condemned
by any competent authority for any public or quasi-public use or purpose, or if
any adjacent property or street shall be so taken or condemned, or reconfigured
or vacated by such authority in such manner as to require the use,
reconstruction or remodeling of any part of the Premises, Building or Project,
or if Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority. If more than fifteen percent (15%) of the rentable square feet of the
Premises is taken, or if more than twenty-five percent (25%) of the parking area
is taken (and Landlord is not able to provide reasonable substitute parking for
Tenant within walking distance from the Premises, unless Landlord provides a
shuttle from such substitute parking area to the Premises, to replace such taken
spaces), or if all reasonable access to the Premises is substantially impaired,
in each case for a period in excess of one hundred eighty (180) days, Tenant
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. Tenant shall not
because of such taking assert any claim against Landlord for any compensation
because of such taking and Landlord shall be entitled to the entire award or
payment in connection therewith, except that Tenant shall have the right to file
any separate claim available to Tenant for any taking of Tenant’s personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses, so long

 

-33-



--------------------------------------------------------------------------------

as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred eighty (180) days or less, then this Lease shall not terminate but the
Base Rent and the Additional Rent shall be abated for the period of such taking
in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
individually as a “Transfer,” and, collectively, as “Transfers” and any person
to whom any Transfer is made or sought to be made is hereinafter sometimes
referred to as a “Transferee”). If Tenant desires Landlord’s consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the “Transfer
Notice”) shall include (i) the proposed effective date of the Transfer, which
shall not be less than thirty (30) days nor more than one hundred eighty
(180) days after the date of delivery of the Transfer Notice, (ii) a description
of the portion of the Premises to be transferred (the “Subject Space”),
(iii) all of the terms of the proposed Transfer and the consideration therefor,
including calculation of the “Transfer Premium”, as that term is defined in
Section 14.3 below, in connection with such Transfer, the name and address of
the proposed Transferee, and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, including all existing
operative documents to be executed to evidence such Transfer or the agreements
incidental or related to such Transfer, and (iv) current financial statements of
the proposed Transferee certified by an officer, partner or owner thereof,
business credit and personal references and history of the proposed Transferee
and any other information required by Landlord which will enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee’s business and proposed use of
the Subject Space. Any Transfer made without Landlord’s prior written consent
shall, at Landlord’s option, be null, void and of no effect, and shall, at
Landlord’s option, constitute a default by Tenant under this Lease. Whether or
not Landlord consents to any proposed Transfer, Tenant shall pay Landlord’s
review and processing fees, as well as any reasonable professional fees
(including, without limitation, attorneys’, accountants’, architects’,
engineers’ and consultants’ fees) incurred by Landlord, not to exceed $2,500.00
for a Transfer, within thirty (30) days after written request by Landlord.

 

-34-



--------------------------------------------------------------------------------

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;

14.2.6 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is negotiating or has negotiated in the last one hundred
twenty (120) days with Landlord to lease space in the Project;

14.2.7 In Landlord’s reasonable judgment, the use of the Premises by the
proposed Transferee would violate this Lease, would materially increase the
burden on elevators or other Building systems or equipment over the burden
thereon prior to the proposed Transfer, and Tenant or such Transferee fails to
agree to reimburse Landlord for the costs of such increased usage.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within nine (9) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to trigger Landlord’s recapture right hereunder, Tenant shall again
submit the Transfer to Landlord for its approval and other action under this
Article 14 (including Landlord’s right of recapture, if any, under Section 14.4
of this Lease). Notwithstanding anything to the contrary in this Lease, if
Tenant claims that Landlord has unreasonably withheld or delayed its consent
under Section 14.2 or otherwise has breached or acted unreasonably under this
Article 14, its sole remedy shall be a suit for contract damages (other than
damages for injury to, or interference with, Tenant’s business including,
without limitation, loss of profits, however occurring) or a declaratory
judgment and an injunction for the relief sought, and Tenant hereby waives the
provisions of Section 1995.310 of the California Civil Code, or any successor
statute, and all other remedies, including, without

 

-35-



--------------------------------------------------------------------------------

limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed Transferee. Tenant shall indemnify, defend and hold harmless Landlord
from any and all liability, losses, claims, damages, costs, expenses, causes of
action and proceedings involving any third party or parties (including without
limitation Tenant’s proposed subtenant or assignee) who claim they were damaged
by Landlord’s wrongful withholding or conditioning of Landlord’s consent;
provided, however, that Landlord shall reimburse Tenant for all such indemnity
costs to the extent Landlord is later determined, in a non-appealable court
decision, to have wrongfully withheld or conditioned it’s consent.
Notwithstanding any contrary provision hereof, Tenant, with or without
Landlord’s consent, shall not enter into, or permit any party claiming by,
through or under Tenant to enter into, any sublease, license or other occupancy
agreement that provides for payment based in whole or in part on the net income
or profit of the subtenant, licensee or other occupant thereunder.

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration
attributable to the Premises paid by such Transferee in connection with the
Transfer in excess of the Rent and Additional Rent payable by Tenant under this
Lease during the term of the Transfer on a per rentable square foot basis if
less than all of the Premises is transferred, after deducting the reasonable
expenses incurred by Tenant for (i) any changes, alterations and improvements to
the Premises in connection with the Transfer, (ii) any brokerage commissions in
connection with the Transfer (not to exceed commissions typically paid in the
market at the time of such subletting or assignment), and (iii) legal fees
reasonably incurred in connection with the Transfer (collectively, “Tenant’s
Subleasing Costs”). “Transfer Premium” shall also include, but not be limited
to, key money, bonus money or other cash consideration paid by Transferee to
Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to Transferee or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee
in connection with such Transfer. Landlord shall make a determination of the
amount of Landlord’s applicable share of the Transfer Premium on a monthly basis
as rent or other consideration is paid by Transferee to Tenant under the
Transfer. For purposes of calculating the Transfer Premium on a monthly basis,
the cost of any changes, alterations and improvements to the Premises in
connection with the Transfer shall be deemed to be expended by Tenant in equal
monthly amounts over the entire term of the Transfer.

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event that Tenant contemplates a
Transfer (“Contemplated Transfer”), Tenant shall give Landlord notice (the
“Intention to Transfer Notice”) of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined); provided, however, that Landlord hereby acknowledges and agrees
that Tenant shall have no obligation to deliver an Intention to Transfer Notice
hereunder, and Landlord shall have no right to recapture space with respect to,
(A) a sublease of less than the entire Premises for less than the remainder of
the Lease Term (for purposes hereof, a sublease shall be deemed to be for the
remainder of the Lease Term if, assuming all sublease renewal or extension
rights are exercised, such sublease shall expire during the final nine
(9) months of the Lease Term), or (B) an assignment, sublease or Change in
Control pursuant to the terms of Section 14.8, below. The Intention to Transfer
Notice shall specify the portion of and amount of

 

-36-



--------------------------------------------------------------------------------

rentable square feet of the Premises which Tenant intends to Transfer (the
“Contemplated Transfer Space”), the contemplated date of commencement of the
Contemplated Transfer (the “Contemplated Effective Date”), and the contemplated
length of the term of such contemplated Transfer, and shall specify that such
Intention to Transfer Notice is delivered to Landlord pursuant to this
Section 14.4 in order to allow Landlord to elect to recapture the entire
Premises for the remainder of the Lease Term. Thereafter, Landlord shall have
the option, by giving written notice to Tenant (the “Recapture Notice”) within
thirty (30) days after receipt of any Transfer Notice, to recapture the entire
Premises. Any recapture under this Section 14.4 shall cancel and terminate this
Lease as of the Contemplated Effective Date. If Landlord declines, or fails to
elect in a timely manner, to recapture the Transfer Space under this
Section 14.4, then, subject to the other terms of this Article 14, for a period
of nine (9) months (the “Nine Month Period”) commencing on the last day of such
thirty (30) day period, Landlord shall not have any right to recapture the
Transfer Space with respect to any Transfer made during the Nine Month Period;
provided however, that any such Transfer shall be subject to the remaining terms
of this Article 14. If such a Transfer is not so consummated within the Nine
Month Period , Tenant shall again be required to submit a new Intention to
Transfer Notice to Landlord with respect any contemplated Transfer, as provided
above in this Section 14.4.

14.5 Effect of Transfer. If Landlord consents to a Transfer, then (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified; (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee; (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form and content reasonably acceptable to
Landlord, including, without limitation, at Landlord’s option, a “Transfer
Agreement,” as that term is defined in this Section 14.5, below; (iv) Tenant
shall furnish upon Landlord’s request a complete statement, certified by an
independent certified public accountant, or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer; and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord’s consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space, and, in the event of a Transfer of Tenant’s
entire interest in this Lease, the liability of Tenant and such Transferee shall
be joint and several. Landlord or its authorized representatives shall have the
right at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than five percent (5%), Tenant shall pay Landlord’s costs of
such audit. Notwithstanding anything to the contrary contained in this
Article 14, Landlord, at its option in its sole and absolute discretion, may
require, as a condition to the validity of any Transfer, that both Tenant and
such Transferee enter into a separate written agreement directly with Landlord
(a “Transfer Agreement”), which Transfer Agreement, among other things, shall
create privity of contract between Landlord and such Transferee with respect to
the provisions of this Article 14, and shall contain such terms and provisions
as Landlord may reasonably require, including, without limitation, the
following: (A) such Transferee’s agreement to be subject to and bound by all the
obligations of Tenant under this Lease (including, but not limited to, Tenant’s
obligation to pay Rent), provided that, in the event of a Transfer of less than
the entire Premises, the obligations to which such Transferee shall agree to be
so bound shall not include obligations that Tenant has retained pursuant to the
terms of the sublease agreement; (B) such Transferee’s acknowledgment of,

 

-37-



--------------------------------------------------------------------------------

and agreement that such Transfer shall be subordinate and subject to, Landlord’s
rights under Section 19.3 of this Lease; and (C) Tenant’s and such Transferee’s
recognition of and agreement to be bound by all the terms and provisions of this
Article 14, including, but not limited to, any such terms and provisions which
Landlord, at its option, requires to be expressly set forth in such Transfer
Agreement. Upon the occurrence of any default by Transferee under such Transfer,
Landlord shall have the right, at its option, but not the obligation, on behalf
of Tenant, to pursue any or all of the remedies available to Tenant under such
Transfer or at law or in equity (all of which remedies shall be distinct,
separate and cumulative).

14.6 Occurrence of Default. Any Transfer hereunder, whether or not such
Transferee shall have executed a Transfer Agreement, shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, then Landlord shall have all of the rights set
forth in Section 19.3 of this Lease with respect to such Transfer. In addition,
if Tenant shall be in default under this Lease, beyond any applicable notice and
cure period expressly set forth in this Lease, then Landlord is hereby
irrevocably authorized to direct any Transferee to make all payments under or in
connection with a Transfer directly to Landlord (which payments Landlord shall
apply towards Tenant’s obligations under this Lease) until such default is
cured. Such Transferee shall rely on any representation by Landlord that Tenant
is in default, beyond any applicable notice and cure period expressly set forth
in this Lease hereunder, without any need for confirmation thereof by Tenant.
Upon any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease. No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing. In no event shall Landlord’s enforcement of any
provision of this Lease against any Transferee be deemed a waiver of Landlord’s
right to enforce any term of this Lease against Tenant or any other person. If
Tenant’s obligations hereunder have been guaranteed, Landlord’s consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer.

14.7 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the merger of Tenant into another
entity or (B) the sale or other transfer of an aggregate of fifty percent
(50%) or more of the voting shares of Tenant (other than to immediate family
members by reason of gift or death), within a twelve (12)-month period (a
“Change in Control”).

14.8 Permitted Transfers. Notwithstanding anything to the contrary contained in
this Article 14, if Tenant is not then in default of this Lease, beyond any
applicable notice and cure period expressly set forth in this Lease, Tenant may
assign this Lease, engage in a Change in Control, or sublet all or any portion
of the Premises (hereinafter collectively referred to as a “Permitted Transfer”)
to (a) an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (b) any successor entity to Tenant by way of
merger, consolidation or other non-bankruptcy corporate reorganization
(including Tenant, if Tenant is the surviving entity), or (c) an entity which
acquires all or substantially all of Tenant’s assets

 

-38-



--------------------------------------------------------------------------------

(collectively, “Permitted Transferees”, and, individually, a “Permitted
Transferee”); provided that (i) at least three (3) business days prior to the
Transfer, Tenant notifies Landlord of such Transfer, and supplies Landlord with
any documents or information reasonably requested by Landlord regarding such
Transfer or Permitted Transferee, including, but not limited to, copies of the
sublease or instrument of assignment and copies of documents establishing to the
reasonable satisfaction of Landlord that the transaction in question is one
permitted under this Section 14.8; provided, however, that Tenant may instead
provide Landlord such notice and information promptly after the occurrence of
such Transfer if Applicable Law or the terms of the documentation relating to
such Transfer prohibit the disclosure of such Transfer, (ii) at least ten
(10) business days prior to a Transfer in which Tenant is not the surviving
entity, Tenant furnishes Landlord with a written document executed by the
proposed Permitted Transferee in which, in the case of an assignment, such
entity assumes all of Tenant’s obligations under this Lease with respect to the
Contemplated Transfer Space, and, in the case of a sublease, such entity agrees
to sublease the Contemplated Transfer Space subject to this Lease; provided,
however, that Tenant may instead provide Landlord such notice and information
promptly after the occurrence of such Transfer if Applicable Law or the terms of
the documentation relating to such Transfer prohibit the disclosure of such
Transfer, (iii) in the case of a Transfer pursuant to clause (b) above, the
successor entity must have a Net Worth at the time of the Transfer that is at
least equal to the Net Worth of Tenant immediately prior to such Transfer, and
(iv) any such proposed Transfer is made for a good faith operating business
purpose and not, whether in a single transaction or in a series of transactions,
be entered into as a subterfuge to evade the obligations and restrictions
relating to Transfers set forth in this Article 14. Any assignee of Original
Tenant’s entire interest in this Lease, which assignee is a Permitted
Transferee, may also be known as a “Permitted Assignee.” For purposes of this
Section, a public or private offering of Tenant stock is not a Transfer of this
Lease. “Control,” as used in this Section 14.8, shall mean the ownership,
directly or indirectly, of at least fifty-one percent (51%) of the voting
securities of, or possession of the right to vote, in the ordinary direction of
its affairs, of at least fifty-one percent (51%) of the voting interest in, any
person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15,

 

-39-



--------------------------------------------------------------------------------

quit and surrender possession of the Premises to Landlord in as good order and
condition as when Tenant took possession and as thereafter improved by Landlord
and/or Tenant, reasonable wear and tear, repairs which are specifically made the
responsibility of Landlord hereunder, casualties, condemnation, Hazardous
Materials (other than those released or emitted by Tenant), and Alterations or
other improvements which Tenant is permitted to surrender at the termination of
this Lease, excepted. Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal. In no event shall Tenant be required to remove all or any portion
of the Landlord’s Work or the Tenant Improvements.

15.3 Condition of the Project Upon Surrender. In addition to the above
requirements of this Article 15, upon the expiration of the Lease Term, or upon
any earlier termination of this Lease, Tenant shall, surrender the Premises in
satisfaction of the terms and conditions of Section 7.1 of this Lease, above,
including without limitation, Tenant’s Repair Obligations. Furthermore, the
improvements to be surrendered by Tenant (the “Surrendered Improvements”), if
any, shall be in compliance with, and Tenant having complied with, Tenant’s
obligations under this Lease. In the event that the Premises or the Surrendered
Improvements shall be delivered in a condition which does not comply with the
terms of this Section 15.3, then (Landlord shall be entitled, but not required,
to expend all reasonable costs in order to cause the Premises and/or the
Surrendered Improvements to comply with the required condition upon surrender
and Tenant shall immediately reimburse Landlord for all such costs within ten
(10) business days of demand.

ARTICLE 16

HOLDING OVER

If Tenant fails to surrender the Premises upon the expiration or earlier
termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that if such holdover is without
Landlord’s consent, such tenancy shall be a tenancy at sufferance only, for the
entire Premises. If Tenant holds over after the expiration of the Lease Term or
earlier termination thereof, with the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term. In either such case Base
Rent shall be payable at a monthly rate equal to one hundred fifty percent
(150%) of the Base Rent applicable during the last rental period of the Lease
Term under this Lease. Nothing contained in this Article 16 shall be construed
as consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including, without

 

-40-



--------------------------------------------------------------------------------

limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be reasonably required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee. Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project. At
any time during the Lease Term, Landlord may require Tenant to provide Landlord
with a current financial statement and financial statements of the two (2) years
prior to the current financial statement year. Such statements shall be prepared
in accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant. Landlord shall hold such statements in strict confidence, and, if
requested by Tenant, shall execute a commercially reasonable form of
non-disclosure agreement as a condition to Tenant’s obligation to deliver such
financial statements. Failure of Tenant to timely execute, acknowledge and
deliver such estoppel certificate or other instruments shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.
Notwithstanding the foregoing, in the event that (i) stock in the entity which
constitutes Tenant under this Lease (as opposed to an entity that “controls”
Tenant or is otherwise an “affiliate” of Tenant, as those terms are defined in
Section 14.8 of this Lease) is publicly traded on a national stock exchange, and
(ii) Tenant has its own, separate and distinct 10K and 10Q filing requirements
(as opposed joint or cumulative filings with an entity that controls Tenant or
with entities which are otherwise Affiliates of Tenant), then Tenant’s
obligation to provide Landlord with its financial statements shall be deemed
satisfied.

ARTICLE 18

MORTGAGE OR GROUND LEASE

18.1 Subordination. This Lease shall be subject and subordinate to all present
and future ground or underlying leases of the Building or Project and to the
lien of any mortgage, trust deed or other encumbrances (any such instrument, a
“Security Agreement”) now or hereafter in force against the Building or Project
or any part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such Security Agreements, unless the holders of
such Security Agreements (collectively, the “Superior Holders”) require in
writing that this Lease be superior thereto; provided, however, that in
consideration of and a condition precedent to Tenant’s agreement to subordinate
this Lease to any future Security Agreements, shall be the receipt by Tenant of
a subordination non-disturbance and attornment agreement in a commercially
reasonable form provided by such Superior Holders, which requires such Superior
Holder to accept and be bound by this Lease, and not to disturb tenant’s
possession, so long as an event of default has not occurred and

 

-41-



--------------------------------------------------------------------------------

be continuing (a “SNDA”) executed by Landlord and the appropriate Superior
Holder. Landlord represents that no Superior Holders exist as of the date of
this Lease. Tenant covenants and agrees in the event any proceedings are brought
for the foreclosure of any such Security Agreement or deed in lieu thereof (or
if any ground lease is terminated), to attorn, without any deductions or
set-offs whatsoever, to the lienholder or purchaser or any successors thereto
upon any such foreclosure sale or deed in lieu thereof (or to the ground
lessor), if so requested to do so by such purchaser or lienholder or ground
lessor, and to recognize such purchaser or lienholder or ground lessor as the
lessor under this Lease, provided such lienholder or purchaser or ground lessor
shall agree to accept and be bound by this Lease and not disturb Tenant’s
occupancy, so long as Tenant timely pays the rent and observes and performs the
terms, covenants and conditions of this Lease to be observed and performed by
Tenant. Landlord’s interest herein may be assigned as security at any time to
any lienholder. Tenant shall, within five (5) days of request by Landlord,
execute such further commercially reasonable instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such Security Agreement. Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.

18.2 Notice to Lienholder or Ground Lessor. Notwithstanding anything to the
contrary contained in Article 28, below, or elsewhere in this Lease, upon
receipt by Tenant of notice from any holder of a Security Agreement in force
against the Building or the Project or any part thereof which includes the
Premises or any lessor under a ground lease or underlying lease of the Building
or the Project, or from Landlord, which notice sets forth the address of such
lienholder or ground lessor, no notice from Tenant to Landlord shall be
effective unless and until a copy of the same is given to such lienholder or
ground lessor at the appropriate address therefor (as specified in the
above-described notice or at such other places as may be designated from time to
time in a notice to Tenant in accordance with Article 28, below), and the curing
of any of Landlord’s defaults by such lienholder or ground lessor within a
reasonable period of time after such notice from Tenant (including a reasonable
period of time to obtain possession of the Building or the Project, as the case
may be, if such lienholder or ground lessor elects to do so) shall be treated as
performance by Landlord.

18.3 Assignment of Rents. With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the Rent payable to Landlord hereunder,
conditional in nature or otherwise, which assignment is made to any holder of a
Security Agreement in force against the Building or the Project or any part
thereof which includes the Premises or to any lessor under a ground lease or
underlying lease of the Building or the Project, Tenant agrees as follows:

18.3.1 The execution of any such assignment by Landlord, and the acceptance
thereof by such lienholder or ground lessor, shall never be treated as an
assumption by such lienholder or ground lessor of any of the obligations of
Landlord under this Lease, unless such lienholder or ground lessor shall, by
notice to Tenant, specifically otherwise elect.

18.3.2 Notwithstanding delivery to Tenant of the notice required by
Section 18.3.1, above, such lienholder or ground lessor, respectively, shall be
treated as having assumed Landlord’s obligations under this Lease only upon such
lienholder’s foreclosure of any such mortgage, trust deed or other encumbrance,
or acceptance of a deed in lieu thereof, and taking of possession of the
Building or the Project or applicable portion thereof, or such ground lessor’s
termination of any such

 

-42-



--------------------------------------------------------------------------------

ground lease or underlying leases and assumption of Landlord’s position
hereunder, as the case may be. In no event shall such lienholder, ground lessor
or any other successor to Landlord’s interest in this Lease, as the case may be,
be liable for any security deposit paid by Tenant to Landlord, unless and until
such lienholder, ground lessor or other such successor, respectively, actually
has been credited with or has received for its own account as landlord the
amount of such security deposit or any portion thereof (in which event the
liability of such lienholder, ground lessor or other such successor, as the case
may be, shall be limited to the amount actually credited or received).

18.3.3 In no event shall the acquisition of title to the Building and the land
upon which the Building is located or the Project or any part thereof which
includes the Premises by a purchaser which, simultaneously therewith, leases
back to the seller thereof the entire Building or the land upon which the
Building is located or the Project or the entirety of that part thereof acquired
by such purchaser, as the case may be, be treated as an assumption, by operation
of law or otherwise, of Landlord’s obligations under this Lease, but Tenant
shall look solely to such seller-lessee, or to the successors to or assigns of
such seller-lessee’s estate, for performance of Landlord’s obligations under
this Lease. In any such event, this Lease shall be subject and subordinate to
the lease to such seller-lessee, and Tenant covenants and agrees in the event
the lease to such seller-lessee is terminated to attorn, without any deductions
or set-offs whatsoever, to such purchaser-lessor, if so requested to do so by
such purchaser-lessor, and to recognize such purchaser-lessor as the lessor
under this Lease, provided such purchaser-lessor shall agree to accept this
Lease and not disturb Tenant’s occupancy, so long as Tenant timely pays the rent
and observes and performs the terms, covenants and conditions of this Lease to
be observed and performed by Tenant. For all purposes, such seller-lessee, or
the successors to or assigns of such seller-lessee’s estate, shall be the lessor
under this Lease unless and until such seller-lessee’s position shall have been
assumed by such purchaser-lessor.

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due, which failure is not cured
within five (5) days after written notice from Landlord that said amount was not
paid when due, provided that if Tenant has previously received one (1) or more
notices from Landlord during the immediately preceding twelve (12) month period
stating that Tenant failed to pay any amount required to be paid by Tenant under
this Lease when due, then Landlord shall not be required to deliver any notice
to Tenant and a default shall occur upon five (5) days after any failure by
Tenant to pay any rent or any other charge required to be paid under the Lease
when due; or

19.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant

 

-43-



--------------------------------------------------------------------------------

shall not be deemed to be in default if it diligently commences such cure within
such period and thereafter diligently proceeds to rectify and cure such default;
or

19.1.3 Abandonment, as defined in California Civil Code 1951.3, of the Premises
by Tenant; or

19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 10, 14, 17 or 18 of this Lease, or any breach by Tenant of the
representations and warranties set forth in Section 29.34 of this Lease, where
such failure continues for more than five (5) business days after notice from
Landlord.

The notice periods provided in this Section 19.1 are in lieu of, and not in
addition to, any notice periods provided by law.

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

-44-



--------------------------------------------------------------------------------

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
19.2.1(ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in Article 25 of this Lease, but in no
case greater than the maximum amount of such interest permitted by law. As used
in Section 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3 Subleases of Tenant. If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, then Landlord shall
have the right, at Landlord’s option in its sole discretion, (i) to terminate
any and all assignments, subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises,
in which event Landlord shall have the right to repossess such affected portions
of the Premises by any lawful means, or (ii) to succeed to Tenant’s interest in
any or all such assignments, subleases, licenses, concessions or arrangements,
in which event Landlord may require any assignees, sublessees, licensees or
other parties thereunder to attorn to and recognize Landlord as its assignor,
sublessor, licensor, concessionaire or transferor thereunder. In the event of
Landlord’s election to succeed to Tenant’s interest in any such assignments,
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

19.5 Landlord Default.

 

-45-



--------------------------------------------------------------------------------

19.5.1 General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, if the nature of Landlord’s obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.

19.5.2 Abatement of Rent. In the event that Tenant is unable to reasonably use,
and does not use, the Premises as a result of (i) any repair, maintenance or
alteration performed by Landlord, any Landlord Parties or any “MEW Responsible
Parties,” as that term is defined in Section 29.19.1(i), below, or which
Landlord failed to perform, after the Lease Commencement Date and required by
this Lease, which substantially interferes with Tenant’s use of the Premises,
(ii) any failure to provide services, utilities or access to the Premises to the
extent and as required by this Lease, or (iii) any occurrence that prevents
Tenant’s ingress and egress to the Building (other than an occurrence due to
Tenant’s negligence, willful misconduct or breach of this Lease) (any of such
set of circumstances as set forth in items (i) (ii) or (iii), above, to be known
as an “Abatement Event”), then Tenant shall give Landlord notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord’s receipt of any such notice (the “Eligibility
Period”) and Landlord does not diligently commence and pursue to completion the
remedy of such Abatement Event, then the Base Rent, Tenant’s Share of Direct
Expenses, and Tenant’s obligation to pay for parking (to the extent not utilized
by Tenant) shall be abated or reduced, as the case may be, after expiration of
the Eligibility Period for such time that the Abatement Event continues, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable area of the
Premises; provided, however, in the event that Tenant is prevented from using,
and does not use, a portion of the Premises for a period of time in excess of
the Eligibility Period and the remaining portion of the Premises is not
sufficient to allow Tenant to effectively conduct its business therein, and if
Tenant does not conduct its business from such remaining portion, then for such
time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Base Rent and
Tenant’s Share of Direct Expenses for the entire Premises and Tenant’s
obligation to pay for parking shall be abated for such time as Tenant continues
to be so prevented from using, and does not use, the Premises. If, however,
Tenant reoccupies any portion of the Premises during such period, the Rent
allocable to such reoccupied portion, based on the proportion that the rentable
area of such reoccupied portion of the Premises bears to the total rentable area
of the Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises. To the extent an Abatement Event is caused by an event
covered by Articles 11, 13 or 29.19.5 of this Lease, then Tenant’s right to
abate rent shall be governed by the terms of such Article 11, 13 or 29.19.5, as
applicable, and the Eligibility Period shall not be applicable thereto. Such
right to abate Base Rent and Tenant’s Share of Direct Expenses shall be Tenant’s
sole and exclusive remedy for rent abatement at law or in equity for an
Abatement Event. Except as provided in this Section 19.5.2, nothing contained in
this Section 19.5.2 shall be interpreted to mean that Tenant is excused from
paying Rent due hereunder.

 

-46-



--------------------------------------------------------------------------------

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 21

SECURITY DEPOSIT

Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease, beyond any applicable notice and cure period expressly
set forth in this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount. Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder, within sixty (60) days following the
expiration of the Lease Term. Tenant shall not be entitled to any interest on
the Security Deposit and Landlord shall have the right to commingle the Security
Deposit with Landlord’s other funds. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code and all other provisions of law, now
or hereafter in effect, which (i) establish the time frame by which a landlord
must refund a security deposit under a lease, and/or (ii) provide that a
landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by a tenant
or to clean the premises, it being agreed that Landlord may, in addition, claim
those sums specified in this Article 21 above and/or those sums reasonably
necessary to compensate Landlord for any loss or damage caused by Tenant’s
default of this Lease, including, but not limited to, all damages or rent due
upon termination of this Lease pursuant to Section 1951.2 of the California
Civil Code.

ARTICLE 22

PARKING

During the Lease Term, Tenant shall have the right to use, at no additional cost
to Tenant, the number of parking spaces set forth in Section 5 of the Summary,
all of which pertain to the parking areas associated with the Building.
Notwithstanding anything set forth in this Article 22 to the contrary, Tenant
shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the use of the parking areas by
Tenant. Tenant shall abide by all rules

 

-47-



--------------------------------------------------------------------------------

and regulations which are prescribed from time to time for the orderly operation
and use of the parking facility, including any sticker or other identification
system established by Landlord, and Tenant shall cooperate with Landlord in
seeing that Tenant’s employees and visitors also comply with such rules and
regulations. Tenant’s use of the Project parking facility shall be at Tenant’s
sole risk and Tenant acknowledges and agrees that Landlord shall have no
liability whatsoever for damage to the vehicles of Tenant, its employees and/or
visitors, or for other personal injury or property damage or theft relating to
or connected with the parking rights granted herein or any of Tenant’s, its
employees’ and/or visitors’ use of the parking facilities, except as otherwise
expressly provided in this Lease. Tenant shall not use, and shall ensure that
its employees, invitees and visitors shall not use, the Project parking facility
for the storage (including overnight parking) and/or repair of any automobiles.
Provided Tenant leases the entire Building, Tenant shall have the right to hold
special company events in the parking lot, such as monthly company barbeques.
Subject to the limitations set forth in Section 1.1.3 of this Lease, Landlord
specifically reserves the right to reasonably change the size, configuration,
design, layout and all other aspects of the Project parking facility at any time
and Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, reasonably close-off or restrict access to the Project parking
facility for purposes of permitting or facilitating any such construction,
alteration or improvements. Landlord may delegate its responsibilities hereunder
to a parking operator in which case such parking operator shall have all the
rights of control attributed hereby to the Landlord. The parking spaces provided
to Tenant pursuant to this Article 22 are provided to Tenant solely for use by
Tenant’s own personnel and such use may not be transferred, assigned, subleased
or otherwise alienated by Tenant separately from this Lease without Landlord’s
prior approval.

ARTICLE 23

SIGNS

23.1 Tenant’s Signage Rights. Provided Original Tenant or a Permitted Transferee
leases the entire Building, Tenant shall be entitled to (a) one (1) sign on a
monument sign at the entrance of the Premises, and (b) one (1) sign on the
exterior of the Building in a location set forth on Exhibit J, attached hereto
(“Tenant’s Signage”) in accordance with Landlord’s signage standards in effect
at the time and all Applicable Laws. The material, typeface, graphic format and
proportions of Tenant’s Signage, as well as the precise location of such signs,
shall be subject to Landlord’s approval, which shall not be unreasonably
withheld. Tenant, at its expense, shall be responsible for obtaining all
approvals for such signs and for obtaining and installing such signs. The
failure of Tenant to obtain such approvals shall not release Tenant from any of
its obligations under this Lease. Any approved signs shall strictly conform to
all Applicable Laws and shall be installed and removed at Tenant’s expense.
Tenant, at its sole expense, shall maintain such signs in good condition and
repair during the Lease Term. Promptly upon the expiration or earlier
termination of this Lease, Tenant at its sole cost, shall remove all of its
signage and repair any and all damage caused to the Building and/or Project
(including and fading or discoloration) by such signs and/or the removal of such
signs from the Building and/or Project. Tenant’s Signage shall set forth
Tenant’s name and/or logo; provided, however, in no event shall Tenant’s Signage
include an “Objectionable Name,” as that term is defined below. Tenant’s Signage
shall not have a name which relates to an entity which is of a character or
reputation, or is associated with a political faction or orientation, which is
inconsistent with the quality of the Project, or which would otherwise
reasonably offend a landlord of the

 

-48-



--------------------------------------------------------------------------------

Comparable Buildings (an “Objectionable Name”). The parties hereby agree that
the name “Audience , Inc.” or any reasonable derivation thereof, shall not be
deemed an Objectionable Name. Tenant’s rights to the Tenant’s Signage shall be
personal to the Original Tenant and any Permitted Transferee.

23.2 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and are visible from the exterior of
the Premises that have not been separately approved by Landlord may be removed
without notice by Landlord at the sole expense of Tenant. Except as expressly
set forth in Section 23.1, above, Tenant may not install any signs on the
exterior or roof of the Project or the Common Areas. Any signs, window
coverings, or blinds (even if the same are located behind the Landlord-approved
window coverings for the Building), or other items visible from the exterior of
the Premises or Building, shall be subject to the prior approval of Landlord, in
its reasonable discretion.

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer any Tenant Party to do anything in or
about the Premises or the Project which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated (collectively,
“Applicable Laws”). At its sole cost and expense, Tenant shall promptly comply
with all such Applicable Laws which relate to (i) Tenant’s use of the Premises,
(ii) any Alterations made by Tenant to the Premises, and any Tenant Improvements
in the Premises, or (iii) the Base Building, but as to the Base Building, only
to the extent such obligations are triggered by Alterations made by Tenant to
the Premises to the extent such Alterations are not normal and customary
business office improvements, or triggered by Tenant’s use of the Premises for
non-general office use. Except as otherwise provided in this Lease, should any
standard or regulation now or hereafter be imposed on Landlord or Tenant by a
state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations and to
cooperate with Landlord, including, without limitation, by taking such actions
as Landlord may reasonably require, in Landlord’s efforts to comply with such
standards or regulations; provided, however, that Tenant shall not be required
to perform any capital improvements to the Building Systems or the Base Building
unless required due to Tenant’s use of the Premises for other than general
office use, or Tenant’s Alterations. Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Premises as are required to
comply with the governmental rules, regulations, requirements or standards
described in this Article 24. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant. Tenant shall promptly pay all fines, penalties and damages that may
arise out of or be imposed because of its failure to comply with the provisions
of this Article 24.

 

-49-



--------------------------------------------------------------------------------

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee (i) within five (5) days following
the date that Tenant receives written notice from Landlord that said amount was
not paid when due, or (ii) upon the date said amount is due if any Rent or other
sums owing hereunder have not been received by Landlord or Landlord’s designee
within five (5) days after the due date due on two (2) or more prior occasions
during the immediately preceding twelve (12) month period, then Tenant shall pay
to Landlord a late charge equal to five percent (5%) of the overdue amount plus
any attorneys’ fees incurred by Landlord by reason of Tenant’s failure to pay
Rent and/or other charges when due hereunder. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid (A) within five (5) days after the
date they are due, or (B) upon the date they are due if any Rent or other
amounts owing hereunder have not been received by Landlord or Landlord’s
designee within five (5) days after the date due on two (2) or more prior
occasions during the immediately preceding twelve (12) month period, shall bear
interest from the date when due until paid at a rate (the “Interest Rate”) per
annum equal to the lesser of (x) the annual “Bank Prime Loan” rate cited in the
Federal Reserve Statistical Release publication H.15(519), published weekly (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus four (4) percentage points, and
(y) the highest rate permitted by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord the following sums (which
sums shall bear interest from the date accrued by Landlord until paid by Tenant
at a rate per annum equal to interest at the rate set forth in Article 25 of
this Lease, but in no case greater than the maximum amount of such interest
permitted by law), upon delivery by Landlord to Tenant of statements therefor:
(i) sums equal to expenditures reasonably made and obligations incurred by
Landlord in connection with the remedying by Landlord of Tenant’s defaults
pursuant to the provisions of Section 26.1; (ii) sums equal to all losses,
costs, liabilities, damages and expenses referred to in Article 10 of this
Lease; and (iii) subject to the terms of Section 29.22, below, sums equal to all
expenditures reasonably made

 

-50-



--------------------------------------------------------------------------------

and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to law, including, without limitation, all legal fees and
other amounts so expended. Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon not less than one
(1) business day prior notice to Tenant (which notice, notwithstanding anything
to the contrary contained in Article 28 of this Lease, may be oral, and which
notice shall not be required in the case of an emergency) to enter the Premises
to (i) inspect them; (ii) show the Premises to prospective purchasers, or to
current or prospective mortgagees, ground or underlying lessors or insurers, or
during the last twelve (12) months of the Lease Term, to prospective tenants;
(iii) post notices of nonresponsibility; or (iv) perform Landlord’s maintenance
and repair obligations under this Lease. Notwithstanding anything to the
contrary contained in this Article 27, Landlord may enter the Premises at any
time to (A) perform services required of Landlord; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform beyond any applicable notice
and cure period expressly set forth herein. Landlord may make any such entries
without the abatement of Rent and may take such reasonable steps as required to
accomplish the stated purposes. Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant’s business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. For each of the above purposes, Landlord shall at
all times have a key with which to unlock all the doors in the Premises,
excluding Tenant’s vaults, safes and special security areas designated in
advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein. Landlord shall use
commercially reasonable efforts to minimize interference with the conduct of
Tenant’s business in connection with such entries into the Premises and shall
comply with Tenant’s reasonable security measures.

ARTICLE 28

NOTICES

All notices, demands, designations, approvals or other communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (A) sent by United
States certified or registered mail, postage prepaid, return receipt requested
(“Mail”), (B) delivered by a nationally recognized overnight courier, or
(C) delivered personally. Any Notice shall be sent, transmitted, or delivered,
as the case may be, to Tenant at the appropriate address set forth in Section 9
of the Summary, or to

 

-51-



--------------------------------------------------------------------------------

such other place as Tenant may from time to time designate in a Notice to
Landlord, or to Landlord at the addresses set forth below, or to such other
places as Landlord may from time to time designate in a Notice to Tenant. Any
Notice will be deemed given (i) three (3) business days after the date it is
posted if sent by Mail, (ii) the date the overnight courier delivery is made, or
(iii) the date personal delivery is made. Any Notice given by an attorney on
behalf of Landlord or by Landlord’s managing agent shall be considered as given
by Landlord and shall be fully effective. As of the date of this Lease, any
Notices to Landlord must be sent, transmitted, or delivered, as the case may be,
to the following addresses:

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Building manager

with copies to:

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Managing Counsel

and

Equity Office

Two North Riverside Plaza, Suite 2100

Chicago, IL 60606

and

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal

 

-52-



--------------------------------------------------------------------------------

representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

29.3 No Light, Air or View Rights. No rights to any view or to light or air over
any property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. Under no circumstances whatsoever at any time during the
Lease Term shall any temporary darkening of any windows of the Premises or any
temporary obstruction of the light or view therefrom by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, or any
diminution, impairment or obstruction (whether partial or total) of light, air
or view by any structure which may be erected on any land comprising a part of,
or located adjacent to or otherwise in the path of light, air or view to, the
Project, in any way impose any liability upon Landlord or in any way reduce or
diminish Tenant’s obligations under this Lease.

29.4 Short Form of Lease. At the request of Landlord or any mortgagee or ground
lessor, Tenant agrees to execute a short form of Lease and deliver the same to
Landlord within ten (10) days following the request therefor.

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer and
the written assumption of this Lease by such transferee, Landlord shall
automatically be released from all liability under this Lease arising after the
date of such transfer and Tenant agrees to look solely to such transferee for
the performance of Landlord’s obligations hereunder after the date of transfer
and such transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall attorn to such transferee.

29.6 Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor,
including, without limitation, the giving of any Notice required to be given
under this Lease or by law, the time periods for giving any such Notice and the
taking of any action with respect to any such Notice.

 

-53-



--------------------------------------------------------------------------------

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building and all proceeds thereof. Neither Landlord, nor any of
the Landlord Parties shall have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section 29.13 shall inure to the benefit of
Landlord’s and the Landlord Parties’ present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner of Landlord (if Landlord is a partnership), or
trustee or beneficiary (if Landlord or any partner of Landlord is a trust), have
any liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for any indirect or
consequential damages or any injury or damage to, or interference with, Tenant’s
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.

29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease, including, without, limitation, that certain Confidentiality Agreement
dated April 2, 2012 made by Tenant in favor of Landlord, excluding, however,
that certain Letter Agreement dated as of the date hereof with respect to
Landlord’s financing activities, which Letter Agreement shall remain in full
force and effect. None of the terms, covenants, conditions or provisions of this
Lease can be modified, deleted or added to except in writing signed by the
parties hereto.

29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord

 

-54-



--------------------------------------------------------------------------------

represent, that any specific tenant or type or number of tenants shall, during
the Lease Term, occupy any space in the Building or Project.

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant or Landlord pursuant to this
Lease (collectively, a “Force Majeure”), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure, but shall not affect any of Tenant’s rent
abatement or termination rights expressly set forth herein (unless such right is
expressly subject to Force Majeure delays).

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

29.18 Hazardous Materials.

29.18.1 Definitions. For purposes of this Lease, the following definitions shall
apply: “Hazardous Material(s)” shall mean any solid, liquid or gaseous emission,
discharge, substance or material that is described or characterized as a toxic
or hazardous substance, waste, material, pollutant, contaminant or infectious
waste, or any matter that in certain specified quantities would be injurious to
the public health or welfare, or words of similar import, in any of the
“Environmental Laws,” as that term is defined below, or any other words which
are intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
toxicity or reproductive toxicity and includes, without limitation, asbestos,
petroleum (including crude oil or any fraction thereof, natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum products, polychlorinated biphenyls, urea formaldehyde,
radon gas, nuclear or radioactive matter, medical waste, soot, vapors, fumes,
acids, alkalis, chemicals, microbial matters (such as molds, fungi or other
bacterial matters), biological agents and chemicals which may cause adverse
health effects, including but not limited to, cancers and /or toxicity.
“Environmental Laws” shall mean any and all federal, state, local or
quasi-governmental laws (whether under common law, statute or otherwise),
ordinances, decrees, orders, injunctions, consent agreements, waste discharge
requirements, memorandum of understanding, codes, rulings, awards, rules,
regulations, requirements, or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
a) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape, emission or exposure to (whether past or present) of
any Hazardous Materials or b) the remediation, removal, abatement, mitigation,
monitoring, investigation, disposal, release, threatened release, manufacture,
processing, distribution, use, treatment, storage, disposal,

 

-55-



--------------------------------------------------------------------------------

transport, handling of, or exposure to, any Hazardous Materials, including,
without limitation, the VI ROD (defined below) and the Amended Order (defined
below) and any amendments thereto.

29.18.2 Compliance with Environmental Laws. Tenant shall not use or store in or
around the Project any Hazardous Materials, except if stored, properly packaged
and labeled, disposed of and/or used in accordance with applicable Environmental
Laws and then only (a) in such amounts and of the types which are typically and
customarily used by first class office tenants or for the Permitted Use
(including, without limitation, Tenant’s operation of its audio/electrical
labs), or (b) if such use and storage are approved by Landlord in writing
pursuant to a Hazardous Materials Questionnaire submitted by Tenant to Landlord
in the form attached hereto as Exhibit I. In addition, Tenant agrees that it:
(a) shall not cause or suffer any Tenant Party to cause, the release, discharge,
escape or emission of any Hazardous Materials at, upon, under or within the
Project or any contiguous or adjacent premises in violation of Environmental
Law; (b) shall not engage in activities at the Project that could result in,
give rise to, or lead to the imposition of liability upon Tenant or Landlord or
the creation of a lien upon the Building or land upon which the Project is
located; (c) shall notify Landlord promptly following receipt of any knowledge
with respect to any actual release, discharge, escape or emission (whether past
or present) of any Hazardous Materials at, upon, under or within the Project in
violation of Environmental Law and by a Tenant Party; (d) shall promptly notify
Landlord in writing and by telephone of any request for access to the Project by
an MEW Responsible Party (as defined below), the United States Environmental
Protection Agency (“EPA”) or the City; and (e) shall promptly forward to
Landlord copies of (1) all orders, notices, permits, applications and other
communications directed to Tenant in its capacity as Tenant of the Premises (and
not publicly available or already available to a Landlord Party or any MEW
Responsible Party) in connection with any presence, release, discharge, escape
or emission of any Hazardous Materials at, upon, under or within the Project and
(2) reports in Tenant’s possession that are not publicly available or already
available to any MEW Responsible Party or a Landlord Party in connection with
any presence, release, discharge, escape or emission of any Hazardous Materials
at, upon, under or within the Project or any contiguous or adjacent premises by
a Tenant Party and in violation of Environmental Law.

29.18.3 Landlord’s Right of Environmental Audit. Subject to the requirements of
Article 27 and Section 29.19 below, Landlord shall, upon reasonable notice to
Tenant, be granted access to and enter the Premises during normal business hours
no more than once annually to perform or cause to have performed an
environmental inspection, site assessment or audit. Landlord shall promptly
provide Tenant copies of any reports of any such environmental inspections, site
assessments or audits. Such environmental inspector or auditor may be chosen by
Landlord, in its reasonable discretion, and be performed at Landlord’s sole
expense. To the extent that the report prepared upon such inspection, assessment
or audit, indicates the presence, release, discharge, escape or emission of
Hazardous Materials caused by Tenant or any Tenant Party in violation of
Environmental Law or this Lease, or provides reasonable recommendations to
prohibit the release, discharge, escape or emission of any Hazardous Materials
by Tenant or any Tenant Party at, upon, under or within the Project, or to
comply with any Environmental Laws with respect to Hazardous Materials used by
Tenant, Tenant shall promptly, at Tenant’s sole expense, comply with such
reasonable recommendations, including, but not limited to performing such
additional investigative or subsurface investigations or remediation(s) as
reasonably recommended by such inspector or auditor if such inspector or auditor
reasonably determines that Tenant or any Tenant Party has caused the release,
discharge, escape or emission of any Hazardous Materials.

 

-56-



--------------------------------------------------------------------------------

Notwithstanding the above and in addition to the access rights described in
Section 29.19 below, if at any time, Landlord has actual notice or reasonable
cause to believe that Tenant has violated, or permitted any violations of any
Environmental Law, then Landlord will be entitled to perform its environmental
inspection, assessment or audit at any time, notwithstanding the above mentioned
annual limitation, and Tenant must reimburse Landlord for the cost or fees
incurred for such as Additional Rent to the extent such report finds that Tenant
has violated an Environmental Law.

29.18.4 Tenant and Landlord Indemnities. In addition to Tenant’s
indemnifications obligations under Article 10 of this Lease, Tenant agrees to
indemnify, defend, protect and hold harmless the Landlord Parties from and
against any liability, obligation, damage or costs, including without
limitation, reasonable attorneys’ fees and costs, resulting directly or
indirectly from any use, presence, removal or disposal of any Hazardous
Materials by Tenant or a Tenant Party or breach of any provision of this section
by Tenant or a Tenant Party. Landlord agrees to indemnify, defend, protect and
hold harmless the Tenant Parties from and against any liability, obligation,
damage or costs, including without limitation, attorneys’ fees and costs,
resulting directly or indirectly from any use, presence, removal or disposal of
any Hazardous Materials or breach of any provision of this section, to the
extent such liability, obligation, damage or cost was a result of actions caused
by Landlord or a Landlord Party. The parties intend that the provisions of this
Section 29.18.4 shall exclusively govern the parties’ indemnification
obligations with respect to Hazardous Materials and Pre-Existing Conditions and
the provisions of Section 10.1 are not intended to apply to Hazardous Materials
and Pre-Existing Conditions.

29.19 Superfund Site Study Area.

29.19.1 Environmental Disclosures. Landlord hereby discloses to Tenant and
Tenant hereby acknowledges that it understands and accepts the following.

(i) The Project is located within the boundaries of the
Middlefield-Ellis-Whisman Superfund Site Study Area (“MEW Site”). The EPA is the
lead agency overseeing the investigation, monitoring, remediation and response
actions being conducted at the MEW Site. Information concerning the MEW Site can
be found by accessing the EPA’s website
(http://yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/ViewByEPAID/CAD982463812).
Schlumberger Technology Corporation (“STC”), successor to Fairchild Camera and
Instrument Corporation (“Fairchild”), and other responsible parties (“MEW
Responsible Parties”) have long been conducting investigations, monitoring and
remediation activities at the MEW Site (“Remedial Work”). The EPA issued an
Administrative Order for Remedial Design and Remedial Action, Docket Number
91-4A on November 29, 1990 requiring implementation of a remedy for the MEW Site
(“1990 Order”) which it amended on September 16, 2011, when EPA issued Amendment
91-4A to the 1990 Order (“Amended Order”). The EPA issued a Record of Decision
Amendment for the Vapor Intrusion Pathway on August 16, 2010 (“VI ROD”). The VI
ROD and the Amended Order identify the potential for subsurface soil gas to
emanate into existing and future structures from the impacted groundwater; they
define the remedy EPA requires to be implemented in connection therewith. The VI
ROD and Amended Order require the installation of an EPA-approved vapor barrier
and sub-slab ventilation system that has the ability to be made active under the
Building (“Sub-Slab System”).

 

-57-



--------------------------------------------------------------------------------

(ii) Although groundwater remediation has long been underway at the MEW Site,
the EPA re-evaluates the groundwater remedy every five years. Based on the most
recent Five Year Review conducted by EPA in 2009 for the MEW Site (available on
the EPA website), the EPA is currently considering whether enhancements to the
groundwater remedy are in order, primarily for the purpose of expediting
groundwater cleanup and reducing (or ideally eliminating completely) the
potential for vapor intrusion from impacted groundwater. The EPA is currently
conducting pilot treatability studies to ascertain what groundwater remedy
enhancements may be feasible; the Feasibility Study that will evaluate those
options is currently underway. Accordingly, the possibility exists that the MEW
Responsible Parties and EPA may require access to the Project to install
modifications of, or enhancements to, the Remediation Equipment (as defined
below) and access to the Premises to implement the OM&M Plan, provided that any
access into the Building shall comply with the provisions of Article 27 of this
Lease and Section 29.19.4(x) below.

(iii) Prior to Landlord’s acquisition of the Project and prior to construction
of the Building, a portion of the Project (with the former street address of 644
National) was owned and operated by Fairchild (“Former Fairchild Premises”). The
Former Fairchild Premises is an identified contributing source to the MEW Site.
There is currently situated on the Former Fairchild Premises a remedial
treatment system which treats groundwater extracted from under the Project.
There are also a number of monitoring and extraction wells at the Project that
are monitoring regional MEW Site groundwater (collectively, the “Remediation
Equipment.”) STC holds a perpetual easement to access the Former Fairchild
Premises (“STC Easement”), allowing it to implement investigation and
remediation of the environmental impacts. Tenant acknowledges and agrees that
this Lease is subject to the STC Easement. Additionally, EPA has oversight of
the MEW Site and, from time to time, EPA and the MEW Responsible Parties will
require, and Tenant hereby agrees to provide access to the Project, provided
that any access into the Building shall comply with the provisions of Article 27
of this Lease and Section 29.19.4(x) below.

29.19.2 Tenant Acknowledgments.

(i) Except as otherwise expressly set forth in this Lease, Tenant acknowledges
and agrees that it is accepting the Premises “AS IS” without any representation
or warranty of Landlord, express, implied or statutory, as to Hazardous
Materials, the environmental condition of the Premises or the MEW Site.

(ii) Tenant understands and acknowledges that Hazardous Materials are or may be
present in the soil of and/or the soil vapor and/or groundwater underlying the
Project (“Pre-Existing Conditions”). Tenant further understands and acknowledges
that the Former Fairchild Premises has in the past been subject to enforcement
actions by the EPA; the MEW Site is currently subject to various environmental
orders. As described above, the MEW Site is actively and intensely managed by
the EPA. Environmental investigations, monitoring and remediation activities
have been, are being and will continue to be conducted by the MEW Responsible
Parties at the MEW Site, including the Project. Tenant shall allow access for
same to be implemented, as provided in this Article 29.

(iii) Section 25359.7 of the California Health and Safety Code requires
landlords of non-residential real property who know, or have reasonable cause to
believe, that any release of hazardous substance has come to be located on or
beneath the real property to provide

 

-58-



--------------------------------------------------------------------------------

written notice of such to a lessee of the real property. Landlord hereby
discloses to Tenant that certain Hazardous Materials have been released on the
Project, as more particularly described in the environmental reports listed on
Exhibit L hereto and that have been made available to Tenant (“Environmental
Reports”). By execution of this Lease, Tenant (a) acknowledges its receipt of
the foregoing notice given pursuant to Section 25359.7 of the California Health
and Safety Code; and (b) is fully aware of the matters described in the
Environmental Reports. Tenant further acknowledges that Landlord shall have no
liability or responsibility for the accuracy of any of the information contained
in the Environmental Reports and that Tenant shall rely on its own environmental
experts and counsel regarding the contents of such documents and the disclosures
made in this Lease.

(iv) Subject to the provisions of Section 29.19.4(x) below, Tenant accepts the
Premises and enters into this Lease subject to the access rights afforded to STC
pursuant to the terms of the STC Easement and the MEW Responsible Parties with
respect to the MEW Site. Tenant shall comply with any and all access requests
properly made pursuant to the STC Easement and/or the MEW Responsible Parties
with respect to the MEW Site that comply with the provisions of
Section 29.19.4(x) below; no exercise of any such rights of access in compliance
with Section 29.19.4(x) below shall give rise to any recourse of Tenant against
Landlord under this Lease, including, without limitation, any claims of
interference with the covenant of quiet enjoyment, any right to rent abatement
or any basis for termination of the Lease.

(v) Tenant acknowledges and understands that in light of the fact that the
Project is located within the MEW Site, the Pre-Existing Conditions exist, the
Project is encumbered by the STC Easement, the Remediation Equipment is located
within the Project and the Sub-Slab System is required, no improvements or
alterations shall be implemented at the Project by or on behalf of Tenant that
could affect the subsurface, the Sub-Slab System, the Remedial Work, the
Remediation Equipment or the ground floor slab of the Building.

(vi) Notwithstanding anything to the contrary in this Lease, Tenant acknowledges
and agrees that none of Landlord’s obligations in Section 29.19 of this Lease
shall apply to any conditions caused by Tenant’s or any Tenant Party’s use of
Hazardous Materials.

29.19.3 Tenant’s Review of Documents and Acceptance of Conditions. By executing
this Lease, Tenant acknowledges that it has had the opportunity to review the
Environmental Reports, the STC Easement and the environmental condition of the
Premises reflected therein to determine whether the terms of such documents
and/or the environmental condition of the Premises as described therein are
unacceptable to Tenant.

29.19.4 Landlord Obligations and Tenant’s Access Requirements.

(i) The Amended Order requires the EPA to review and approve: (i) a Vapor
Intrusion Control System Remedial Design (Section 2.4.1, the “Remedial Design”);
(ii) a Long-term Vapor Intrusion Operations, Maintenance and Monitoring Plan
(Section 2.4.2, the “OM&M Plan”) and (iii) an Institutional Controls
Implementation Plan (Section 2.3.3, the “IC Plan”). Landlord has submitted the
Remedial Design for the Sub-Slab System to EPA and EPA has provided comments
thereon dated May 18, 2012 (“EPA Sub-Slab Comments”). Tenant has provided
Landlord with comments on the Sub-Slab System from Exponent dated May 18, 2012
(“Exponent Sub-Slab Comments”). Landlord shall consider, but shall not be
obligated to

 

-59-



--------------------------------------------------------------------------------

incorporate or address, Exponent’s Sub-Slab Comments. Landlord shall revise the
Remedial Design of the Sub-Slab System to a form acceptable to, and which is
ultimately approved by, EPA (“EPA Approved Sub-Slab System”). Tenant shall not
have approval or veto rights over the Remedial Design or the EPA Approved
Sub-Slab System. In the event Landlord or any MEW Responsible Party proposes any
changes to the Sub-Slab System, Landlord shall provide such proposed changes to
Tenant at least five (5) days prior to submitting such proposed changes to the
EPA (“Sub-Slab Changes”). Tenant shall have the right to review and make
comments on any of the Sub-Slab Changes on or before the expiration of the such
(5) day period, but Landlord shall not be obligated to incorporate or address
any such Tenant comments. Tenant shall not have approval or veto rights over the
Sub-Slab Changes. Tenant shall accept the EPA Approved Sub-Slab System and any
EPA approved Sub-Slab Changes for all purposes of this Lease; provided, however,
that if not later than ten (10) days after Landlord provides Tenant with a copy
of any communication from the EPA approving the Remedial Design, the Sub-Slab
System or the Sub-Slab Changes, or any portion thereof, as applicable, Tenant
notifies Landlord in writing that it desires to enhance the EPA Approved
Sub-Slab System or Sub-Slab Changes (meaning making further modifications to the
Sub-Slab System to make it even more protective of human health and the
environment (“Enhancements”) no changes to the Sub-Slab System or Sub-Slab
Changes which make it less protective shall be considered Enhancements) and
provides a detailed description of the desired Enhancements with such notice,
Landlord will thereafter incorporate the Enhancements, so long as same are
acceptable to EPA, do not result in a delay of the schedule for installation of
the Sub-Slab System unless Tenant agrees that such delay shall be a Tenant Delay
under the Work Letter and Tenant agrees to reimburse Landlord for all costs and
expenses of designing, installing and implementing the Enhancements within five
(5) days of a written request from Landlord together with evidence supporting
such costs. Any amounts not so timely paid by Tenant shall be subject to the
provisions of Article 25 of this Lease. Landlord shall not commence construction
or installation of the EPA Sub-Slab System until after the Remedial Design has
been approved in writing by EPA; any Sub-Slab Changes shall be approved by EPA.
Landlord shall cause the construction of the Sub-Slab System to be promptly
commenced and diligently prosecuted to completion in accordance with the EPA
Approved Sub-Slab System, Sub-Slab Changes and with the Enhancements, if
applicable (as approved as described above). Landlord shall promptly provide to
Tenant copies of any communications among Landlord, the MEW Responsible Parties,
and/or the EPA relating to the Remedial Design, Sub-Slab System or Sub-Slab
Changes.

(ii) EPA is requiring confirmation sampling and a Contingency Plan
(collectively, the “Contingency Plan”) to be prepared describing the
confirmatory sampling to be implemented in the Premises following installation
of the EPA Approved Sub-Slab System (and any EPA Approved Sub-Slab Changes or
Enhancements, as applicable) (“Confirmation Sampling”) and the triggers that
will be used for determining when to convert the system from passive to active
(“Activation Trigger”). Landlord shall prepare, or cause to be prepared by the
MEW Responsible Parties, the Contingency Plan and shall promptly provide copies
of any communications relating to the Contingency Plan transmitted between
Landlord, the MEW Responsible Parties and/or EPA to Tenant. Tenant shall have
the right to review and make comments on any drafts of the Contingency Plan
within five days of receipt of same, but Landlord shall not be obligated to
incorporate or address any such Tenant comments.

(iii) Tenant shall, not later than September 1, 2012, provide to Landlord its
proposed indoor air sampling protocol to be implemented following installation
of the EPA Approved

 

-60-



--------------------------------------------------------------------------------

Sub-Slab System (and any EPA Approved Sub-Slab Changes or Enhancements, as
applicable) and prior to Tenant’s occupancy of the Premises, to the extent
(A) the Contingency Plan has not been finalized before September 1, 2012 or
(B) the Contingency Plan has been approved by EPA by September 1, 2012 but
Tenant’s comments with respect to the pre-occupancy indoor air sampling
components of the Contingency Plan were not all incorporated into the finalized,
EPA appoved Contingency Plan (“Tenant Required Sampling”). The Tenant Required
Sampling shall be prepared by Exponent or another consultant with expertise in
vapor intrusion sampling and protocols and shall be based on generally accepted
industry standards. If the Tenant Required Sampling is more stringent than the
Contingency Plan, then Landlord shall implement or cause to be implemented the
Tenant Required Sampling (whichever sampling is conducted pre-Tenant occupancy
of the Premises being collectively referred to herein as the “Pre-Occupancy
Sampling”). In the event the results of the Pre-Occupancy Sampling are below the
indoor air cleanup levels identified in Table 3 of the VI ROD or as amended by
EPA (the “Applicable Cleanup Levels”), then clause (4) of the definition of
Substantial Completion in Section 5.1 of the Work Letter shall be deemed to have
been satisfied. In the event the results of the Pre-Occupancy Sampling are at or
above the Applicable Cleanup Levels, then Landlord shall undertake at its sole
cost and expense, or cause the MEW Responsible Parties to undertake such actions
as are necessary and appropriate to reduce indoor air levels as promptly as
reasonably possible in a manner consistent with the EPA approved OM&M Plan and
thereafter demonstrate that the indoor air of the Premises is below the
Applicable Cleanup Levels, which may include, without limitation, as selected by
Landlord consistent with the EPA approved OM&M Plan, conducting additional
rounds of indoor air sampling, activating the Sub-Slab systems, installing
filters on the HVAC systems, increasing the air exchange rates of the HVAC
systems or operating the HVAC systems for longer periods than Tenant would
normally operate them (collectively, the “Mitigation Measures”).

(iv) Landlord shall cause to be implemented (by Landlord or the MEW Responsible
Parties) the Contingency Plan, including, without limitation, converting the
Sub-Slab System from passive to active as soon as reasonably practical after the
Activation Trigger has occurred. Landlord shall promptly provide Tenant with
copies of any reports, tests, or data prepared or generated relating to, or as a
result of, the implementation of the Contingency Plan, including without
limitation, any indoor or ambient air sampling results.

(v) Tenant has delivered to Landlord suggested procedures and protocols for the
OM&M Plan in Exhibit A to the Exponent letter dated May 21, 2012 (“Exponent OM&M
Comments”). Landlord shall consider, but shall not be obligated to incorporate
or address, Exponent’s OM&M Comments; Tenant shall not have approval or veto
rights over the OM&M Plan; provided, however, in no event shall the OM&M Plan
prohibit Tenant from conducting its own air sampling. Landlord shall prepare, or
shall cause to be prepared by the MEW Responsible Parties, an OM&M Plan at such
time as may be required by EPA. Landlord shall provide Tenant with copies of any
drafts of the OM&M Plan or any portions thereof at least five (5) days prior to
submittal to EPA; Tenant shall have the right to review and make comments on any
drafts or any portion of the OM&M Plan, but Landlord shall not be obligated to
incorporate or address any such Tenant comments. The OM&M Plan shall thereafter
be subject to approval by EPA (“EPA Approved OM&M Plan”). Tenant shall accept
the EPA Approved OM&M Plan for all purposes of this Lease. Landlord shall
implement, or cause to be implemented by the MEW Responsible Parties, the EPA
Approved OM&M Plan. Landlord shall promptly provide Tenant with copies of any
reports, tests, or data

 

-61-



--------------------------------------------------------------------------------

prepared or generated relating to, or as a result of, the implementation of the
EPA Approved OM&M Plan, including without limitation any indoor or ambient air
sampling results.

(vi) Landlord shall also prepare, or shall cause to be prepared by the MEW
Responsible Parties, an IC Plan acceptable to EPA at such time as may be
required by EPA and thereafter implement same. Landlord shall provide Tenant
with copies of any drafts of the IC Plan or any portion thereof at least five
(5) days prior to submittal to EPA; Tenant shall have the right to review and
make comments on any drafts of the IC Plan, but Landlord shall not be obligated
to incorporate or address, any such Tenant comments. Tenant shall not have
approval or veto rights over the IC Plan.

(vii) Notwithstanding any other provision in this Lease, Tenant may at any time
during the Term request that Landlord convert the Sub-Slab System from passive
to active notwithstanding that an Activation Trigger has not occurred
(hereinafter, a “Voluntary Activation”). In the event of a Voluntary Activation,
Tenant, and not Landlord, shall bear all costs and expenses associated with the
installation and operation of the active system, including without limitation,
electricity costs, and operations, maintenance, repair and replacement costs
associated with the active system; provided however, that such Voluntary
Activation shall not diminish or excuse any other obligation of Landlord or the
MEW Responsible Parties under this Lease. Landlord and Tenant shall work
together in good faith to determine those costs accordingly.

(viii) In the event Landlord fails to implement, or cause to be implemented, the
Contingency Plan, the OM&M Plan and/or the IC Plan or to activate the Sub-Slab
System after an Activation Trigger has occurred, Tenant shall provide Landlord
with written notice of such failure. If Landlord fails to commence the cure of
such failure within ten (10) days of receipt of such written notice from Tenant,
then Tenant shall have the right, but not the obligation, to perform such
obligations and exercise any other rights provided at law or equity and seek
reimbursement from Landlord for all actual out of pocket costs and expenses it
incurs in curing the breach of Landlord.

(ix) Subject to Tenant’s obligation to pay for any Enhancements or Voluntary
Activations pursuant to this Article 29, as between Tenant and Landlord,
Landlord shall bear all (a) costs of designing, installing, repairing,
maintaining, monitoring, operating, replacing, evaluating the effectiveness of,
and converting from passive to active (following an Activation Trigger), the EPA
Approved Sub-Slab System; (b) costs of designing, installing, repairing,
maintaining, monitoring, operating, replacing, or modifying the Remediation
Equipment not resulting from the acts or omissions of Tenant or Tenant Parties;
(c) costs arising from or related to the investigation, monitoring, or
remediation of the MEW Site required of Tenant solely as a result of its
interest as a Tenant of the Premises and not resulting from the acts or
omissions of Tenant or Tenant Parties; (d) costs related to the design and
implementation of the IC Plan; (e) costs relating to the EPA Approved OM&M Plan,
(f) costs related to Mitigation Measures pursuant to Section 29.19.4(iii);
(g) costs of any governmental agency oversight, indoor and ambient air
monitoring required by a governmental agency in connection with the Project, and
(h) electricity and utility costs to operate the EPA Approved Sub-Slab System
and the Remediation Equipment.

(x) Subject to the provisions of Article 27 and this clause (x), Tenant shall
allow access to the Project by Landlord, the EPA, other governmental agencies,
the MEW Responsible Parties and their consultants for implementation of the
Contingency Plan, the EPA

 

-62-



--------------------------------------------------------------------------------

Approved OM&M Plan, the IC Plan, the Mitigation Measures and any other
monitoring, mitigation or other requirements imposed by the EPA. Landlord shall
and shall use commercially reasonable efforts to require any MEW Responsible
Parties or any agent or consultant to the EPA to (a) use commercially reasonably
efforts to minimize interference with the conduct of Tenant’s business while
accessing the Project; (b) provide Tenant with advance notice of any proposed
access (including a general description of the proposed work, proposed times for
performance and duration thereof); and (c) attempt to accommodate Tenant’s
requested time for performance of such work.

29.19.5 Rent Abatement. In the event that during the Lease Term results from
indoor air tests collected in a manner consistent with the sampling methodology
set forth in the Contingency Plan or the OM&M Plan and approved by EPA
demonstrate that indoor air within the Premises is at or above the Applicable
Cleanup Levels and not as the result of Tenant’s or a Tenant Party’s use of
Hazardous Material (each an “Applicable Cleanup Level Exceedance”), Landlord
shall implement, or cause the MEW Responsible Parties to implement, the
Mitigation Measures. In the event that test results do not demonstrate the
Applicable Cleanup Levels have been achieved within one hundred eighty
(180) days after the initial Applicable Cleanup Level Exceedance (“Mitigation
Period”), then the Base Rent, Tenant’s Share of Direct Expenses, and Tenant’s
obligation to pay for parking (to the extent not utilized by Tenant) shall be
abated or reduced, as the case may be, after expiration of the Mitigation Period
for such time that the Applicable Cleanup Level Exceedance continues until the
Applicable Cleanup Levels are achieved, in the proportion that the rentable area
of the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Mitigation Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Mitigation Period during which Tenant is so prevented from effectively
conducting its business therein, the Base Rent and Tenant’s Share of Direct
Expenses for the entire Premises and Tenant’s obligation to pay for parking
shall be abated for such time as Tenant continues to be so prevented from using,
and does not use, the Premises. If, however, Tenant reoccupies any portion of
the Premises during such period, the Rent allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises. Further, in
the event there is physical interference with Tenant’s use or occupancy of all
or any portion of the Premises caused by the evacuation of the Premises as a
result of the presence of Pre-Existing Conditions, where (i) emergency
evacuation is required by the EPA or other governmental agency having
jurisdiction, or (ii) in the event of a non-emergency evacuation, a qualified
industrial hygienist (and/or other qualified health professionals depending upon
the health risk at issue), reasonably acceptable to Landlord, has recommended
the evacuation and Tenant has so evacuated (either such event constituting as
“Evacuation Event”), then Tenant shall give Landlord notice of such Evacuation
Event, and if Landlord cannot demonstrate that it has remedied the Evacuation
Event within five (5) business days after Landlord’s receipt of any such notice
(the “Evacuation Eligibility Period”), then the Base Rent, Tenant’s Share of
Direct Expenses, and Tenant’s obligation to pay for parking (to the extent not
utilized by Tenant) shall be abated or reduced, as the case may be, after
expiration of the Evacuation Eligibility Period for such time that the
Evacuation Event continues, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is

 

-63-



--------------------------------------------------------------------------------

prevented from using, and does not use, a portion of the Premises for a period
of time in excess of the Evacuation Eligibility Period and the remaining portion
of the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Evacuation
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Base Rent and Tenant’s Share of Direct
Expenses for the entire Premises and Tenant’s obligation to pay for parking
shall be abated for such time as Tenant continues to be so prevented from using,
and does not use, the Premises. If, however, Tenant reoccupies any portion of
the Premises during such period, the Rent allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises.

29.19.6 Confidentiality. Tenant shall not initiate any communication with any
governmental agencies (including, without limitation, EPA or the City)
concerning the Pre-Existing Conditions without first notifying Landlord in
writing of its intention to do so and allowing Landlord to (a) participate in
any meetings or conference calls with the governmental agencies and (b) review
in advance, and provide comments to, any proposed communications with the
governmental agencies; provided, however, Landlord shall not have approval or
veto rights over any such communication.

29.20 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.21 Authority.

29.21.1 Tenant Authority. Tenant hereby represents and warrants that Tenant is a
duly formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so. In such event,
Tenant shall, within ten (10) days after execution of this Lease, deliver to
Landlord satisfactory evidence of such authority.

29.21.2 Landlord Authority. Landlord hereby represents that Landlord is duly
organized, validly existing and in good standing under the laws of the state of
its organization and is qualified to do business in California and that each
person signing on behalf of Landlord is authorized to do so. Landlord has full
power, capacity, authority and legal right to execute and deliver this Lease and
to perform all of its obligations hereunder. This Lease is a legal, valid and
binding obligation of Landlord, enforceable in accordance with its terms.

29.22 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

-64-



--------------------------------------------------------------------------------

29.23 Governing Law; JUDICIAL REFERENCE. This Lease shall be construed and
enforced in accordance with the laws of the State of California. THE PARTIES
HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY
IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE. IF THE JURY WAIVER
PROVISIONS OF THIS SECTION 29.23 ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN
THE FOLLOWING PROVISIONS SHALL APPLY. IT IS THE DESIRE AND INTENTION OF THE
PARTIES TO AGREE UPON A MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND
DISPUTES ARISING OUT OF THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED
IN A PROMPT AND EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS
FOR UNLAWFUL OR FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF
ATTACHMENT, ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY
HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR SUBSIDIARIES OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE
PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 — 645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS AND
ALL FEES CHARGED AND COSTS INCURRED BY THE REFEREE SHALL BE PAID BY THE PARTY
INITIATING SUCH PROCEDURE (EXCEPT THAT IF A REPORTER IS REQUESTED BY EITHER
PARTY, THEN A REPORTER SHALL BE PRESENT AT ALL PROCEEDINGS WHERE REQUESTED AND
THE FEES OF SUCH REPORTER – EXCEPT FOR COPIES ORDERED BY THE OTHER PARTIES –
SHALL BE BORNE BY THE PARTY REQUESTING THE REPORTER); PROVIDED HOWEVER, THAT
ALLOCATION OF THE COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH
PROCEEDING SHALL BE ULTIMATELY DETERMINED IN ACCORDANCE WITH SECTION 29.22
ABOVE. THE VENUE OF THE PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES
ARE LOCATED. WITHIN TEN (10) DAYS OF RECEIPT BY ANY PARTY OF A WRITTEN REQUEST
TO RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO THIS SECTION 29.23, THE
PARTIES SHALL AGREE UPON A SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF
FACT OR LAW, AND REPORT A FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE
REFEREE SECTIONS. IF THE PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH
TEN (10) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY
IN WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE
UNDER THE REFEREE SECTIONS. IF THE REFEREE IS APPOINTED BY THE COURT, THE
REFEREE SHALL BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL
EXPERIENCE IN THE RELEVANT MATTERS TO BE DETERMINED, FROM JAMS, THE AMERICAN
ARBITRATION ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY. THE PROPOSED
REFEREE MAY BE CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS LISTED IN THE
REFEREE SECTIONS. THE REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES OF FACT
AND LAW AND REPORT HIS OR HER DECISION ON SUCH ISSUES,

 

-65-



--------------------------------------------------------------------------------

AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE
OF ACTION THAT IS BEFORE THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND
COSTS IN ACCORDANCE WITH THIS LEASE. THE REFEREE SHALL NOT, HOWEVER, HAVE THE
POWER TO AWARD PUNITIVE DAMAGES, NOR ANY OTHER DAMAGES WHICH ARE NOT PERMITTED
BY THE EXPRESS PROVISIONS OF THIS LEASE, AND THE PARTIES HEREBY WAIVE ANY RIGHT
TO RECOVER ANY SUCH DAMAGES. THE PARTIES SHALL BE ENTITLED TO CONDUCT ALL
DISCOVERY AS PROVIDED IN THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE REFEREE
SHALL OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER
AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO REGULATE DISCOVERY AND TO ISSUE AND
ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND OTHER LIMITATIONS ON DISCOVERY
AVAILABLE UNDER CALIFORNIA LAW. THE REFERENCE PROCEEDING SHALL BE CONDUCTED IN
ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL
REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE
REFERENCE PROCEEDING. THE PARTIES SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH
ONE ANOTHER AND THE REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO
OBTAIN A PROMPT AND EXPEDITIOUS RESOLUTION OF THE DISPUTE OR CONTROVERSY IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 29.23. IN THIS REGARD, THE PARTIES
AGREE THAT THE PARTIES AND THE REFEREE SHALL USE BEST EFFORTS TO ENSURE THAT
(A) DISCOVERY BE CONDUCTED FOR A PERIOD NO LONGER THAN SIX (6) MONTHS FROM THE
DATE THE REFEREE IS APPOINTED, EXCLUDING MOTIONS REGARDING DISCOVERY, AND (B) A
TRIAL DATE BE SET WITHIN NINE (9) MONTHS OF THE DATE THE REFEREE IS APPOINTED.
IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, THE
DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS THE DECISION OF THE
COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH THE CLERK OF THE
COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE ENTERED THEREON
IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. ANY DECISION OF
THE REFEREE AND/OR JUDGMENT OR OTHER ORDER ENTERED THEREON SHALL BE APPEALABLE
TO THE SAME EXTENT AND IN THE SAME MANNER THAT SUCH DECISION, JUDGMENT, OR ORDER
WOULD BE APPEALABLE IF RENDERED BY A JUDGE OF THE SUPERIOR COURT IN WHICH VENUE
IS PROPER HEREUNDER. THE REFEREE SHALL IN HIS/HER STATEMENT OF DECISION SET
FORTH HIS/HER FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE PARTIES INTEND THIS
GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH
THE CODE OF CIVIL PROCEDURE. NOTHING IN THIS SECTION 29.23 SHALL PREJUDICE THE
RIGHT OF ANY PARTY TO OBTAIN PROVISIONAL RELIEF OR OTHER EQUITABLE REMEDIES FROM
A COURT OF COMPETENT JURISDICTION AS SHALL OTHERWISE BE AVAILABLE UNDER THE CODE
OF CIVIL PROCEDURE AND/OR APPLICABLE COURT RULES.

29.24 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

-66-



--------------------------------------------------------------------------------

29.25 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 11 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.

29.26 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.27 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project (but not the Building) and to install,
affix and maintain any and all signs on the exterior of the Project (excluding
the Building) as Landlord may, in Landlord’s reasonable sole discretion, desire,
provided, Landlord shall not install any signs in the Common Areas of the
Project that are inconsistent with a first class office project. Landlord shall
provide at least ninety (90) days prior written notice of any change in the name
of the Project.

29.28 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.29 Intentionally Omitted.

29.30 Development of the Project.

29.30.1 Subdivision. Landlord reserves the right to further subdivide all or a
portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

29.30.2 The Other Improvements. If portions of the Project or property adjacent
to the Project (collectively, the “Other Improvements”) are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or

 

-67-



--------------------------------------------------------------------------------

excavation of the Other Improvements and/or the Project. Nothing contained
herein shall be deemed or construed to limit or otherwise affect Landlord’s
right to convey all or any portion of the Project or any other of Landlord’s
rights described in this Lease.

29.30.3 Construction of Project and Other Improvements. Tenant acknowledges that
portions of the Project and/or the Other Improvements may be under construction
following Tenant’s occupancy of the Premises, and that such construction may
result in levels of noise, dust, odor, obstruction of access, etc. which are in
excess of that present in a fully constructed project. Tenant hereby waives any
and all rent offsets (except as expressly set forth in Section 19.5.2) in
connection with such construction. Furthermore, provided that Landlord employs
commercially reasonable efforts to minimize interference with the conduct of
Tenant’s business, Tenant hereby waives any claims of constructive eviction
which may arise in connection with such construction.

29.31 Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project. Tenant hereby agrees that
such Renovations shall in no way constitute a constructive eviction of Tenant
nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations.

29.32 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.33 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any electrical, communications or computer wires and cables
(collectively, the “Lines”) in the Building, provided that (i) Tenant shall use
an experienced and qualified contractor approved in writing by Landlord,
(ii) any new or existing Lines servicing the Premises shall comply with all
applicable governmental laws and regulations, and (iii) Tenant shall pay all
costs in connection therewith. Landlord reserves the right to require that
Tenant remove any Lines installed by Tenant which are installed in violation of
these provisions, or which are at any time in violation of any laws or represent
a dangerous or potentially dangerous condition. Landlord further reserves the
right to require that Tenant remove any and all Lines installed by Tenant upon
the expiration of the Lease Term or upon any earlier termination of this Lease.

 

-68-



--------------------------------------------------------------------------------

29.34 No Discrimination. There shall be no discrimination against, or
segregation of, any person or persons on account of sex, marital status, race,
color, religion, creed, national origin or ancestry in the Transfer of the
Premises, or any portion thereof, nor shall the Tenant itself, or any person
claiming under or through it, establish or permit any such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use or occupancy of tenants, lessees, subtenants, sublessees, or vendees
of the Premises, or any portion thereof.

29.35 Rooftop. Tenant shall have the right to install telecommunications
equipment on the roof of the Building (the “Rooftop Equipment”) to serve
Tenant’s needs within the Building. Any such installation shall be at Tenant’s
sole cost and expense. Tenant shall keep all such Rooftop Equipment in good
order, condition and repair, at Tenant’s sole cost and expense. Tenant’s
installation of the Rooftop Equipment shall be done in such a manner as not to
void any existing roof warranties in place at the Building (and Tenant shall
indemnify and hold Landlord harmless in the event any such warranties are
voided). Tenant shall, at Tenant’s sole cost and expense, be responsible to
repair any damage to the Building, including the roof and roof membrane, caused
by the installation of any Rooftop Equipment. At the expiration or earlier
termination of this Lease, Tenant shall remove any Rooftop Equipment and repair
any damage to the roof or roof membrane caused by the installation or removal of
the Rooftop Equipment. Tenant’s right to install such Rooftop Equipment shall be
non-exclusive, and Tenant hereby expressly acknowledges Landlord’s continued
right (i) to itself utilize any rooftop space, and (ii) to re-sell, license or
lease any rooftop space to an unaffiliated third party. Furthermore, without
limitation to the immediately preceding sentence, Tenant hereby acknowledges
that Landlord has granted a right to AT&T to install an antenna and related
equipment (the “AT&T Equipment”) on the roof as more specifically shown on
Exhibit K, attached hereto. Tenant hereby agrees that employees and/or agents of
AT&T shall have reasonable access to the roof in connection with the repair,
maintenance, operation and replacement of the AT&T Equipment, subject to the
requirements of Article 27 of this Lease. In the event Tenant elects to exercise
its right to install the Rooftop Equipment, then Tenant shall give Landlord
prior notice thereof and, at Landlord’s option, Landlord and Tenant shall
execute an amendment to this Lease covering the matters addressed in this
Section 29.35, the payment for installation costs of the Rooftop Equipment, the
installation and maintenance of such Rooftop Equipment, Tenant’s indemnification
of Landlord with respect thereto, Tenant’s obligation to remove such Rooftop
Equipment (and restore the roof to its previously existing condition) upon the
expiration or earlier termination of this Lease, and other related matters.

29.36 Approvals. Whenever this Lease requires an approval, consent,
determination, selection or judgment by either Landlord or Tenant, unless
another standard is expressly set forth, such approval, consent, determination,
selection or judgment and any conditions imposed thereby shall be reasonable and
shall not be unreasonably withheld or delayed.

 

-69-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:

CARRAMERICA NATIONAL AVENUE, L.L.C.,

a Delaware limited liability company

By:

 

/s/    Kurt Heister        

Name:

 

Kurt Heister

Title:

 

EVP & CFO

“Tenant”:

AUDIENCE, INC.,

a Delaware corporation

By:

 

/s/    Kevin Palatnik        

Name:

 

Kevin Palatnik

Title:

 

Chief Financial Officer

By:

 

/s/    Andy Micallef        

Name:

 

Andy Micallef

Title:

 

VP Operations

 

-70-



--------------------------------------------------------------------------------

Exhibit A

Outline of Premises

 

LOGO [g364514riderexa.jpg]



--------------------------------------------------------------------------------

Exhibit A-1

Outline of Project

 

LOGO [g364514riderexa1.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

331 FAIRCHILD DRIVE

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Articles or Sections of “this Lease” shall mean the relevant portion of
Articles 1 through 29 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, and all
references in this Tenant Work Letter to Sections of “this Tenant Work Letter”
shall mean the relevant portion of Sections 1 through 6 of this Tenant Work
Letter.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION OF BASE, SHELL AND CORE

1.1 Base, Shell and Core. Landlord shall use commercially reasonable efforts to
construct on a continuous basis in accordance with industry custom and practice,
at its sole cost and expense, and without deduction from the Tenant Improvement
Allowance, the base, shell, and core of the Building, which base, shell and core
shall be in compliance with Applicable Law (to the extent necessary for Tenant
to obtain a certificate of occupancy or its legal equivalent for the Premises
for general office use, assuming a standard office occupancy density) (the
“Base, Shell and Core” and/or “Base Building”), in accordance with the plans and
specifications referenced in Schedule 2, attached hereto (the “Base Building
Plans”). Promptly after the full execution and delivery of the Lease, Landlord
shall submit the Base Building Plans to all appropriate governmental agencies
for their approval and issuance of all required permits for the construction of
the Base Building. Thereafter Landlord shall cause the construction of the Base
Building to promptly commence and be diligently prosecuted to completion in
accordance with the Base Building Plans. Notwithstanding the foregoing, Landlord
hereby reserves the right to modify the Base Building Plans, provided that such
modifications (A) are required to comply with Applicable Laws, or (B) will not
(i) materially and adversely affect Tenant’s permitted use of the Premises,
(ii) result in the use of materials, systems or components which are not of a
reasonably equivalent or better quality than the materials, systems and
components set forth in the Base Building Plans, or in the Lease, or
(iii) result in material non conformance with the Lease; and, provided, further
than Landlord provides Tenant with prior notice and a copies of any such
proposed changes and uses reasonable, good faith efforts to coordinate the scope
and details of such changes with Tenant and its Architect and Engineers so as to
minimize the effect such changes will have on the design of the Tenant
Improvements.

1.2 Delivery Condition. Notwithstanding anything set forth in the Lease or this
Tenant Work Letter to the contrary, upon the Lease Commencement Date, the
Sub-Slab System and the Building Systems, including the Base Building
mechanical, electrical, plumbing, sewer and drainage systems (but not including
any “Tenant Improvements,” as that term is defined in Section 2.1 of the Tenant
Work Letter), and the structural portions and roof (including the roof membrane)
of the

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

Building, shall be in good working condition and repair, and shall comply with
applicable building codes and other governmental laws, ordinances and
regulations related to handicap access, which were enacted and enforced as of
the date of the Lease, to the extent required in order to allow Tenant to obtain
a certificate of occupancy, or its legal equivalent, for the Premises for
general office use assuming a normal and customary office occupancy density.

1.3 Intentionally Omitted.

1.4 Occurrence of Lease Commencement Date. Landlord shall use its commercially
reasonable, good faith efforts to cause the Lease Commencement Date to occur on
or before October 1, 2013.

1.4.1 Outside Date of Lease Commencement Date. If Landlord does not cause the
Lease Commencement Date to occur by June 1, 2014 (the “Outside Date”), then
Tenant shall have the right to deliver a notice to Landlord (a “Termination
Notice”) electing to terminate this Lease effective upon the date occurring five
(5) business days following receipt by Landlord of the Termination Notice (the
“Effective Date”). The Termination Notice must be delivered by Tenant to
Landlord, if at all, not earlier than the Outside Date (as the same may be
extended pursuant to the terms of Section 1.3.3, below) nor later than five
(5) business days after the Outside Date. The effectiveness of any such
Termination Notice delivered by Tenant to Landlord shall be governed by the
terms of this Section 1.3.

1.4.2 Extension of Outside Date After Delivery of the Termination Notice. If
Tenant delivers a Termination Notice to Landlord, then Landlord shall have the
right to suspend the occurrence of the Effective Date for a period ending thirty
(30) days after the Effective Date by delivering written notice to Tenant, prior
to the Effective Date, that, in Landlord’s reasonable, good faith judgment, the
Lease Commencement Date will occur within thirty (30) days after the Effective
Date (the “Termination Extension Notice”). If the Lease Commencement Date occurs
within such thirty (30) day suspension period, then the Termination Notice shall
be of no force or effect, but if the Lease Commencement Date does not occur
within such thirty (30) day suspension period, then this Lease shall terminate
upon the expiration of such thirty (30) day suspension period.

1.4.3 Other Terms. The Effective Date, the Outside Date and the Damages Remedy
Outside Date shall be extended to the extent of any Tenant Delays as set forth
in Section 5.2 of this Tenant Work Letter. Upon any termination as set forth in
this Section 1.4, Landlord and Tenant shall be relieved from any and all
liability to each other resulting hereunder except that Landlord shall return to
Tenant any prepaid rent and any security deposit. Tenant’s rights to terminate
this Lease, as set forth in this Section 1.3, shall be Tenant’s sole and
exclusive remedy at law or in equity for the failure of the Lease Commencement
Date to occur as set forth above.

1.5 Additional Delay Damages. Landlord shall meet with Tenant on a regular basis
and shall use its commercially reasonable, good faith efforts to keep Tenant
apprised of the construction schedule and the reasonably anticipated Lease
Commencement Date. In the event Landlord anticipates that the Lease Commencement
Date shall not occur on or before January 1, 2014, then Landlord shall notify
Tenant of such delay as soon as reasonably practical. In addition, if the Lease
Commencement Date has not occurred on or before September 1, 2013, then, at
Tenant’s request, Landlord shall meet with Tenant (the “Estimated LCD Meeting”)
promptly following Tenant’s

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

request for the purpose of informing Tenant of Landlord’s good faith estimate as
to when the Lease Commencement Date shall occur (the “Estimated LCD”). During
the Estimated LCD Meeting, Landlord shall provide Tenant with reasonably
detailed information, including, if available, reasonable supporting
documentation, in support of Landlord’s Estimated LCD. In addition, during the
Estimated LCD Meeting, the parties shall participate in good faith discussions
regarding Tenant’s options with respect to remaining in Tenant’s then-existing
premises or locating temporary replacement premises pending the occurrence of
the Lease Commencement Date. In this regard, Tenant hereby represents to
Landlord that Tenant expects to occupy as of September 1, 2013 (i) approximately
47,536 rentable square feet of space at 440 Clyde Avenue, Mountain View,
California pursuant to a lease dated October 2, 2008 between Tenant and 440
Clyde Avenue Associates, LLC (the “440 Clyde Lease”) pursuant to which the
holdover rent in excess of the base rent for the last month of the lease term is
expected to be $21,246.60 per month, and (ii) approximately 25,561 rentable
square feet of space at 675 East Middlefield Road, Mountain View, California
pursuant to a sublease dated March 16, 2012 between Tenant and Zynga Inc. (the
“Middlefield Sublease” and together with the 440 Clyde Lease, the “Existing
Leases”) pursuant to which the holdover rent in excess of the base rent for the
last month of the sublease term is expected to be $85,683 per month. Tenant
further represents to Landlord that the expiration date of the 440 Clyde Lease
is December 31, 2013 and the expiration date of the Middlefield Sublease is
March 31, 2014.

1.5.1 Holdover Rent. If the Lease Commencement Date occurs on or after
January 1, 2014, then, to the extent Tenant holds over in the space such to the
Existing Leases, Landlord shall pay to Tenant on or before first day of each
calendar month an amount equal to the increase in monthly base rent and
additional rent payable by Tenant under one or both, as applicable, of the
Existing Leases after January 1, 2014, over the amount of monthly base rent and
additional rent payable by Tenant under one or both, as applicable, of the
Existing Leases for the last calendar month of the lease or sublease term prior
to the holdover, for the period commencing on January 1, 2014, and continuing
through the earlier to occur of (i) the last date of the calendar month that is
thirty (30) days after the Lease Commencement Date and (ii) June 30, 2014 (the
“Short-Term Holdover Period” and, such increased rent, the “Holdover Lease
Damages”), but not to exceed $384,528.60 (the “Holdover Lease Damages Cap”).

1.5.2 Short Term Lease. During the Estimated LCD Meeting and for a period of
thirty (30) days thereafter, Landlord and Tenant shall reasonably cooperate in
good faith to identify commercially reasonable alternatives to Tenant’s holdover
under its Existing Leases, including extensions of the Existing Leases, leases
of alternate space, or, to the extent Landlord or its affiliates has available
space in a single location in Mountain View, California that is acceptable to
Tenant, in Tenant’s reasonable discretion, signing a short-term lease with
Landlord or its affiliate for such space (any such extensions or new leases,
collectively, the “Short-Term Lease”). If the Estimated LCD is after March 31,
2014 and Tenant elects a Short-Term Lease Alternative, then Landlord shall pay
to Tenant and amount equal to the increase in monthly base rent actually paid by
Tenant under the Short-Term Lease from and after January 1, 2014, over (a) prior
to the Lease Commencement Date, the amount of monthly base rent and additional
rent payable by Tenant under one or both, as applicable, of the Existing Leases
for the last calendar month of the lease or sublease term prior to the
expiration thereof, and (b) from the after the Lease Commencement Date, Zero
Dollars ($0.00) (such amounts, the “Short-Term Lease Damages”), but not to
exceed $384,528.60 (the “Short Term Lease Damages Cap”). If the Estimated LCD is
prior to March 31, 2014, then Landlord shall not be required to reimburse Tenant
for any Short-Term Lease Damages unless Landlord consents in

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

writing to Tenant’s execution of a Short-Term Lease; provided, however, whether
or not the Estimated LCD is prior to March 31, 2014, if the landlord or
sublandlord under any Existing Lease threatens to commence or actually commences
eviction proceedings against Tenant or if Tenant elects to enter into a Short
Term Lease with a landlord under one or both of the Existing Lease (rather than
holding over) for a term expiring on or before the Estimated LCD, then Tenant
may elect to execute a Short Term Lease for the applicable premises under such
Existing Lease and Landlord shall thereafter reimburse Tenant for Short Term
Lease Damages with respect to such Short Term Lease, provided, however, that the
Short Term Leases Damages Cap shall be reduced on a dollar-for-dollar basis by
any amount that Landlord has paid for Holdover Lease Damages with respect to
such location. In no event shall Landlord be obligated to pay to Tenant for
Holdover Lease Damage and Short-Term Lease Damages, collectively, in an amount
in excess of $384,528.60.

1.5.3 If the Lease Commencement Date is After June 1, 2014. If the Lease
Commencement Date is after June 1, 2014, then, in addition to Tenant’s rights
and remedies under Section 1.4 of this Tenant Work Letter, above, the date
Tenant is otherwise obliged to commence payment of rent shall be delayed by one
day for each day that the Lease Commencement Date is delayed beyond such date;
provided, however, if the Lease Commencement Date has not occurred by
September 1, 2014, and such failure is due solely to delays caused by Force
Majeure (excluding financial inability or failure to obtain approvals from the
EPA; provided, however, that such exclusion of EPA approvals is not intended to
waive or limit any claim by Landlord that a failure to obtain EPA approvals
constitutes an event of impossibility that could give rise to Landlord’s right
to terminate this Lease), then Landlord shall thereafter have the right to
terminate this Lease effective upon the date occurring five (5) business days
following receipt by Tenant of Landlord’s termination notice. Notwithstanding
the foregoing , upon receipt of any such termination notice from Landlord,
Tenant shall have the right to deliver to Landlord, within five (5) business
days following receipt by Tenant of Landlord’s termination notice, written
notice whereby Tenant agrees to waive any further rent abatement pursuant to the
first sentence of this Section 1.5.3. In the event Tenant timely delivers such
waiver notice to Landlord then Landlord’s termination notice shall be null and
void. Upon any termination as set forth in this Section 1.5.3, Landlord and
Tenant shall be relieved from any and all liability to each other resulting
hereunder except that Landlord shall return to Tenant any prepaid rent and any
security deposit.

1.5.4 Other Terms. Except as set forth in Section 1.4 of this Tenant Work
Letter, above, Tenant’s rights to be reimbursed for the additional rent paid by
Tenant as set forth in this Section 1.5, and the right to rent abatement as
provided in Section 1.5.3, above, shall be Tenant’s sole and exclusive remedies
at law or in equity for the failure of the Lease Commencement Date to occur by
any particular date.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”), in the amount set
forth in Section 12 of the Summary, for the costs relating to the initial design
and construction of Tenant’s improvements which are permanently affixed to the
Premises (the “Tenant Improvements”). In no event shall Landlord be obligated to
make disbursements pursuant to this Tenant Work Letter in a

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

total amount which exceeds the Tenant Improvement Allowance, except as expressly
set forth in this Tenant Work Letter. In the event that the Tenant Improvement
Allowance is not fully disbursed by Landlord to, or on behalf of, Tenant on or
before the first (1st) anniversary of the Lease Commencement Date, then such
unused amounts shall revert to Landlord, and Tenant shall have no further rights
with respect thereto. Any Tenant Improvements that require the use of Building
risers, raceways, shafts and/or conduits, shall be subject to Landlord’s
reasonable rules, regulations, and restrictions, including the requirement that
any cabling vendor must be selected from a list provided by Landlord, and that
the amount and location of any such cabling must be approved by Landlord. All
Tenant Improvements for which the Tenant Improvement Allowance has been made
available shall be deemed Landlord’s property under the terms of the Lease. In
no event, however, shall Tenant be required to remove or restore all or any
portion of the Tenant Improvements.

2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) only for the following items and costs
(collectively, the “Tenant Improvement Allowance Items”):

2.2.1 Payment of the fees of the “Architect” and the “Engineers,” as those terms
are defined in Section 3.1 of this Tenant Work Letter, provided that the Tenant
Improvements are consistent with the “Final Space Plan,” as that term is defined
below, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter;

2.2.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.3 The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, freight elevator usage, hoisting and
trash removal costs, and contractors’ fees and general conditions;

2.2.4 The cost of any changes in the Base, Shell and Core when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

2.2.6 The cost of connection of the Premises to the Building’s energy management
systems and any utility connection charges paid by Tenant;

2.2.7 The cost of the “Landlord Supervision Fee,” as that term is defined in
Section 4.3.2 of this Tenant Work Letter;

2.2.8 Sales and use taxes and Title 24 fees; and

 

EXHIBIT B

-5-



--------------------------------------------------------------------------------

2.2.9 All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

Notwithstanding anything to the contrary in this Tenant Work Letter, Landlord
shall pay for and in no event shall Tenant Improvement Allowance Items include
any of the following costs: (i) charges and expenses for changes to the Approved
Working Drawings which have not been approved by Tenant, unless such change is
required by Applicable Laws; (ii) wages, labor and overhead for overtime and
premium time to the extent not set forth in the “Space and Pricing Plan,” as
that term is defined in Section 3.2, below; (iii) additional costs and expenses
incurred by Landlord on account of Contractor’s or any subcontractor’s default
or construction defects; (iv) principal, interest and fees for construction and
permanent financing; (v) offsite management or other general overhead costs
incurred by Landlord; (vi) costs for which Landlord has a right of reimbursement
from others (including, without limitation, insurers and warrantors); (vii) the
cost of bringing the Common Areas and the Base Building into compliance with
applicable building codes, environmental laws, and other statutes, laws, rules
and regulations, for general office use, assuming a standard office occupancy
density; (viii) penalties and late charges attributable to Landlord’s failure to
pay, when obligated to do so, the Tenant Improvement Allowance; (ix) attorneys’,
experts’ and other fees and costs in connection with contract disputes; all of
which shall be the sole obligation of Landlord and (x) costs to permit and
construct the Tenant Improvements in excess of the Approved Cost Proposal,
except for increases set forth in approved change orders. In addition, the
amount to be paid to the Contractor as a fee to construct the Tenant
Improvements shall not exceed 4% of the lesser of (a) the costs of labor and
materials incorporated into the Tenant Improvements under the general contract
entered into between Landlord and the Contractor pursuant to this Tenant Work
Letter, or (b) the Approved Cost Proposal, plus a reasonable allowance for the
cost of general conditions of construction not to exceed 10% of the lesser of
the foregoing clauses (a) or (b).

2.3 Standard Tenant Improvement Package. Landlord has established specifications
(the “Specifications”) for the Building standard components to be used in the
construction of the Tenant Improvements in the Premises (collectively, the
“Standard Improvement Package”), which Specifications shall be supplied to
Tenant by Landlord. The quality of Tenant Improvements shall be equal to or of
greater quality than the quality of the Specifications, provided that Landlord
may, at Landlord’s option, require the Tenant Improvements to comply with
certain Specifications. Landlord may make changes to the Specifications for the
Standard Improvement Package from time to time, provided such changes do not
result in any increase in the cost of the Tenant Improvements or material change
in the design or functionality of the Tenant Improvements.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner selected by Tenant, subject to Landlord’s reasonable
approval (the “Architect”) to prepare the “Construction Drawings,” as that term
is defined in this Section 3.1. Tenant shall retain the engineering consultants
designated by Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, lifesafety, and sprinkler work of the Tenant Improvements. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the

 

EXHIBIT B

-6-



--------------------------------------------------------------------------------

“Construction Drawings.” Tenant shall be required to include in its contracts
with the Architect and the Engineers a provision which requires ownership of all
Construction Drawings to be transferred to Tenant upon the Substantial
Completion of the Tenant Improvements and Tenant hereby grants to Landlord a
non-exclusive right to use such Construction Drawings, including, without
limitation, a right to make copies thereof. All Construction Drawings shall
comply with the drawing format and specifications as determined by Landlord, and
shall be subject to Landlord’s reasonable approval. Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base Building plans, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

3.2 Final Space Plan. Landlord and Tenant each hereby approves the final space
plan for Tenant Improvements in the Premises attached hereto as Schedule
(collectively, the “Final Space Plan”). The Final Space Plan with the pricing
plan set forth on Schedule 3 shall be known as the “Space and Pricing Plan.”

3.3 Final Working Drawings. On or before the date set forth in Schedule 1,
Tenant, the Architect and the Engineers shall complete the architectural and
engineering drawings for the Tenant Improvements, and the final architectural
working drawings in a form which is complete to allow subcontractors to bid on
the work and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit two (2) copies signed by Tenant of the same to
Landlord for Landlord’s approval, which approval shall not be unreasonably
withheld. Landlord shall approve or disapprove of the Final Working Drawings as
soon as reasonably possible, but no later than fifteen (15) business days
following its receipt of the same. If Landlord disapproves the Final Space Plan,
Landlord’s disapproval notice shall provide reasonable detail regarding the
reason(s) for such disapproval in order to allow Tenant to make such changes as
shall be required for Landlord to approve the Final Space Plan. Notwithstanding
anything set forth herein to the contrary, Landlord and Tenant hereby agree that
it shall be deemed reasonable for Landlord to withhold its approval of the Final
Working Drawings if a “Design Problem” exists. A “Design Problem” shall mean and
refer to any design criteria which would (a) adversely affect the Building
structure or Building Systems; (b) be in non-compliance with Codes or other
Applicable Laws; (c) be seen from the exterior of the Premises; (d) cause
material interference with Landlord’s operation of the Project, or (e) be of a
quality not equal to or greater than the Standard Improvement Package.

3.4 Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Tenant Improvements. Following final approval of the Approved Working
drawings and the Cost Proposal (defined below), Landlord shall immediately
submit the Approved Working Drawings to the appropriate municipal authorities
for all applicable building permits necessary to allow “Contractor,”

 

EXHIBIT B

-7-



--------------------------------------------------------------------------------

as that term is defined in Section 4.1, below, to commence and fully complete
the construction of the Tenant Improvements (the “Permits”). Notwithstanding
anything to the contrary set forth in this Section 3.4, Tenant hereby agrees
that neither Landlord nor Landlord’s consultants shall be responsible for the
failure of Landlord to obtain the Permits to the extent such failure is due to
the Approved Working Drawings not complying with Code or otherwise being
rejected by the applicable municipal authority. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord and Tenant, which consent shall not be unreasonably
withheld or delayed.

3.5 Time Deadlines. Each of Landlord and Tenant shall use its best, good faith,
efforts and all due diligence to cooperate with the Architect, the Engineers,
and the other Party to complete all phases of the Construction Drawings and the
permitting process and to receive the permits, and with Contractor for approval
of the “Cost Proposal,” as that term is defined in Section 4.2 of this Tenant
Work Letter, and, in that regard, shall meet on a scheduled basis to be mutually
determined, to discuss progress in connection with the same. The applicable
dates for approval of items, plans and drawings as described in this Section 3,
Section 4, below, and in this Tenant Work Letter are set forth and further
elaborated upon in Schedule 1 (the “Time Deadlines”), attached hereto. Landlord
and Tenant agree to use best, good faith, efforts and all due diligence to
comply with the Time Deadlines.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. A contractor designated by Landlord (“Contractor”) shall
construct the Tenant Improvements.

4.2 Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the design and construction of the Tenant
Improvements, and which shall also include the bid amount submitted by each
qualified major subcontractor (the “Cost Proposal”); provided, however, the
Contractor shall be required to bid each of the major subcontractors (defined as
scopes in excess of $400,000) with at least three (3) qualified subcontractors,
and Landlord shall, unless otherwise directed by Tenant at the time Tenant
approves the Cost Proposal, select the lowest cost bid which is conforming and
consistent with the bid assumptions and directions. All such bidding shall be on
an “open book” basis so that Tenant may be present at the opening of each bid
and Tenant shall in any event receive copies of all bid solicitations and
responses to and from prospective bidders. Tenant shall approve and deliver the
Cost Proposal to Landlord within five (5) business days of the receipt of the
same, provided that if, upon receipt of the initial Cost Proposal, Tenant wishes
to re-bid or negotiate certain trades, or to modify the scope of portions of the
Approved Working Drawings to reduce cost, or otherwise engage in
value-engineering, Landlord and Contractor shall reasonably cooperate with
Tenant to obtain such revised pricing and perform such value engineering;
provided, however, any delay resulting therefrom shall be subject to the terms
of Section 5.2.5, below. Any changes made to the Approved Working Drawings shall
be submitted to Landlord for review and approval, not to be unreasonably
withheld, prior to Landlord’s delivery to Tenant of a revised Cost Proposal.
Upon

 

EXHIBIT B

-8-



--------------------------------------------------------------------------------

receipt of Tenant’s approved Cost Proposal by Landlord, Landlord shall be
released by Tenant to purchase the items set forth in the Cost Proposal and to
commence the construction relating to such items. The date by which Tenant must
approve and deliver the Cost Proposal to Landlord shall be known hereafter as
the “Cost Proposal Delivery Date”. Notwithstanding Tenant’s right to approve the
subcontractors, each subcontractor shall be a contractor only of the Contractor
and/or Landlord, and Tenant shall have no liability to any subcontractor under
any subcontract or otherwise with respect to the Premises.

4.3 Construction of Tenant Improvements by Contractor under the Supervision of
Landlord.

4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
identify the estimated amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the approved Cost Proposal and (ii) the
amount of the Tenant Improvement Allowance. Tenant shall pay, on a monthly
basis, within five (5) business days of written notice from Landlord, a
percentage of each amount disbursed by Landlord to the Contractor or otherwise
disbursed under this Tenant Work Letter, which percentage shall be equal to the
amount of the “Over-Allowance Amount,” as such term is defined below, divided by
the amount of the Cost Proposal, and such payment by Tenant shall be a condition
to Landlord’s obligation to pay any further amounts of the Tenant Improvement
Allowance. The Over-Allowance Amount shall be disbursed by Landlord concurrently
with the disbursement of the Tenant Improvement Allowance, and such disbursement
shall be pursuant to the same procedure as the Tenant Improvement Allowance. In
the event that, after the Cost Proposal Delivery Date, any revisions, changes,
or substitutions shall be made to the Construction Drawings or the Tenant
Improvements pursuant to a “Change Order,” as that term is defined in
Section 4.4, below, any additional costs which arise in connection with such
revisions, changes or substitutions or any other additional costs, in each case
to the extent set forth in the approved Change Order, shall be paid by Tenant to
Landlord immediately upon Landlord’s request as an addition to the
Over-Allowance Amount.

4.3.2 Landlord’s Retention of Contractor. Landlord shall independently retain
Contractor, pursuant to a commercially reasonable construction contract that
shall contain industry standard warranties, to construct the Tenant Improvements
in accordance with the Approved Working Drawings (subject to the following
sentence) and the approved Cost Proposal and Landlord shall supervise the
construction by Contractor, and Tenant shall pay a construction supervision and
management fee (the “Landlord Supervision Fee”) to Landlord in an amount equal
to the sum of an amount equal to three percent (3%) of the Tenant Improvement
Allowance plus the Over-Allowance Amount (as such Over-Allowance Amount may
increase pursuant to the terms of this Tenant Work Letter). Notwithstanding
anything set forth in this Tenant Work Letter to the contrary, construction of
the Tenant Improvements shall not commence until (a) Landlord has a fully
executed and delivered contract with Contractor for the construction of the
Tenant Improvements, and (b) Landlord has procured and delivered all Permits.

4.3.3 Contractor’s Warranties and Guaranties. Landlord hereby assigns to Tenant,
on a non-exclusive basis such that Landlord and Tenant shall have the right to
enforce the same, all warranties and guaranties by Contractor relating to the
Tenant Improvements. Notwithstanding anything to the contrary in this Work
Letter or the Lease, Tenant’s acceptance of the Premises shall not be deemed a
waiver of Tenant’s right to require Landlord to cause Contractor

 

EXHIBIT B

-9-



--------------------------------------------------------------------------------

to correct any defects in the Premises covered by all warranties and guaranties,
and, Landlord shall promptly repair or cause contractor to repair all violations
of such warranties, at no cost to Tenant, provided that Landlord receives notice
of such violations within the applicable warranty period. Landlord shall cause
Tenant to be named as an additional insured on the Contractor’s general
liability policy and Landlord shall use commercially reasonable efforts to cause
the Contractor’s indemnification of Landlord to apply equally to Tenant.

4.3.4 Tenant’s Covenants. Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building. Within ten (10) days after completion of construction of the
Tenant Improvements, Tenant shall cause Architect to cause a Notice of
Completion to be recorded in the office of the County Recorder of the county in
which the Building is located in accordance with Section 3093 of the Civil Code
of the State of California or any successor statute and furnish a copy thereof
to Landlord upon recordation, failing which, Landlord may itself execute and
file the same on behalf of Tenant as Tenant’s agent for such purpose. In
addition, within thirty (30) days following the Substantial Completion of the
Premises, Tenant shall have prepared and delivered to the Building two
(2) copies signed by Tenant of the “as built” plans and specifications
(including all working drawings) for the Tenant Improvements.

4.4 Change Orders. Except to the extent required by Applicable Law, no material
changes or modifications to the Approved Working Drawings shall be made except
by a written change order signed by Landlord and Tenant. If Tenant desires any
change in the Approved Working Drawings, Tenant shall cause the Architect to
prepare and to submit to Landlord a copy of the change order reflecting the
proposed change. Landlord shall not unreasonably withhold or condition its
approval of a change order, and shall approve or disapprove of the same within
two (2) business days after receipt thereof; provided that Landlord may withhold
its consent, in its sole discretion, to any change if such change would directly
or indirectly delay the Substantial Completion of the Premises; provided,
further, that to the extent Tenant agrees in writing that such delay specified
in such Change Order, shall be deemed a Tenant Delay pursuant to Section 5.2.5
of this Tenant Work Letter, then such consent shall not be unreasonably withheld
by Landlord. If Landlord disapproves a change order, Landlord shall notify
Tenant of the revisions required, if any, that would make the change order
acceptable to Landlord. At the time Landlord approves of a change order,
Landlord shall provide Tenant with Landlord’s estimate of (i) the increase or
decrease in the cost of the Tenant Improvements which would result from such
change order (taking into account any savings resulting from the current or
previous changes), and (ii) the delay, if any, beyond October 1, 2012, in the
completion of the Tenant Improvements which would result from such change order.
Landlord shall exercise reasonable care in preparing the cost and delay
estimates, but such estimates will not limit Tenant’s obligation to pay for the
actual increase in the cost of the Tenant Improvements resulting from the change
order or Tenant’s responsibility for actual delays resulting from the change
order. Within two (2) business days after receipt of the cost and delay
estimates, Tenant shall notify Landlord in writing whether Tenant approves the
change order. If Tenant approves of the change order, then Tenant and Landlord
shall execute the change order, and the Approved Working Drawings shall be
revised to incorporate the change order. If Tenant fails to approve the change
order within such two (2) business days, construction of the Tenant Improvements
shall proceed in accordance with the Approved Working Drawings without
incorporating the change order.

 

EXHIBIT B

-10-



--------------------------------------------------------------------------------

SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;

LEASE COMMENCEMENT DATE

5.1 Ready for Occupancy. The Premises shall be deemed “Ready for Occupancy” upon
the Substantial Completion of the Premises. For purposes of this Lease,
“Substantial Completion” of the Premises shall occur upon the completion or
satisfaction of all of the following: (1) construction of the Base, Core and
Shell, including, without limitation, construction of the Common Areas and
completion of any addition to, alteration, improvement or relocation of the
Remediation Equipment required by the EPA in connection with construction of the
Project, (2) completion of the EPA Approved Sub-Slab System, (3) approval by the
EPA of the Contingency Plan, (4) confirmation that the results of the
Pre-Occupancy Sampling are below Applicable Cleanup Levels in accordance with
Section 29.19.4(iii) of the Lease, (5) construction of the Tenant Improvements
in the Premises pursuant to the Approved Working Drawings, with the exception of
any “punch list” items and any tenant fixtures, work-stations, built-in
furniture, or equipment to be installed by Tenant or under the supervision of
Contractor, (6) Landlord shall have obtained a certificate of occupancy or its
equivalent for occupancy of the Premises for general office use, assuming
standard office density and (7) Landlord has delivered possession of the
premises to Tenant.

5.2 Delay of the Substantial Completion of the Premises. Except as provided in
this Section 5.2, the Lease Commencement Date shall occur as set forth in the
Lease and Section 5.1, above. If there is an actual delay or there are actual
delays in the Substantial Completion of the Premises or in the occurrence of any
of the other conditions precedent to the Lease Commencement Date, as set forth
in the Lease, in each case beyond June 1, 2013, as a direct, indirect, partial,
or total result of:

5.2.1 Tenant’s failure to comply with the Time Deadlines;

5.2.2 Tenant’s failure to timely approve any matter requiring Tenant’s approval;

5.2.2 A breach by Tenant of the terms of this Tenant Work Letter or the Lease;

5.2.3 Changes in any of the Construction Drawings after disapproval of the same
by Landlord or because the same do not comply with Code or other applicable
laws;

5.2.5 Tenant’s request for changes in the Approved Working Drawings, to the
extent set forth in an approved Change Order;

5.2.4 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Premises, as set forth in the Lease, or
which are different from, or not included in, the Standard Improvement Package
and not indicated on the Final Space Plan;

5.2.5 Changes to the Base, Shell and Core required by the Approved Working
Drawings; or

 

EXHIBIT B

-11-



--------------------------------------------------------------------------------

5.2.6 Any other acts or omissions of Tenant, or its agents, or employees that
causes such a delay and persists for more than 24 hours after notification to
Tenant from Landlord;

then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Premises, the date of the Substantial Completion of the
Premises shall be deemed to be the date the Substantial Completion of the
Premises would have occurred if no Tenant delay or delays, as set forth above,
had occurred.

5.3 Punch List Items. Landlord shall use commercially reasonable efforts to
cause the Contractor to correct, within thirty (30) days following the Lease
Commencement Date, the “punch list” items identified by Landlord and Tenant. All
such work shall be performed so as to reasonably minimize any interruption to
Tenant use of the Premises for the Permitted Use.

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Provided
that Tenant and its agents do not interfere with Contractor’s work in the
Building and the Premises, Contractor shall allow Tenant access to the Premises
at all reasonable times at least three (3) weeks prior to the Substantial
Completion of the Premises for the purpose of (i) Tenant installing Tenant’s
Property, furniture, equipment or fixtures (including Tenant’s data and
telephone equipment) in the Premises, and (ii) generally making the Premises
ready for Tenant’s use and occupancy. Prior to Tenant’s entry into the Premises
as permitted by the terms of this Section 6.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant’s entry. Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant’s
actions pursuant to this Section 6.1.

6.2 Freight Elevators. Landlord shall, at no additional cost to Tenant, make the
freight elevator reasonably available to Tenant in connection with initial
decorating, furnishing and moving into the Premises.

6.3 Tenant’s Representative. Tenant has designated Andy Micallef as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

6.4 Landlord’s Representative. Landlord has designated Cameron Quispgard as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.5 Tenant’s Agents. All contractors, subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall be from a list of supplied by
Landlord and shall all be union labor in compliance with the then existing
master labor agreements.

 

EXHIBIT B

-12-



--------------------------------------------------------------------------------

6.6 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. Landlord and Tenant hereby agree that the terms of Section 19.5.1 of the
Lease shall not be applicable to this Tenant Work Letter.

6.7 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease, or a
default by Tenant under this Tenant Work Letter, has occurred at any time on or
before the Substantial Completion of the Premises, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the Substantial Completion of the Premises caused by such work stoppage
as set forth in Section 5 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease.

6.8 Insurance. Landlord shall procure (or shall require the Contractor to
procure) builder’s risk insurance for the full replacement cost of the Base
Building and Tenant Improvements while the Base Building and Tenant Improvements
are under construction.

 

EXHIBIT B

-13-



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

TIME DEADLINES

 

Dates

  

Actions to be Performed

A.     Done

   Final Space Plan to be completed by Tenant and delivered to Landlord.

B.     December 1, 2012

   Tenant to deliver Final Working Drawings to Landlord, which Final Working
Drawings are sufficient to allow Landlord to obtain the Permits pursuant to
Section 3.4 of the Tenant Work Letter.

C.     Five (5) business days after the receipt of the Cost Proposal by Tenant.

   Tenant to approve Cost Proposal and deliver Cost Proposal to Landlord.



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT B

BASE BUILDING PLANS

Base Building Plans provided by AECOMM as such will be modified and updated as
of June 24, 2012 and reflect Tenant requested change of the staircase location
on the north end of the building.

 

SCHEDULE 2 TO

EXHIBIT B

-1-



--------------------------------------------------------------------------------

SCHEDULE 3 TO EXHIBIT B

FINAL SPACE PLAN

[ON FOLLOWING PAGE]

 

SCHEDULE 3 TO

EXHIBIT B

-1-



--------------------------------------------------------------------------------

 

LOGO [g364514schexbpg1.jpg]



--------------------------------------------------------------------------------

 

LOGO [g364514schexbpg2.jpg]



--------------------------------------------------------------------------------

 

LOGO [g364514schexbpg3.jpg]



--------------------------------------------------------------------------------

 

LOGO [g364514schexbpg4.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

331 FAIRCHILD DRIVE

FORM OF NOTICE OF LEASE TERM DATES

 

To:  

 

          

 

          

 

          

 

        

 

  Re: Office Lease dated                 , 200     between                 , a
                (“Landlord”), and                 , a                 (“Tenant”)
concerning the office building located at                 , California.

Gentlemen:

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

  1. The Lease Term shall commence on or has commenced on                  for a
term of                  ending on                 .

 

  2. Rent commenced to accrue on                 , in the amount of
                .

 

  3. If the Lease Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment. Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.

 

  4. Your rent checks should be made payable to                  at
                                        .

 

  5. The exact number of rentable/usable square feet within the Premises is
                square feet.

 

“Landlord”:

,

a  

 

By:  

 

  Its:  

 



--------------------------------------------------------------------------------

Agreed to and Accepted as of                , 200    .

“Tenant”:

 

a  

 

By:  

 

  Its:  

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D

331 FAIRCHILD DRIVE

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without providing copies of any
keys to Landlord. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises.
Upon the termination of this Lease, Tenant shall restore to Landlord all keys of
stores, offices, and toilet rooms, either furnished to, or otherwise procured
by, Tenant and in the event of the loss of keys so furnished, Tenant shall pay
to Landlord the cost of replacing same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such changes.

2. Tenant, its employees and agents must be sure that the doors to the Premises
are securely closed and locked when leaving the Premises if it is after the
normal hours of business for the Building. In case of invasion, mob, riot,
public excitement, or other commotion, Landlord reserves the right to prevent
access to the Building or the Project during the continuance thereof by any
means it deems appropriate for the safety and protection of life and property.

3. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building and also the times
and manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property in any case.
Any damage to any part of the Building, its contents, occupants or visitors by
moving or maintaining any such safe or other property shall be the sole
responsibility and expense of Tenant.

4. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

5. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building that is
visible from outside the Premises, without the prior written consent of the
Landlord, which shall not be unreasonably withheld, conditioned or delayed.
Tenant shall not disturb, solicit, peddle, or canvass any occupant of the
Project and shall cooperate with Landlord and its agents of Landlord to prevent
same.

6. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind



--------------------------------------------------------------------------------

whatsoever shall be thrown therein. The expense of any breakage, stoppage or
damage resulting from the violation of this rule shall be borne by the tenant
who, or whose servants, employees, agents, visitors or licensees shall have
caused same.

7. Tenant shall not overload the floor of the Premises beyond the Building
standard floor loading specifications, nor mark, drive nails or screws, or drill
into the partitions, woodwork or drywall (other than the hanging of normal and
customary office decorations) or in any way deface the Premises or any part
thereof without Landlord’s prior written consent.

8. Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material that is considered hazardous, other than
standard portable propone tanks located outside of the Building and used for the
operation of an outdoor grill.

9. Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord.

10. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, vibrations or electronic
disruption, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way. Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

11. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

12. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for lodging or for any improper, objectionable or immoral
purposes. Notwithstanding the foregoing, Underwriters’ laboratory-approved
equipment and microwave ovens may be used in the Premises for heating food and
brewing coffee, tea, hot chocolate and similar beverages for employees and
visitors, provided that such use is in accordance with all applicable federal,
state, county and city laws, codes, ordinances, rules and regulations.

13. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord.

14. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

15. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the

 

EXHIBIT D

-2-



--------------------------------------------------------------------------------

purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

16. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

17. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Project is located without violation of any law or ordinance governing
such disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.

18. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

19. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord.

20. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.

21. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

22. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

23. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5, and any local “No-Smoking” ordinance
which may be in effect from time to time and which is not superseded by such
State law.

24. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further

 

EXHIBIT D

-3-



--------------------------------------------------------------------------------

assumes the risk that any safety and security devices, services and programs
which Landlord elects, in its sole discretion, to provide may not be effective,
or may malfunction or be circumvented by an unauthorized third party, and Tenant
shall, in addition to its other insurance obligations under this Lease, obtain
its own insurance coverage to the extent Tenant desires protection against
losses related to such occurrences. Tenant shall cooperate in any reasonable
safety or security program developed by Landlord or required by law.

25. Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

26. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

27. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

EXHIBIT D

-4-



--------------------------------------------------------------------------------

EXHIBIT E

331 FAIRCHILD DRIVE

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned, as Tenant under that certain Office Lease (the “Lease”) made
and entered into as of                     , 200    by and between
                    , as Landlord, and the undersigned, as Tenant, for Premises
located in the office building located at
                                        , certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project.

3. Base Rent became payable on                     .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. Intentionally Deleted.

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is
$                    .

8. To Tenant’s actual knowledge, all conditions of the Lease to be performed by
Landlord necessary to the enforceability of the Lease have been satisfied and
Landlord is not in default thereunder. In addition, the undersigned has not
delivered any notice to Landlord regarding a default by Landlord thereunder.

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except the Security Deposit in the amount of
$                     as provided in the Lease.

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

10. To Tenant’s actual knowledge, as of the date hereof, there are no existing
defenses or offsets, or, to the undersigned’s knowledge, claims or any basis for
a claim, that the undersigned has against Landlord.

11. If Tenant is a corporation, limited liability company, partnership or
limited liability partnership, Tenant hereby represents and warrants that Tenant
is a duly formed and existing entity qualified to do business in California and
that Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14. To Tenant’s actual knowledge, all tenant improvement work to be performed by
Landlord under the Lease has been completed in accordance with the Lease and has
been accepted by the undersigned and all reimbursements and allowances due to
the undersigned under the Lease in connection with any tenant improvement work
have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                      on the              day of
                    , 200    .

 

“Tenant”:

                                                                  
                   ,

a                                                                  
                   

By:

 

 

  Its:  

 

By:

 

 

  Its:  

 

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

EXHIBIT F

331 FAIRCHILD DRIVE

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

[INSERT ADDRESS]

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

This Recognition of Covenants, Conditions, and Restrictions (this “Agreement”)
is entered into as of the              day of             , 200__, by and
between              (“Landlord”), and              (“Tenant”), with reference
to the following facts:

 

  A. Landlord and Tenant entered into that certain Office Lease Agreement dated
            , 200     (the “Lease”). Pursuant to the Lease, Landlord leased to
Tenant and Tenant leased from Landlord space (the “Premises”) located in an
office building on certain real property described in Exhibit A attached hereto
and incorporated herein by this reference (the “Property”).

 

  B. The Premises are located in an office building located on real property
which is part of an area owned by Landlord containing approximately             
(    ) acres of real property located in the City of             , California
(the “Project”), as more particularly described in Exhibit B attached hereto and
incorporated herein by this reference.

 

  C. Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the “Declaration”), dated             , 200    ,
in connection with the Project.

 

  D. Tenant is agreeing to recognize and cause its leasehold estate under the
Lease to be subject to the terms of the Declaration, and the parties hereto
desire to set forth their agreements concerning the same.

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

1. Tenant’s Recognition of Declaration. Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and cause its leasehold estate under the Lease to be subject to all of the terms
and conditions of the Declaration.

2. Miscellaneous.

 

EXHIBIT F

-1-



--------------------------------------------------------------------------------

2.1 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, estates, personal representatives,
successors, and assigns.

2.2 This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of California.

2.3 This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in writing.
The parties confirm and acknowledge that there are no other promises, covenants,
understandings, agreements, representations, or warranties with respect to the
subject matter of this Agreement except as expressly set forth herein.

2.4 This Agreement is not to be modified, terminated, or amended in any respect,
except pursuant to any instrument in writing duly executed by both of the
parties hereto.

2.5 In the event that either party hereto shall bring any legal action or other
proceeding with respect to the breach, interpretation, or enforcement of this
Agreement, or with respect to any dispute relating to any transaction covered by
this Agreement, the losing party in such action or proceeding shall reimburse
the prevailing party therein for all reasonable costs of litigation, including
reasonable attorneys’ fees, in such amount as may be determined by the court or
other tribunal having jurisdiction, including matters on appeal.

2.6 All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.

2.7 If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different from those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.

2.8 Time is of the essence of this Agreement.

2.9 The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.

2.10 As used herein, the masculine, feminine or neuter gender, and the singular
and plural numbers, shall each be deemed to include the others whenever and
whatever the context so indicates.

 

EXHIBIT F

-2-



--------------------------------------------------------------------------------

SIGNATURE PAGE OF RECOGNITION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“Landlord”:

   

                                                         ,

 

a                                                      

 

By:

          Its:                            
                                                               

“Tenant”:

   

                                                         ,

 

a                                                      

 

By:

 

 

 

 

  Its:                                                                      
                     

By:

 

 

 

 

  Its:                                                                      
                     

 

EXHIBIT F

-3-



--------------------------------------------------------------------------------

EXHIBIT G

331 FAIRCHILD DRIVE

MARKET RENT ANALYSIS

When determining Market Rent, the following rules and instructions shall be
followed.

1. RELEVANT FACTORS. The “Market Rent,” as used in this Lease, shall be derived
from an analysis (as such derivation and analysis are set forth in this
Exhibit G) of the “Net Equivalent Lease Rates,” of the “Comparable
Transactions”. The “Market Rent,” as used in this Lease, shall be equal to the
annual rent per rentable square foot as would be applicable on the commencement
of the Option Term at which tenants, are, pursuant to transactions consummated
within the twelve (12) month period immediately preceding the first day of the
Option Term (provided that timing adjustments shall be made to reflect any
perceived changes which will occur in the Market Rent following the date of any
particular Comparable Transaction up to the date of the commencement of the
Option Term) leasing non-sublease, non-encumbered, non-equity space comparable
in location and quality to the Premises and consisting of 60,000 rentable square
feet or larger transactions, for a comparable term, in an arm’s-length
transaction, which comparable space is located in the “Comparable Buildings,” as
that term is defined in Section 4, below (transactions satisfying the foregoing
criteria shall be known as the “Comparable Transactions”). The terms of the
Comparable Transactions shall be calculated as a Net Equivalent Lease Rate
pursuant to the terms of this Exhibit G and shall take into consideration only
the following terms and concessions: (i) the rental rate and escalations for the
Comparable Transactions, (ii) the amount of parking rent per parking permit paid
in the Comparable Transactions, (iii) operating expense and tax escalation
protection granted in such Comparable Transactions such as a base year or
expense stop (although for each such Comparable Transaction the base rent shall
be adjusted to a triple net base rent using reasonable estimates of operating
expenses and taxes as determined by Landlord for each such Comparable
Transaction); (iv) tenant improvements or allowances provided or to be provided
for such comparable space, taking into account, the value of the existing
improvements, if any, in the Premises and/or improvement allowances granted to
Tenant, such value of existing improvements to be based upon the age, quality
and layout of the improvements and the extent to which the same could be
utilized by general office users (as contrasted to the Tenant), and (v) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space; provided, however, that no consideration shall be given
to (1) the fact that Landlord is or is not required to pay a real estate
brokerage commission in connection with the applicable term or the fact that the
Comparable Transactions do or do not involve the payment of real estate
brokerage commissions, and (2) any period of rental abatement, if any, granted
to tenants in Comparable Transactions in connection with the design, permitting
and construction of tenant improvements in such comparable spaces. The Market
Rent shall include adjustment of the stated size of the Premises, based upon the
standards of measurement utilized in the Comparable Transactions.

2. TENANT SECURITY. The Market Rent shall additionally include a determination
as to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as a letter of credit or guaranty, for Tenant’s Rent
obligations during the Option Term. Such determination shall be made by
reviewing the extent of financial security then generally being imposed in
Comparable Transactions from tenants of comparable financial condition and
credit

 

EXHIBIT G

-1-



--------------------------------------------------------------------------------

history to the then existing financial condition and credit history of Tenant
(with appropriate adjustments to account for differences in the then-existing
financial condition of Tenant and such other tenants).

3. TENANT IMPROVEMENT ALLOWANCE. If, in determining the Market Rent for an
Option Term, Tenant is entitled to a tenant improvement or comparable allowance
for the improvement of the Option Space (the “Option Term TI Allowance”),
Landlord may, at Landlord’s sole option, elect to grant all or a portion of the
Option Term TI Allowance in accordance with the following: (A) to grant some or
all of the Option Term TI Allowance to Tenant in the form as described above
(i.e., as an improvement allowance), and/or (B) to offset against the rental
rate component of the Market Rent all or a portion of the Option Term
TI Allowance (in which case such portion of the Option Term TI Allowance
provided in the form of a rental offset shall not be granted to Tenant). To the
extent Landlord elects not to grant the entire Option Term TI Allowance to
Tenant as a tenant improvement allowance, the offset under item (B), above,
shall equal the amount of the tenant improvement allowance not granted to Tenant
as a tenant improvement allowance pursuant to the preceding sentence.

4. COMPARABLE BUILDINGS. For purposes of this Lease, the term “Comparable
Buildings” shall mean the Building and those certain other first-class low to
mid-rise office buildings in the cities of Mountain View and Sunnyvale,
California, of comparable size, location, identity and age to the Building.

5. METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In order
to analyze the Comparable Transactions based on the factors to be considered in
calculating Market Rent, and given that the Comparable Transactions may vary in
terms of length or term, rental rate, concessions, etc., the following steps
shall be taken into consideration to “adjust” the objective data from each of
the Comparable Transactions. By taking this approach, a “Net Equivalent Lease
Rate” for each of the Comparable Transactions shall be determined using the
following steps to adjust the Comparable Transactions, which will allow for an
“apples to apples” comparison of the Comparable Transactions.

5.1 The contractual rent payments for each of the Comparable Transactions should
be arrayed monthly or annually over the lease term. All Comparable Transactions
should be adjusted to simulate a net rent structure, wherein the tenant is
responsible for the payment of all property operating expenses and taxes in a
manner consistent with this Lease. This results in the estimate of Net
Equivalent Rent received by each landlord for each Comparable Transaction being
expressed as a periodic net rent payment.

5.2 Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term.

5.3 The resultant net cash flow from the lease should be then discounted (using
an annual discount rate equal to 8.0%) to the lease commencement date, resulting
in a net present value estimate.

5.4 From the net present value, up front inducements (improvements allowances
and other concessions) should be deducted. These items should be deducted
directly, on a “dollar for

 

EXHIBIT G

-2-



--------------------------------------------------------------------------------

dollar” basis, without discounting since they are typically incurred at lease
commencement, while rent (which is discounted) is a future receipt.

5.5 The net present value should then amortized back over the lease term as a
level monthly or annual net rent payment using the same annual discount rate of
8.0% used in the present value analysis. This calculation will result in a
hypothetical level or even payment over the option period, termed the “Net
Equivalent Lease Rate” (or constant equivalent in general financial terms).

6. USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a Net Equivalent Lease
Rate applicable the Option Term.

 

EXHIBIT G

-3-



--------------------------------------------------------------------------------

EXHIBIT H

INTENTIONALLY DELETED

 

EXHIBIT H

-1-



--------------------------------------------------------------------------------

EXHIBIT I

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord to evaluate your proposed uses of the premises (the “Premises”)
and to determine whether to enter into a lease agreement with you as tenant. If
a lease agreement is signed by you and the Landlord (the “Lease”), you are to
provide an update to the information initially provided by you in this
certificate, and obtain Landlord’s approval, before commencing a new Use
(defined in Section 28.1.2 of the Lease) of Hazardous Materials (as defined in
Section 28.1.1 of the Lease), all as provided in Section 28.1.2 of the Lease.
Any questions regarding this certificate should be directed to, and when
completed, the certificate should be delivered to:

 

        Landlord:    c/o Equity Office    2655 Campus Drive, Suite 100    San
Mateo, CA 94403    Attn: Market Officer    Phone: (650) 372-3500

 

Name of (Prospective) Tenant:  

 

 

Mailing Address:   

 

 

 

Contact Person, Title and Telephone Number(s):  

 

Contact Person for Hazardous Waste Materials Management and Manifests and

Telephone Number(s):   

 

 

 

 

Address of (Prospective) Premises:   

 

 

Length of (Prospective) initial Term:   

 

 

1. GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.

 

EXHIBIT I

-1-



--------------------------------------------------------------------------------

 

 

 

2. USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

 

  2.1 Will any Hazardous Materials be used, generated, treated, stored or
disposed of in, on or about the Premises? Existing tenants should describe any
Hazardous Materials which continue to be used, generated, treated, stored or
disposed of in, on or about the Premises.

 

Wastes

   Yes  ¨   No  ¨     

Chemical Products

   Yes  ¨   No  ¨     

Other

   Yes  ¨   No  ¨     

 

     If Yes is marked, please explain:   

 

 

 

 

  2.2 If Yes is marked in Section 2.1 above, attach a list of any Hazardous
Materials to be used, generated, treated, stored or disposed of in, on or about
the Premises, including, for each Hazardous Material, the applicable hazard
class, the maximum quantity(ies) to be present on or about the Premises at any
given time; estimated annual throughput; the proposed location(s) and method of
storage (excluding nominal amounts of ordinary household cleaners and janitorial
supplies that are not regulated by any Law as a Hazardous Material); and the
proposed location(s), method(s) and estimated frequency of, and the proposed
contractors or subcontractors for, treatment or disposal. Existing tenants
should attach a list setting forth the information requested above and such list
should include actual data from on-going operations and the identification of
any variations in such information from the prior year’s certificate.

 

3. STORAGE TANKS AND SUMPS

Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes  ¨     No   ¨

 

If yes, please explain:

  

 

 

 

 

EXHIBIT I

-2-



--------------------------------------------------------------------------------

4. WASTE MANAGEMENT

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

Yes  ¨    No   ¨

 

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing tenants should describe any new reports filed.

Yes  ¨    No   ¨

If yes, attach a copy of the most recent report filed.

 

5. WASTEWATER TREATMENT AND DISCHARGE

 

  5.1 Will your company discharge wastewater or other wastes to:

 

         storm drain?

           sewer?

         surface water?

           no wastewater or other wastes discharged.

Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

 

 

 

  5.2 Will any such wastewater or waste be treated before discharge?

Yes  ¨    No  ¨

If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describe the actual treatment conducted.

 

 

 

 

 

6. AIR DISCHARGES

 

  6.1

Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there

 

EXHIBIT I

-3-



--------------------------------------------------------------------------------

  are any such air filtration systems or stacks in use in, on or about the
Premises which discharge into the air and whether such air emissions are being
monitored.

Yes  ¨    No   ¨

 

If yes, please describe:

  

 

 

 

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises.

 

          Spray booth(s)              Incinerator(s)                    Dip
tank(s)              Other (Please describe)                Drying oven(s)   
          No Equipment Requiring Air Permits     

 

If yes, please describe:   

 

 

 

 

  6.3 Please describe (and submit copies of with this Hazardous Materials
Disclosure Certificate) any reports you have filed in the past 36 months with
any governmental or quasi-governmental agencies or authorities related to air
discharges or clean air requirements and any such reports which have been issued
during such period by any such agencies or authorities with respect to you or
your business operations.

 

7. HAZARDOUS MATERIALS DISCLOSURES

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) or Hazardous Materials Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes  ¨    No  ¨

If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

 

  7.2

Are any of the Hazardous Materials, and in particular chemicals, proposed to be
used in your operations in, on or about the Premises listed or regulated under
Proposition

 

EXHIBIT I

-4-



--------------------------------------------------------------------------------

  65? Existing tenants should indicate whether or not there are any new
Hazardous Materials being so used which are listed or regulated under
Proposition 65.

Yes  ¨    No   ¨

 

If yes, please explain:   

 

 

 

 

8. ENFORCEMENT ACTIONS AND COMPLAINTS

 

  8.1 With respect to Hazardous Materials, has your company ever been subject to
any agency enforcement actions, administrative orders, or consent decrees or has
your company received requests for information, notice or demand letters, or any
other inquiries regarding its operations? Existing tenants should indicate
whether or not any such actions, orders or decrees have been, or are in the
process of being, undertaken or if any such requests have been received.

Yes  ¨    No   ¨

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 28.2 of the Lease.

 

 

 

 

 

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes  ¨    No   ¨

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 28.2 of the
Lease.

 

 

 

 

 

EXHIBIT I

-5-



--------------------------------------------------------------------------------

  8.3 Have there been any problems or complaints from adjacent tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing tenants should indicate
whether or not there have been any such problems or complaints from adjacent
tenants, owners or other neighbors at, about or near the Premises and the
current status of any such problems or complaints.

Yes  ¨    No   ¨

If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease and the current status of any such problems or complaints.

 

 

 

 

 

 

 

9. PERMITS AND LICENSES

Attach copies of all permits and licenses issued to your company with respect to
its proposed operations in, on or about the Premises, including, without
limitation, any Hazardous Materials permits, wastewater discharge permits, air
emissions permits, and use permits or approvals. Existing tenants should attach
copies of any new permits and licenses as well as any renewals of permits or
licenses previously issued.

The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease and, if such Lease is executed, will be attached thereto
as an exhibit. The undersigned further acknowledges and agrees that if such
Lease is executed, this Hazardous Materials Disclosure Certificate may be
required to be updated from time to time in accordance with Section 28.1.1 of
the Lease. The undersigned further acknowledges and agrees that the Landlord and
its partners, lenders and representatives may rely upon the statements,
representations, warranties, and certifications made herein and the truthfulness
thereof in entering into the Lease and the continuance thereof throughout the
term of the Lease, as it may be extended.

Tenant hereby certifies, represents and warrants that the information contained
in this certificate is true and correct.

(PROSPECTIVE) TENANT:

                                                                      ,

a                                                                      

 

By:

 

 

Title:

 

 

 

EXHIBIT I

-6-



--------------------------------------------------------------------------------

EXHIBIT J

SIGNAGE PLAN

[ON FOLLOWING PAGE]

 

EXHIBIT J

-1-



--------------------------------------------------------------------------------

LOGO [g364514exjpg1.jpg]



--------------------------------------------------------------------------------

 

LOGO [g364514exjpg2_new.jpg]



--------------------------------------------------------------------------------

LOGO [g364514exjpg3_new.jpg]



--------------------------------------------------------------------------------

EXHIBIT K

AT&T EQUIPMENT

[ON FOLLOWING PAGE]

 

EXHIBIT K

-1-



--------------------------------------------------------------------------------

 

LOGO [g364514exkpg1_new.jpg]



--------------------------------------------------------------------------------

 

LOGO [g364514exkpg2_new.jpg]



--------------------------------------------------------------------------------

 

LOGO [g364514exkpg3_new.jpg]



--------------------------------------------------------------------------------

 

LOGO [g364514exkpg4.jpg]



--------------------------------------------------------------------------------

Exhibit L

AUDIENCE LEASE ENVIRONMENTAL REPORTS LIST

 

REPORT

  

AUTHOR

  

DATE

Environmental Summary    EOP    Phase I Environmental Site Assessment   
Geotrans    May 25, 2007 Phase I Environmental Site Assessment    ATC   
February 29, 2008 Reasonable Steps Letter from EPA    EPA    January 24, 2008
Reasonable Steps Response Letter    ATC    March 21, 2008

Technical Specifications for

Mountain View Vapor Collection

System 4-2012 and Sub-Slab

Depressurization System and

Vapor Barrier

   Arcadis    April 2012

Technical Specifications for

Mountain View Vapor Collection

System 5/4/12 and Sub-Slab

Depressurization System and

Vapor Barrier 5/7/12

   Arcadis    May 2012

EPA Comments on Sub-Slab

Design and Vapor Collection System

   EPA    May 18, 2012

Soil Management and

Air Monitoring Plan, Demolition Phase

   ATC    March 2, 2012

EPA Approval of Soil

Management and Air Monitoring

Plan, Demolition Phase

   EPA    March 5, 2012 Hazards Evaluation Report    ATC    January 7, 2008



--------------------------------------------------------------------------------

REPORT

  

AUTHOR

  

DATE

Groundwater Reports from Schlumberger    Geosyntec    April 2012 Report from
Geotechnical Soil Cuttings    EnviroPacific/ATC    2008 Reports from Historical
Soil
Removal Work at 644 National    Superfund 5 Year
Review    September 2004 Final Supplemental Remedial
Investigation Report for Vapor
Intrusion Pathway (Indoor Air
Sampling Reports for 644
National) and 660/670 National    Haley & Aldrich    June 29, 2009 Owner Phase I
Questionnaire    EOP    May 2, 2012 Soils Reports    Preliminary
Closeout Report    1999 Site Plans    EOP    Final Supplemental Remedial
Investigation Report for Vapor
Intrusion Pathway    Haley & Aldrich    2009 2010 Annual Report Progress   
Geosyntec    June 5, 2011 STC Easement    Prior Owner/STC    July 31, 1984 Soil
Quality Data    Smith    August 9, 1995 Amendment to Administrative
Order Docket No. 91-4    EPA    September 16, 2011 Record of Decision Amendment
for the Vapor Intrusion Pathway    EPA    August 16, 2010

 

-2-